Exhibit 10.1

 

$430,000,000

CREDIT AGREEMENT

among

ESSENTIAL PROPERTIES REALTY TRUST, INC.,
as the Parent REIT,

ESSENTIAL PROPERTIES, L.P.,
as the Borrower

The Several Lenders
from Time to Time Parties Hereto,

SunTrust Robinson Humphrey, Inc.

and
Mizuho Bank Ltd.,
as Co-Syndication Agents,

CHEMICAL BANK, a division of TCF NATIONAL BANK,

as Documentation Agent,

and

CAPITAL ONE, NATIONAL ASSOCIATION,
as Administrative Agent

Dated as of November 26, 2019

 

-------------------------------------

 

CAPITAL ONE, NATIONAL ASSOCIATION,
SUNTRUST ROBINSON HUMPHREY, INC.

and

MIZUHO BANK LTD.,
as Joint Lead Arrangers

 

 

--------------------------------------------------------------------------------

Table of Contents

 

Page

 

 

Section 1

DEFINITIONS

1

1.1

Defined Terms

1

1.2

Other Definitional Provisions

42

Section 2

AMOUNT AND TERMS OF COMMITMENTS

43

2.1

[Intentionally Omitted]

43

2.2

[Intentionally Omitted]

43

2.3

Initial Term Loans

43

2.4

Procedure for Initial Term Loan Borrowing

43

2.5

Repayment of Loans; Evidence of Debt

44

2.6

[Intentionally Omitted.]

44

2.7

Fees, etc.

44

2.8

Termination or Reduction of Commitments

45

2.9

Optional Prepayments

45

2.10

Prepayment Premium

45

2.11

Conversion and Continuation Options

46

2.12

Minimum Amounts and Maximum Number of Eurodollar Tranches

46

2.13

Interest Rates and Payment Dates

47

2.14

Computation of Interest and Fees; Retroactive Adjustments of Applicable Margin

47

2.15

Inability to Determine Interest Rate

47

2.16

Pro Rata Treatment and Payments

48

2.17

Requirements of Law

49

2.18

Taxes

50

2.19

Indemnity

53

2.20

Illegality

54

2.21

Change of Lending Office

54

2.22

Replacement of Lenders under Certain Circumstances

54

2.23

Incremental Borrowings

55

2.24

Defaulting Lender.

57

2.25

Eligible Unencumbered Assets

58

2.26

Effect of Benchmark Transition Event.

59

Section 3

[INTENTIONALLY OMITTED]

60

Section 4

REPRESENTATIONS AND WARRANTIES

60

4.1

Financial Condition

60

4.2

No Change

61

4.3

Corporate Existence; Compliance with Law

61

4.4

Corporate Power; Authorization; Enforceable Obligations

61

4.5

No Legal Bar

62

4.6

No Material Litigation

62

4.7

No Default

62

 

-i-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

4.8

Ownership of Property; Liens

62

4.9

Intellectual Property

63

4.10

Taxes

63

4.11

Federal Regulations

63

4.12

Labor Matters

63

4.13

ERISA

63

4.14

Investment Company Act; Other Regulations

64

4.15

Subsidiaries

64

4.16

Use of Proceeds

64

4.17

Environmental Matters

64

4.18

Accuracy of Information, etc.

66

4.19

[Intentionally Omitted].

66

4.20

Solvency

66

4.21

[Intentionally Omitted].

66

4.22

REIT Status; Borrower Tax Status

66

4.23

Insurance

66

4.24

[Intentionally Omitted].

66

4.25

Compliance with Anti-Terrorism, Embargo and Anti-Money Laundering Laws

66

4.26

Acquisition of Eligible Unencumbered Assets

67

4.27

Eligible Unencumbered Assets

67

Section 5

CONDITIONS PRECEDENT

68

5.1

Conditions to Effectiveness

68

5.2

Conditions to Each Extension of Credit

70

Section 6

AFFIRMATIVE COVENANTS

71

6.1

Financial Statements

71

6.2

Certificates; Other Information

72

6.3

Payment of Obligations

73

6.4

Conduct of Business and Maintenance of Existence; Compliance

73

6.5

Maintenance of Property; Insurance

74

6.6

Inspection of Property; Books and Records; Discussions

74

6.7

Notices

74

6.8

Environmental Laws

76

6.9

Additional Guarantors

76

6.10

Use of Proceeds

76

6.11

Appraisals.

76

6.12

[Intentionally Omitted

77

6.13

Disclosable Events

77

Section 7

NEGATIVE COVENANTS

77

7.1

Financial Condition Covenants.

77

7.2

Limitation on Indebtedness

78

 

-ii-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

7.3

Limitation on Liens

79

7.4

Limitation on Fundamental Changes

80

7.5

Limitation on Disposition of Property

80

7.6

Limitation on Restricted Payments

81

7.7

Limitation on Investments

82

7.8

Limitation on Modifications of Organizational Documents

83

7.9

Limitation on Transactions with Affiliates

83

7.10

[Intentionally Omitted].

83

7.11

Limitation on Changes in Fiscal Periods

83

7.12

Limitation on Negative Pledge Clauses

84

7.13

Limitation on Restrictions on Subsidiary Distributions

84

7.14

Limitation on Lines of Business

85

7.15

Limitation on Activities of the Parent REIT

85

7.16

[Intentionally Omitted].

85

7.17

REIT Status

85

7.18

Certain Amendments

85

7.19

Disclosable Events

86

7.20

Borrower Tax Status

86

Section 8

EVENTS OF DEFAULT

87

8.1

Events of Default

87

Section 9

THE AGENTS

89

9.1

Appointment

89

9.2

Delegation of Duties

89

9.3

Exculpatory Provisions

90

9.4

Reliance by Agents

90

9.5

Notice of Default

90

9.6

Non-Reliance on Agents and Other Lenders

91

9.7

Indemnification

91

9.8

Agent in Its Individual Capacity

92

9.9

Successor Administrative Agent

92

9.10

Authorization to Release Liens and Guarantees

92

9.11

The Arrangers; the Co-Syndication Agents

92

9.12

No Duty to Disclose

93

9.13

Waiver

93

9.14

Certain ERISA Matters

93

Section 10

MISCELLANEOUS

94

10.1

Amendments and Waivers

94

10.2

Sect102_NOTICES

96

10.3

No Waiver; Cumulative Remedies

97

10.4

Survival of Representations and Warranties

97

 

-iii-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

10.5

Payment of Expenses

97

10.6

Successors and Assigns; Participations and Assignments

99

10.7

Adjustments; Set-off

103

10.8

Counterparts

104

10.9

Severability

105

10.10

Integration

105

10.11

Governing Law

105

10.12

Submission To Jurisdiction; Waivers

105

10.13

Acknowledgments

106

10.14

Confidentiality

106

10.15

Release of Guarantee Obligations

107

10.16

Accounting Changes

108

10.17

Waivers of Jury Trial

108

10.18

Acknowledgment and Consent to Bail-In of EEA Financial Institutions.

108

10.19

[Intentionally Omitted]

109

10.20

Keepwell

109

10.21

Acknowledgment Regarding Any Supported QFCs

109

 

 

 

 

-iv-

 

 

--------------------------------------------------------------------------------



 

 

 



 

 

ANNEX:

 

 

A

Commitments

 

 

SCHEDULES:

 

 

4.4

Consents, Authorizations, Filings and Notices

4.15

Subsidiaries

7.2(d)

Existing Indebtedness

7.3

Existing Liens

 

 

EXHIBITS:

 

 

A

Form of Guarantee Agreement

B

Form of Compliance Certificate

C

Form of Closing Certificate

D

Eligible Unencumbered Real Property Asset Certificate

E

Form of Assignment and Assumption

F

Form of Term Note

G-1

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships for U.S. Federal Income Tax Purposes)

G-2

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships for U.S. Federal Income Tax Purposes)

G-3

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships for U.S. Federal Income Tax Purposes)

G-4

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships for U.S. Federal Income Tax Purposes)

H

Form of Borrowing Notice

 

 

 

-v-

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

CREDIT AGREEMENT, dated as of November 26, 2019, among ESSENTIAL PROPERTIES
REALTY TRUST, INC., a Maryland real estate investment trust (the “Parent REIT”),
ESSENTIAL PROPERTIES, L.P., a Delaware limited partnership (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”), SUNTRUST ROBINSON HUMPHREY, INC. and
MIZUHO BANK LTD., as co-syndication agents (in such capacity, the
“Co-Syndication Agents”), CHEMICAL BANK, a division of TCF NATIONAL BANK, as
documentation agent (in such capacity, the “Documentation Agent”), and CAPITAL
ONE, NATIONAL ASSOCIATION, as administrative agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Administrative Agent and the Term Loan Lenders desire to make
available to the Borrower, a term loan facility in the initial amount of
$430,000,000, on the terms and conditions contained herein;

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth and for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the parties hereto, the parties hereto hereby
agree as follows:

Section 1DEFINITIONS

1.1Defined Terms

.  As used in this Agreement, the terms listed in this Section 1.1 shall have
the respective meanings set forth in this Section 1.1.

“2016-1 Notes”: as defined in the definition of “Permitted Note Purchase”.

“Acceptable Ground Lease”:  collectively, (a) each Closing Date Ground Lease,
and (b) a ground lease that satisfies each of the following
conditions:  (i)(x) no default has occurred and is continuing and no terminating
event has occurred under such lease by the Borrower or any Guarantor thereunder,
(y) no event has occurred which but for the passage of time, or notice, or both
would constitute a default or terminating event under such lease and (z) to the
Borrower’s and each Guarantor’s knowledge, there is no default or terminating
event under such lease by any lessor thereunder, in each case, which event,
default or terminating event has caused or otherwise resulted in or could
reasonably be expected to cause or otherwise result in any material interference
with the applicable Person’s occupancy under such lease, and (ii) such lease
contains terms and conditions customarily required by mortgagees making a loan
secured by the interest of the holder of the leasehold estate demised pursuant
to a ground lease, including, without limitation, the following:  (A) a
remaining term (including any unexercised extension options exercisable at the
ground lessee’s sole election with no veto or approval rights by ground lessor
or any lender to such ground lessor other than customary requirements regarding
no event of default) of 30 years or more from the Effective Date unless
otherwise approved by the Administrative Agent in writing (such approval not to
be unreasonably withheld or delayed) (or less if the lessee has the unilateral
option to purchase the fee interest at the end of the lease term for a de
minimis purchase price); (B) the right of the lessee to mortgage and encumber
its interest in the leased property, and to amend the terms of any such mortgage
or encumbrance, in each case, without the consent of the

 

--------------------------------------------------------------------------------

2

lessor, or if the consent of lessor is required, such consent cannot be
unreasonably withheld, conditioned or delayed, whether by contract or applicable
law, or is subject to satisfaction of objective criteria not constituting a
discretionary approval; (C) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (D) acceptable transferability of the
lessee’s interest under such lease, including ability to sublease;
(E) acceptable limitations on the use of the leased property; and (F) clearly
determinable rental payment terms which in no event contain profit participation
rights.

“Accounting Change”:  as defined in Section 10.16.

“Acquisition”:  as to any Person, the acquisition by such Person of (a) Capital
Stock (other than the Capital Stock of the Unconsolidated Joint Ventures) of any
other Person if, after giving effect to the acquisition of such Capital Stock,
such other Person would be a Subsidiary, and (b) any other Property of any other
Person.

“Adjusted Funds From Operations”:  for the Parent REIT for any period, as
reported for such period in the “Adjusted Funds From Operations” reconciliation
section of the Parent REIT’s quarterly financial statements, the sum of (a) net
income or loss (calculated in accordance with GAAP), excluding gains or losses
from sales of real estate, impairment write-downs, items classified by GAAP as
extraordinary and the cumulative effect of changes in accounting principles,
plus (b) depreciation and amortization (excluding amortization of deferred
financing costs), plus (c) other non-recurring expenses and acquisition closing
costs that reduce such consolidated net income which do not represent a
recurring cash item in such period or any future period, in each case, after
adjustments for unconsolidated partnerships and joint ventures provided that
there shall not be included in such calculation (i) any proceeds of any
insurance policy other than rental or business interruption insurance received
by such person, (ii) any gain or loss which is classified as “extraordinary” in
accordance with GAAP, (iii) any capital gains and losses and taxes related to
capital gains and losses, (iv) income (or loss) associated with third party
ownership of non-controlling equity interests, (v) gains or losses on the sale
of discontinued operations as detailed in the most recent financial statements
delivered, as applicable and (vi) gains from forgiveness of indebtedness.

“Administrative Agent”:  as defined in the preamble hereto.

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise;
provided that, the right to designate a member of a board or manager of a Person
will not, by itself, be deemed to constitute “control”.

“Agents”:  the collective reference to the Co-Syndication Agents, the
Documentation Agent, and the Administrative Agent.

 

--------------------------------------------------------------------------------

3

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the funding of the Initial Term Loans on the Effective Date, the
aggregate amount of such Lender’s Commitments at such time and (b) thereafter,
the sum of (i) the aggregate then unpaid principal amount of such Lender’s Term
Loans and (ii) the amount of such Lender’s undrawn Initial Term Loan Commitment
then in effect.

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the sum of the Aggregate Exposures of all Lenders at such time.

“Agreement”:  this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

“Applicable Margin”:  

(a)On any day from and after the Effective Date (and unless and until the Parent
REIT obtains an Investment Grade Rating and the Borrower irrevocably elects in a
written notice to the Administrative Agent to have the Applicable Margin
determined pursuant to subparagraph (b) below (such election, the “Ratings
Opt-In” and the date of such election the “Ratings Opt-In Date”)), for each Type
of Loan, a percentage per annum determined by reference to the Consolidated
Leverage Ratio pursuant to the pricing grid below:

Pricing Level

Consolidated Leverage
Ratio

Applicable Margin for Eurodollar Loans

Applicable Margin for Base Rate Loans

I

<0.35 to 1.00

1.500%

0.500%

II

≥ 0.35 to 1.00 and
<0.40 to 1.00

1.550%

0.550%

III

≥ 0.40 to 1.00 and
< 0.45 to 1.00

1.650%

0.650%

IV

≥ 0.45 to 1.00 and
< 0.50 to 1.00

1.750%

0.750%

V

≥ 0.50 to 1.00 and
< 0.55 to 1.00

1.850%

0.850%

VI

≥ 0.55 to 1.00

2.200%

1.200%

 

 

--------------------------------------------------------------------------------

4

The initial Applicable Margin shall be at Pricing Level I.  At such time as this
subparagraph (a) is applicable, changes in the Applicable Margin resulting from
changes in the Consolidated Leverage Ratio shall become effective on the date on
which financial statements are delivered to the Lenders pursuant to Section 6.1
(but in any event not later than the 50th day after the end of each of the first
three quarterly periods of each fiscal year or the 95th day after the end of
each fiscal year, as the case may be) and shall remain in effect until the next
change to be effected pursuant to this paragraph.  If any financial statements
referred to above are not delivered within the time periods specified above,
then, until such financial statements are delivered, the Consolidated Leverage
Ratio as at the end of the fiscal period that would have been covered thereby
shall for the purposes of this definition be deemed to be greater than 0.55 to
1.00.  Each determination of the Consolidated Leverage Ratio pursuant to this
pricing grid shall be made for the periods and in the manner contemplated by
Section 7.1(a).

(b)From and after the Ratings Opt-In Date, the Applicable Margin shall mean, as
of any date of determination, a percentage per annum determined by reference to
the Credit Rating Level as set forth below (provided that any accrued interest
payable at the Applicable Margin determined by reference to the Consolidated
Leverage Ratio shall be payable as provided in Section 2.13):

Pricing Level

Credit Rating Level

Applicable Margin for Eurodollar Loans

Applicable Margin for Base Rate Loans

I

Credit Rating Level 1

1.400%

0.400%

II

Credit Rating Level 2

1.450%

0.450%

III

Credit Rating Level 3

1.550%

0.550%

IV

Credit Rating Level 4

1.750%

0.750%

V

Credit Rating Level 5

2.300%

1.300%

 

At such time as this subparagraph (b) is applicable, the Applicable Margin for
each Base Rate Loan shall be determined by reference to the Credit Rating Level
in effect from time to time, and the Applicable Margin for any Interest Period
for all Eurodollar Rate Loans comprising part of the same borrowing shall be
determined by reference to the Credit Rating Level in effect on the first day of
such Interest Period; provided, however, that no change in the Applicable Margin
resulting from the application of the Credit Rating Levels or a change in the
Credit Rating Level shall be effective until three Business Days after the date
on which the Administrative Agent receives

 

--------------------------------------------------------------------------------

5

written notice of the application of the Credit Rating Levels or a change in
such Credit Rating Level.  From and after the first time that the Applicable
Margin is based on the Borrower’s Investment Grade Rating, the Applicable Margin
shall no longer be calculated by reference to the Consolidated Leverage Ratio.

“Appraisal”:  an MAI appraisal of the value of an Eligible Unencumbered Real
Property Asset or other Real Property Asset, determined on an “as-is” value
basis, performed by an independent appraiser.

“Appraisal Notice”:  a notice delivered by the Administrative Agent to the
Borrower following an Appraisal Trigger Event, requesting Appraisals pursuant to
Section 6.11.

“Appraisal Trigger Event”:  as defined in Section 6.11(a).

“Arrangers”:  each of Capital One, National Association, SunTrust Robinson
Humphrey, Inc., and Mizuho Bank Ltd. and its designated affiliates, each in
their capacity as joint lead arranger and bookrunner.

“Assignee”:  as defined in Section 10.6(c).

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Assignee (with the consent of any party whose consent is required
by Section 10.6), and accepted by the Administrative Agent in the form of
Exhibit E or any other form approved by the Administrative Agent and the
Borrower.

“Assignor”:  as defined in Section 10.6(c).

“Bail-In Action”:  the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”:  with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code”:  Title 11 of the United States Code, 11 U.S.C. § 101, et
seq., as the same may be amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights or any other Federal or state bankruptcy or insolvency law.

“Bank Secrecy Act”:  the Bank Secrecy Act, 31 CFR 103, as amended from time to
time.

“Base Rate”:  for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus ½ of 1% and (c) 1.0% per annum plus the Eurodollar Rate (for
avoidance of doubt after giving effect to the proviso of the definition thereof)
applicable to an Interest Period of one month.  For purposes

 

--------------------------------------------------------------------------------

6

hereof:  “Prime Rate” shall mean the rate of interest then most recently
established and publicly announced by Capital One as its “prime rate”.  The
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate actually available.  Any change in the Base Rate due to a change in
the Prime Rate, the Federal Funds Effective Rate or the one-month Eurodollar
Rate shall be effective as of the opening of business on the effective day of
such change in the Prime Rate, the Federal Funds Effective Rate or the one-month
Eurodollar Rate, respectively.

“Base Rate Loans”:  Loans for which the applicable rate of interest is based
upon the Base Rate.

“Benchmark Replacement”: the sum of: (a) the alternate benchmark rate (which may
include Term SOFR) that has been selected by the Administrative Agent and the
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to the LIBO Rate for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment”: with respect to any replacement of the LIBO
Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.

“Benchmark Replacement Amendment”: as defined in Section 2.26(a).

“Benchmark Replacement Conforming Changes”: with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent in consultation with
the Borrower decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent in consultation with the Borrower determines that no market
practice for the administration of the Benchmark Replacement exists, in such
other manner of administration as the Administrative Agent decides is reasonably
necessary in connection with the administration of this Agreement).

 

--------------------------------------------------------------------------------

7

“Benchmark Replacement Date”: the earlier to occur of the following events with
respect to the LIBO Rate:

(1)

in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Rate permanently or indefinitely ceases to provide the LIBO Rate; or

(2)

in the case of clause (3) of the definition of “Benchmark Transition Event,” the
date of the public statement or publication of information referenced therein.”

“Benchmark Transition Event”: the occurrence of one or more of the following
events with respect to the LIBO Rate:

(1)

a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate announcing that such administrator has ceased or
will cease to provide the LIBO Rate, permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;

(2)

a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBO Rate, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for the LIBO Rate,
a resolution authority with jurisdiction over the administrator for the LIBO
Rate or a court or an entity with similar insolvency or resolution authority
over the administrator for the LIBO Rate, which states that the administrator of
the LIBO Rate has ceased or will cease to provide the LIBO Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Rate; or

(3)

a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBO Rate announcing that the LIBO Rate is no
longer representative.

“Benchmark Transition Start Date”: (a) in the case of a Benchmark Transition
Event, the earlier of (i) the applicable Benchmark Replacement Date and (ii) if
such Benchmark Transition Event is a public statement or publication of
information of a prospective event, the 90th day prior to the expected date of
such event as of such public statement or publication of information (or if the
expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date mutually agreed to by the
Administrative Agent and the Borrower.

“Benchmark Unavailability Period”: if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with the Section
titled “Effect of Benchmark Transition Event” and (y) ending at the time that a
Benchmark Replacement has replaced the LIBO Rate for all purposes hereunder
pursuant to the Section titled “Effect of Benchmark Transition Event.”

 

--------------------------------------------------------------------------------

8

“Beneficial Ownership Certification”: a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code or (c) any Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.

“Benefited Lender”:  as defined in Section 10.7.

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”:  as defined in the preamble hereto.

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Borrowing Notice”:  with respect to any request for borrowing of Loans
hereunder, a notice from the Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit H, delivered to the
Administrative Agent.

“Business Day”:  (a) for all purposes other than as covered by clause (b) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks in Dollar
deposits in the interbank eurodollar market.

“Capital Lease Obligations”:  with respect to any Person (and subject to Section
10.16), the obligations of such Person to pay rent or other amounts under any
lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP; and, for the purposes of this Agreement, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Capitalization Rate”:  with respect to any Real Property Asset, 7.25%.

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the

 

--------------------------------------------------------------------------------

9

full faith and credit of the United States, in each case maturing within one
year from the date of acquisition; (b) certificates of deposit, time deposits,
eurodollar time deposits or overnight bank deposits having maturities of one
year or less from the date of acquisition issued by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof having combined capital and surplus of not less than $500,000,000;
(c) commercial paper of an issuer rated at least A-2 by S&P or P-2 by Moody’s,
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within one year from the date of
acquisition; (d) repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than 30 days with respect to securities issued or fully guaranteed or
insured by the United States government; (e) securities with maturities of one
year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s; (f) securities with
maturities of one year or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; and (g) shares of money market
mutual or similar funds which invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition.

“Casualty”:  with respect to any Property, that such Property is damaged or
destroyed, in whole or in part, by fire or other casualty.

“Change in Law”:  the occurrence, after the Effective Date(or, with respect to
any Lender not party to this Agreement as of the Effective Date, such later date
on which such Lender becomes party hereto), of any of the following:  (a) the
adoption or taking effect of any law, rule, regulation or treaty, (b) any change
in any law, rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change of Control”:  the occurrence of any of the following events:  (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), excluding the
Permitted Investors, shall become, or obtain rights (whether by means of
warrants, options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 35% of the outstanding common stock of the Parent REIT; (b) during any
period of 12 consecutive months, the board of directors of the Parent REIT shall
cease to consist of a majority of Continuing Directors; (c) the Borrower shall
cease to own, directly or indirectly, 100% of the equity interests of any
Subsidiary Guarantor free and clear of any Liens (other than Permitted

 

--------------------------------------------------------------------------------

10

Liens) unless the Eligible Unencumbered Assets owned by such Subsidiary
Guarantor are removed from the Unencumbered Pool in accordance with this
Agreement; or (d) the Parent REIT or one of its Wholly Owned Subsidiaries shall
(i) fail to be sole general partner of the Borrower or cease to own, directly or
indirectly, all the general partnership interests of the Borrower, (ii) fail to
control the management and policies of the Borrower or (iii) fail to own a
majority of the Capital Stock of the Borrower.

“Class A Notes”: as defined in the definition of “Permitted Note Purchase”.

“Class B Notes”: as defined in the definition of “Permitted Note Purchase”.

“Closing Date Ground Leases”:  each of (a) 817 First Colonial Road, Virginia
Beach, Virginia, 23451; (b) 4804 West Plano Parkway, Plano, Texas, 75093;
(c) 1175 N 21st Street, Newark, Ohio, 43055; (d) 187 High Street, Ellsworth,
Maine, 04605; (e) 4035 Route 31, Clay, NY, 13039; (f) 7736 State Ave, Kansas
City, Kansas, 66112-2820; (g) 304 Hartford Turnpike, Vernon, Connecticut,
06066-4719; (h) 54 N Groesbeck Hwy, Mount Clemens, MI, 48043-5427; (i) 528 South
Broadway, Salem, New Hampshire, 03079; (j) 560 N Lexington-Springmill Road,
Mansfield, Ohio, 44906; (k) 1690 Beaver Road, Baden, Pennsylvania, 15005; (l)
1615 E. Churchville Road, Bel Air, Maryland, 21015.

“Co-Syndication Agents”:  as defined in the preamble hereto.

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

“Commitment”:  with respect to any Lender, each of the Initial Term Loan
Commitment, and the Incremental Loan Commitment of such Lender.

“Commodity Exchange Act”:  the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute, and the applicable rules,
regulations and orders of the Commodity Futures Trading Commission (and the
application and official interpretation thereof) related thereto.

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of any Plan subject to Section 412 or 430 of the Code, Section 414(b), (c), (m)
or (o) of the Code.

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit B.

“Condemnation”:  a temporary or permanent taking by any Governmental Authority
as the result, in lieu or in anticipation, of the exercise of the right of
condemnation or eminent domain, of all or any part of any Property, or any
interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting such Property or any part thereof.

 

--------------------------------------------------------------------------------

11

“Consolidated Adjusted EBITDA”: for any given period and without duplication,
(a) the Consolidated EBITDA of the Parent REIT and its Subsidiaries determined
on a consolidated basis for such period, minus (b) the Reserve for
Replacements.  The Parent REIT’s Ownership Share of the Consolidated Adjusted
EBITDA of its Unconsolidated Joint Ventures will be included when determining
the Consolidated Adjusted EBITDA of the Parent REIT.

“Consolidated EBITDA”:  with respect to a Person for any period and without
duplication:  (a) net income (loss) of such Person for such period determined on
a consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period):  (i) depreciation and
amortization; (ii) interest expense; (iii) income tax expense;
(iv) extraordinary or nonrecurring items, including, without limitation, gains
and losses from the sale of operating Real Property Assets; and (v) equity in
net income (loss) of its Unconsolidated Joint Ventures; plus (b) such Person’s
Ownership Share of Consolidated EBITDA of its Unconsolidated Joint
Ventures.  Consolidated EBITDA shall be adjusted to remove any impact from
straight line rent leveling adjustments required under GAAP and amortization of
intangibles pursuant to FASB ASC 805.  For purposes of this definition,
nonrecurring items shall be deemed to include (1) gains and losses on early
extinguishment of Indebtedness, (2) severance and other restructuring charges
and non-cash items and charges, including share-based compensation expense and
impairment charges or expenses (to the extent not actually paid as a cash
expense and other than non-cash charges that constitute an accrual of a reserve
for future cash payments or charges), (3) transaction costs of permitted
transactions which transaction costs are not permitted to be capitalized
pursuant to GAAP, (4) impairment losses, (5) equity based, non-cash
compensation, and (6) (x)  transaction and restructuring costs and expenses
incurred in connection with the initial public offering of the Parent REIT
(other than severance costs and expenses) to the extent arising on or prior to
January 25, 2020 and (y) transaction and restructuring costs and expenses
incurred in connection with the Parent REIT Follow-On Offering  (other than
severance costs and expenses) to the extent arising on or prior to the date that
falls 18 months after the Effective Date (or, in each case, such later date as
determined by the Administrative Agent in the exercise of its reasonable
discretion; provided that to the extent any such period shall have been extended
by the administrative agent under the Existing Credit Agreement, such period
shall be deemed to be extended hereunder for a concurrent period). The Parent
REIT’s Ownership Share of the Consolidated EBITDA of its Unconsolidated Joint
Ventures will be included when determining the Consolidated EBITDA of the Parent
REIT.  For the purposes of calculating Consolidated EBITDA for any period of
four consecutive fiscal quarters (each, a “Reference Period”), (i) if at any
time during such Reference Period the Parent REIT or any Subsidiary shall have
made any Adjustment Disposition, the Consolidated EBITDA for such Reference
Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the property that is the subject of such Adjustment
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference
Period, and (ii) if during such Reference Period the Parent REIT or any
Subsidiary shall have made an Adjustment Acquisition, Consolidated EBITDA for
such Reference Period shall be calculated after giving effect thereto on a
pro forma basis.  For purposes hereof, “Adjustment Disposition” means any
Disposition or series of related Dispositions that yields gross proceeds to the
Parent REIT or any of its Subsidiaries in excess of $100,000,000, and
“Adjustment Acquisition” means any Acquisition that (a) constitutes (i) assets
comprising all or substantially all or any significant portion of a business or
operating unit of a business, or (ii) all or substantially

 

--------------------------------------------------------------------------------

12

all of the Capital Stock of a Person, and (b) involves the payment of
consideration by the Parent REIT and its Subsidiaries in excess of $100,000,000.

“Consolidated Fixed Charge Coverage Ratio”:  for any period, the ratio of
(a) Consolidated Adjusted EBITDA of the Group Members for such period to
(b) Consolidated Fixed Charges for such period.

“Consolidated Fixed Charges”:  with respect to a Person and for any period and
without duplication:  (a) the Consolidated Interest Expense of such Person paid
in cash for such period, plus (b) the aggregate of all regularly scheduled
principal payments on Indebtedness payable by such Person during such period
(excluding balloon, bullet or similar payments of principal due upon the stated
maturity of Indebtedness), plus (c) the aggregate amount of all Preferred
Dividends paid by such Person during such period. The Parent REIT’s Ownership
Share of the Consolidated Fixed Charges of its Unconsolidated Joint Ventures
will be included when determining the Consolidated Fixed Charges of the Parent
REIT.

“Consolidated Interest Expense”:  with respect to a Person and for any period,
without duplication, (a) total interest expense of such Person, including
capitalized interest (other than capitalized interest funded under a
construction loan interest reserve account), determined on a consolidated basis
in accordance with GAAP for such period, but excluding amortization of deferred
loan costs, gains or losses on the early retirement of Indebtedness, debt
modification charges, or prepayment premiums, plus (b) such Person’s Ownership
Share of the Consolidated Interest Expense of its Unconsolidated Joint Ventures
for such period.

“Consolidated Leverage Ratio”:  on any date of determination, the ratio of
(a) Consolidated Total Debt of the Group Members on such date to (b) Total Asset
Value on such date; provided that for purposes of calculating Total Asset Value
on any date, the Total Asset Value of any Person Disposed of by the Borrower or
its Subsidiaries during such period shall be excluded for such period (assuming
the consummation of such Disposition and the repayment of any Indebtedness in
connection therewith occurred on the first day of such period).

“Consolidated Secured Debt”:  with respect to a Person as of a given date and
without duplication, the aggregate principal amount of all Indebtedness of such
Person outstanding on such date that is secured in any manner by any lien on any
property and, in the case of the Parent REIT, shall include (without
duplication) the Parent REIT’s Ownership Share of the Consolidated Secured Debt
of its Unconsolidated Joint Ventures; provided that, any Recourse Indebtedness
that is secured only by a pledge of equity interests shall not be deemed to be
Consolidated Secured Debt.

“Consolidated Secured Debt Leverage Ratio”:  on any date of determination, the
ratio of (a) Consolidated Secured Debt of the Group Members on such date to
(b) Total Asset Value on such date; provided that for purposes of calculating
Total Asset Value on any date, the Total Asset Value of any Person Disposed of
by the Borrower or its Subsidiaries during such period shall be excluded for
such period (assuming the consummation of such Disposition and the repayment of
any Indebtedness in connection therewith occurred on the first day of such
period).

 

--------------------------------------------------------------------------------

13

“Consolidated Total Debt”:  as to any Person as of a given date and without
duplication:  (a) all Indebtedness of such Person and its Subsidiaries
determined on a consolidated basis, and (b) such Person’s Ownership Share of the
Indebtedness of any Unconsolidated Joint Venture of such Person.

“Consolidated Unsecured Debt”:  with respect to a Person as of a given date, all
Consolidated Total Debt of such Person that is not Consolidated Secured Debt of
such Person; provided that, any Recourse Indebtedness that is secured only by a
pledge of equity interests shall be deemed to be Consolidated Unsecured Debt.

“Consolidated Unsecured Interest Expense”: with respect to a Person for any
period and without duplication, all Consolidated Interest Expense of such Person
for such period attributable to Consolidated Unsecured Debt of such Person.

“Continuing Directors”:  the directors of the Parent REIT on the Effective Date,
after giving effect to the transactions contemplated hereby or at the beginning
of any period of 12 consecutive months for which any such determination is being
made, and each other director of the Parent REIT, if, in each case, such other
director’s nomination for election to the board of directors of the Parent REIT
is recommended or approved by at least a majority of the then Continuing
Directors or such other director receives the vote of the Permitted Investors in
his or her election by the shareholders of the Parent REIT.

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.

“Control Investment Affiliate”:  as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more
companies.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

“Credit Rating”: as of any date of determination, the higher of the credit
ratings (or their equivalents) most recently announced for the Parent REIT’s
long-term senior unsecured non-credit enhanced debt for borrowed money by,
subject to the terms hereof, any of the Rating Agencies. A credit rating of BBB-
from S&P is equivalent to a credit rating of Baa3 from Moody’s and vice versa. A
credit rating of BBB from S&P is equivalent to a credit rating of Baa2 from
Moody’s and vice versa. A credit rating of BBB+ from S&P is equivalent to a
credit rating of Baa1 by Moody’s and vice versa. A credit rating of A- from S&P
is equivalent to a credit rating of A3 from Moody’s and vice versa. It is the
intention of the parties that if the Parent REIT shall only obtain a credit
rating from S&P or Moody’s without seeking or obtaining a credit rating from the
other of S&P or Moody’s, the Borrower shall be entitled to the benefit of the
Credit Rating Level for such Credit Rating. In the event the only credit rating
is from Fitch, the Parent REIT shall be deemed to not have a Credit Rating.  If
the Parent REIT shall have obtained a credit rating from more than one of the
Rating Agencies, the highest of the ratings shall control, unless the split in
the Credit Ratings is two or more Credit Rating Levels apart, in which case the
Credit Rating

 

--------------------------------------------------------------------------------

14

Level shall be deemed to be the Credit Rating Level that is immediately below
the higher of the two ratings. In the event, subject to the terms hereof, that
the Parent REIT shall have obtained a credit rating from more than one of the
Rating Agencies and shall thereafter lose such rating or ratings (whether as a
result of a withdrawal, suspension, election to not obtain a rating, or
otherwise) such that only one rating from S&P or Moody’s is remaining, the
operative rating would be deemed to be the remaining rating. In the event that
the Parent REIT shall have obtained a credit rating from one or more of the
Rating Agencies and shall thereafter lose such rating or ratings (whether as a
result of withdrawal, suspension, election to not obtain a rating, or otherwise)
from such Rating Agencies and as a result does not have a credit rating from one
or more of S&P or Moody’s, the Borrower shall be deemed for the purposes hereof
not to have a Credit Rating. If at any time any of the Rating Agencies shall no
longer perform the functions of a securities rating agency, then the Borrower
and the Administrative Agent shall promptly negotiate in good faith to agree
upon a substitute rating agency or agencies (and to correlate the system of
ratings of each substitute rating agency with that of the rating agency being
replaced; provided that to the extent any such successor rating agency shall
have been approved pursuant to the terms of the Existing Credit Agreement, such
successor rating agency shall be deemed approved hereunder), and pending such
amendment, the Credit Rating of the other of S&P or Moody’s, if one has been
provided, shall continue to apply.

“Credit Rating Level”:  one of the following five pricing levels, as applicable,
and provided that, from and after Ratings Opt-In Date, during any period that
the Parent REIT has no Credit Rating, Credit Rating Level 5 shall be the
applicable Credit Rating Level:

“Credit Rating Level 1” means the Credit Rating Level applicable for so long as
the Credit Rating is greater than or equal to A- by S&P or A3 by Moody’s;

“Credit Rating Level 2” means the Credit Rating Level applicable for so long as
the Credit Rating is greater than or equal to BBB+ by S&P or Baa1 by Moody’s and
Credit Rating Level 1 is not applicable;

“Credit Rating Level 3” means the Credit Rating Level applicable for so long as
the Credit Rating is greater than or equal to BBB by S&P or Baa2 by Moody’s and
Credit Rating Levels 1 and 2 are not applicable;

“Credit Rating Level 4” means the Credit Rating Level applicable for so long as
the Credit Rating is greater than or equal to BBB- by S&P or Baa3 by Moody’s and
Credit Rating Levels 1, 2 and 3 are not applicable; and

“Credit Rating Level 5” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is less than BBB- by S&P (if S&P has issued a
Credit Rating) and Baa3 by Moody’s (if Moody’s has issued a Credit Rating) or
there is no Credit Rating.

“Debtor Relief Laws”:  the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or
otherwise available debtor relief laws of the United States, of any State or of
any other applicable jurisdictions from time to time in effect.

 

--------------------------------------------------------------------------------

15

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”:  subject to Section 2.24(b), any Lender that:

(a)has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due,

(b)has notified the Borrower, the Administrative Agent in writing that it does
not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied),

(c)has failed, within three Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or

(d)has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) has become the subject of a Bail-In Action; provided that, a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

Any determination by the Administrative Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.24(b)) upon delivery of written
notice of such determination to the Borrower and each Lender.

 

--------------------------------------------------------------------------------

16

“Derivatives Counterparty”:  as defined in the definition of “Restricted
Payment”.

“Disclosable Event”:  as defined in Section 6.13.

“Disposition”:  with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.

“Division Transaction”: with respect to any limited liability company (a) the
division of such limited liability company into two or more limited liability
companies pursuant to a “plan of division” or similar method or (b) the
creation, or reorganization into, or allocation of its assets to, one or more
series, in the case of clause (a) and (b) above, within the meaning of the
Delaware Limited Liability Company Act or similar statute in any other state.

“Documentation Agent”:  as defined in the preamble hereto.

“Dollars” and “$”:  dollars in lawful currency of the United States of America.

“Early Opt-in Election”: the occurrence of:

(1)(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Borrower) that
the Required Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in this Section titled “Effect of Benchmark Transition Event,”
are being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace the LIBO Rate, and

(2)(i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.”

“EEA Financial Institution”:  (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”:  any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”:  any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date”:  November 26, 2019.

 

--------------------------------------------------------------------------------

17

“Eligible Subsidiary”:  each direct or indirect Subsidiary of the Borrower that
directly or indirectly owns or leases an Eligible Unencumbered Asset.

“Eligible Unencumbered Assets”:  collectively, the Eligible Unencumbered
Mortgage Notes Receivable, the Eligible Unencumbered Real Property Assets and
Eligible Unencumbered Other Assets.

“Eligible Unencumbered Mortgage Notes Receivable”:  any Mortgage Note Receivable
that is (i) not subject to (a) a Lien other than Permitted Liens or (b) any
Negative Pledge other than Permitted Negative Pledges, (ii) not more than
60 days past due, (iii) owned solely by the Borrower or a Subsidiary Guarantor,
(iv) secured by a first priority lien on real property located on a Real
Property Asset that meets the criteria for Eligible Unencumbered Real Property
Asset (excluding the conditions set forth in clause (b) of the definition
thereof) and (v) if owned by a subsidiary of the Parent REIT, (a) no direct or
indirect equity interest of such subsidiary is subject to any Liens (other than
in favor of the Parent REIT or any Wholly-Owned Subsidiary of the Parent REIT or
of the Borrower and Permitted Liens) or Negative Pledge (other than Permitted
Negative Pledges) and (b) the Borrower has the right, directly or indirectly, to
sell, transfer or otherwise dispose of such Mortgage Note Receivable without the
consent of any Person (other than any consent required under this Agreement and
other than Permitted Transfer Restrictions).

“Eligible Unencumbered Mortgage Notes Receivable Value”:  on any date of
determination, an aggregate amount equal to the GAAP book value of Eligible
Unencumbered Mortgage Notes Receivable as of such date, provided that, the
Eligible Unencumbered Mortgage Notes Receivable Value for any Eligible
Unencumbered Mortgage Notes Receivable owned by an Unconsolidated Joint Venture
shall be equal to the Parent REIT’s Ownership Share of the Eligible Unencumbered
Mortgage Notes Receivable Value for such Eligible Unencumbered Mortgage Notes
Receivable, and provided further that the Eligible Unencumbered Mortgage Notes
Receivable Value shall not exceed more than 10% of the total Eligible
Unencumbered Pool Asset Value.

“Eligible Unencumbered Other Assets”:  cash, cash equivalents and Marketable
Securities that are (i) not subject to (a) a Lien other than Permitted Liens or
(b) any Negative Pledge other than Permitted Negative Pledges, (ii) owned solely
by the Borrower or a Subsidiary Guarantor and (iii) if owned by a subsidiary of
the Parent REIT, (a) no direct or indirect equity interest of such subsidiary is
subject to any liens (other than in favor of the Parent REIT or any Wholly-Owned
Subsidiary of the Parent REIT or of the Borrower and Permitted Liens) or
Negative Pledge (other than Permitted Negative Pledges) and (b) the Borrower has
the right, directly or indirectly, to sell, transfer or otherwise dispose of
such cash, cash equivalents and Marketable Securities without the consent of any
Person (other than any consent required under this Agreement and other than
Permitted Transfer Restrictions), provided that, value given to Eligible
Unencumbered Other Assets owned by an Unconsolidated Joint Venture shall be
equal to the Parent REIT’s Ownership Share of the applicable value for such
Eligible Unencumbered other assets.  As of any date of determination, the GAAP
book value of Marketable Securities that constitute Eligible Unencumbered Other
Assets shall not exceed 5.0% of Total Asset Value as of such date.

 

--------------------------------------------------------------------------------

18

“Eligible Unencumbered Pool Asset Value”:  on any date of determination, an
aggregate amount equal to:

(a)with respect to the Eligible Unencumbered Real Property Assets, the Eligible
Unencumbered Real Property Value, plus

(b)with respect to the Eligible Unencumbered Mortgage Notes Receivable, the
Eligible Unencumbered Mortgage Notes Receivable Value.

For purposes of determining Eligible Unencumbered Pool Asset Value, Net
Operating Income from Real Property Assets disposed of by the Parent REIT or any
subsidiary, during the fiscal quarter most recently ended shall be excluded from
the calculation of Eligible Unencumbered Pool Asset Value.

“Eligible Unencumbered Real Property Asset”:  any Real Property Asset for which
the Administrative Agent has received an Eligible Unencumbered Real Property
Asset Certificate from the Borrower certifying that such Real Property Asset
meets the following criteria:

(a)such Real Property Asset is located in any of the 50 states of the United
States or the District of Columbia;

(b)such Real Property Asset is wholly-owned by the Borrower or a Subsidiary
Guarantor in fee simple or subject to a ground lease pursuant to an Acceptable
Ground Lease;

(c)such Real Property Asset shall not have any material environmental,
structural, title or other defects, and not be subject to any condemnation
proceeding that in any event would give rise to a materially adverse effect as
to the value, use of, operation of or ability to sell or finance such Real
Property Asset;

(d)(i) such Real Property Asset shall be subject to (A) a triple-net lease to a
third party or (B) a double-net lease to a third party and (ii) the weighted
average remaining lease term for all Eligible Unencumbered Real Property Assets
at any time shall be greater than ten years;

(e)the Administrative Agent shall have received a full Appraisal of such Real
Property Asset, prepared in accordance with USPAP or, in the event an Appraisal
is not available, a true and complete copy of the purchase agreement for such
Real Property Asset;

(f)such Real Property Asset is not subject to (i) a Lien (other than Permitted
Liens) or (ii) any Negative Pledge (other than Permitted Negative Pledges); and

(g)if such Real Property Asset is owned by a subsidiary of the Parent REIT,
(i) no direct or indirect equity interest of such subsidiary is subject to any
Liens (other than in favor of the Parent REIT or any Wholly-Owned Subsidiary of
the Parent REIT or of the Borrower and Permitted Liens) or Negative Pledge
(other than Permitted Negative Pledges) and (ii) the Borrower has the right,
directly or indirectly, to sell, transfer or otherwise

 

--------------------------------------------------------------------------------

19

dispose of such Real Property Asset without the consent of any Person, in each
case, other than any consent required under this Agreement and other than
Permitted Transfer Restrictions.

A Real Property Asset satisfying the conditions set forth above shall become an
Eligible Unencumbered Real Property Asset on the second Business Day after
receipt by the Administrative Agent of an Eligible Unencumbered Real Property
Asset Certificate from the Borrower.

“Eligible Unencumbered Real Property Asset Certificate”:  a certificate duly
executed by a Responsible Officer, substantially in the form of Exhibit D.

“Eligible Unencumbered Real Property Value”: on any date of determination,
subject to the proviso below, an aggregate amount equal to:

(a)the sum of (A) for any Eligible Unencumbered Real Property Asset owned or
leased by the Parent REIT and its subsidiaries for more than four fiscal
quarters, the Unencumbered NOI of such Eligible Unencumbered Real Property Asset
for the fiscal quarter most recently ended multiplied by four divided by the
applicable Capitalization Rate for such asset and (B) for any Eligible
Unencumbered Real Property Asset owned or leased by the Parent REIT and the
subsidiaries for less than four fiscal quarters, an amount equal to the lesser
of the appraised value and the sum of the purchase price plus lease incentives
of such Eligible Unencumbered Real Property Asset (unless no Appraisal is
available as of such date of determination, in which case the amount shall be
the sum of the purchase price plus lease incentives); provided that, the
aggregate amount of lease incentives included above for all Eligible
Unencumbered Real Property Assets as of any date of determination shall not
exceed 5% of Eligible Unencumbered Real Property Value:

minus the sum of:

(b)(i)the aggregate Eligible Unencumbered Real Property Value of Real Property
Assets leased to any single tenant or group of Affiliates thereof exceeding 15%
of the Eligible Unencumbered Real Property Value;

(ii)[reserved];

(iii)the aggregate Eligible Unencumbered Pool Asset Value of properties with
tenants whose business is classified within the same NAICS Industry Group
exceeding 25% of the Eligible Unencumbered Real Property Value;

(iv)the aggregate Eligible Unencumbered Real Property Value of properties
located in a single state exceeding 20% of the Eligible Unencumbered Real
Property Value;

(v)the aggregate Eligible Unencumbered Real Property Value of properties subject
to construction, redevelopment or undeveloped land exceeding 10% of the Eligible
Unencumbered Real Property Value;

 

--------------------------------------------------------------------------------

20

(vi)the aggregate Eligible Unencumbered Real Property Value of properties
subject to a ground lease exceeding 15% of the Eligible Unencumbered Real
Property Value; and

(vii)the aggregate Eligible Unencumbered Real Property Value of properties
subject to a double-net lease exceeding 15% of the Eligible Unencumbered Real
Property Asset Value;

For purposes of determining Eligible Unencumbered Real Property Value, (i) Net
Operating Income from Real Property Assets disposed of by the Parent REIT or any
Subsidiary during the fiscal quarter most recently ended shall be excluded from
the calculation of Eligible Unencumbered Real Property Value and (ii) the
Eligible Unencumbered Real Property Value for any Eligible Unencumbered Real
Property Asset owned by an Unconsolidated Joint Venture shall be equal to the
Parent REIT’s Ownership Share of the Eligible Unencumbered Real Property Value
for such Eligible Unencumbered Real Property Asset.  Nothing in either
clause (a) or (b) above shall require that the Parent REIT or a subsidiary
obtain an Appraisal of any real estate, unless such Appraisal is required by
GAAP.

“Environmental Claim”:  any investigative, enforcement, cleanup, removal,
containment, remedial, or other private or governmental or regulatory action
threatened, instituted, or completed pursuant to any applicable Environmental
Law against any Group Member or against or with respect to any Real Property or
facility.

“Environmental Laws”:  any and all laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, agreements or other legally enforceable requirements
(including, without limitation, common law) of any international authority,
foreign government, the United States, or any state, local, municipal or other
governmental authority, regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.

“Environmental Permits”:  any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended, and
the rules and regulations promulgated thereunder.

“EU Bail-In Legislation Schedule”:  the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Reserve Requirements”:  for any day, the aggregate (without
duplication) of the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

 

--------------------------------------------------------------------------------

21

“Eurodollar Base Rate”:  for any Interest Period as to any Eurodollar Loan,
subject to Section 2.26, (i) the rate per annum determined by the Administrative
Agent to be the offered rate which appears on the page of the Reuters Screen
which displays the London interbank offered rate administered by ICE Benchmark
Administration Limited (such page currently being the LIBOR01 page) (the “LIBO
Rate”) for deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period in Dollars, determined as of
approximately 11:00 a.m. (local time in London, England), two Business Days
prior to the commencement of such Interest Period or (ii) in the event the rate
referenced in the preceding clause (i) does not appear on such page or service
or if such page or service shall cease to be available, the rate determined by
the Administrative Agent to be the offered rate on such other page or other
service which displays the LIBO Rate for deposits (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period in
Dollars, determined as of approximately 11:00 a.m. (local time in London,
England) two Business Days prior to the commencement of such Interest Period;
provided that, if LIBO Rates are quoted under either of the preceding
clauses (i) or (ii), but there is no such quotation for the Interest Period
elected, the LIBO Rate shall be equal to the Interpolated Rate; and provided
further that, if any such rate determined pursuant to the preceding clauses (i)
or (ii) is below zero, the LIBO Rate will be deemed to be zero.

“Eurodollar Loans”:  Loans for which the applicable rate of interest is based
upon the Eurodollar Rate.

“Eurodollar Rate”:  with respect to each day during each Interest Period, a rate
per annum determined for such day in accordance with the following formula
(rounded upward to the nearest 1/100th of 1%):

Eurodollar Base Rate

1.00 – Eurocurrency Reserve Requirements

 

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”:  as defined in the definition of “Change of Control”.

“Excluded Hedge Obligation”:  with respect to any Loan Party, any obligation
under Specified Hedge Agreements if, and to the extent that, all or a portion of
the Guarantee Obligations of such Loan Party of, or the grant by such Loan Party
of a security interest to secure, such obligation (or any Guarantee Obligation
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act at the time the Guarantee Obligation of
such Loan Party becomes effective with respect to such obligation under such
Hedge Agreement. If an obligation under a Specified Hedge Agreement arises under
a master agreement governing more than one swap, such exclusion shall apply only

 

--------------------------------------------------------------------------------

22

to the portion of such obligation that is attributable to swaps for which such
Guarantee Obligation or security interest is or becomes illegal.

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of April 12, 2019, by and among, the Borrower, as borrower,
the Parent REIT and certain of its Subsidiaries, as guarantors, and Barclays
Bank Plc, as administrative agent, as the same may be amended, restated,
restructured, refinanced, updated, extended, renewed, supplemented, or otherwise
modified from time to time.

“Facility”:  each of (a) the Initial Term Loans made or to be made hereunder
(the “Initial Term Loan Facility”), and (b) any Series of Incremental Loans
(each such Series, an “Incremental Loan Facility”).

“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“FCPA”:  the Foreign Corrupt Practices Act of 1977, 15 U.S.C. §§ 78dd-1, et
seq., as amended from time to time.

“Federal Funds Effective Rate”:  for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate.

“Federal Reserve Bank of New York’s Website”: the website of the Federal Reserve
Bank of New York at http://www.newyorkfed.org, or any successor source.

“Fitch”:  Fitch, Inc. and its successors.

“Funding Office”:  the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.

“GAAP”:  generally accepted accounting principles in the United States of
America as in effect from time to time, as adopted by the Financial Accounting
Standards Board and the SEC.

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners and
any supra-national bodies such as the European Union or the European Central
Bank).

 

--------------------------------------------------------------------------------

23

“Granting Lender”:  as defined in Section 10.6(g).

“Group Members”:  the Parent REIT and all of its Subsidiaries, including,
without limitation, the Borrower.

“Guarantee Agreement”:  the Guarantee Agreement to be executed and delivered by
the Parent REIT and each Subsidiary Guarantor, substantially in the form of
Exhibit A, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees any Indebtedness, leases, dividends or other payment obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (a) to
purchase any such primary obligation or any Property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase Property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lesser
of (A) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (B) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Guarantors”:  the collective reference to the Parent REIT and the Subsidiary
Guarantors.

“Hedge Agreements”:  all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity or currency futures
contracts, options to purchase or sell a commodity or currency, or option,
warrant or other right with respect to a commodity or currency futures contract
or similar arrangements entered into by the Group Members providing for
protection against fluctuations in interest rates, currency exchange rates,
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies.

“Hedge Bank”: any Person that is an Agent, a Lender, an Arranger or an Affiliate
of any of the foregoing at the time it enters into a Specified Hedge Agreement,
in its capacity as a

 

--------------------------------------------------------------------------------

24

party thereto, whether or not such Person subsequently ceases to be an Agent, a
Lender, an Arranger or an Affiliate of any of the foregoing; provided that, at
the time of entering into a Specified Hedge Agreement, no Hedge Bank shall be a
Defaulting Lender.

“Incremental Lenders”:  as defined in Section 2.23.

“Incremental Loan Amendment”:  as defined in Section 2.23.

“Incremental Loan Commitment”:  as defined in Section 2.23.

“Incremental Loan Effective Date”:  as defined in Section 2.23.

“Incremental Loan Facility”:  as defined in the definition of “Facility” in this
Section 1.1.

“Incremental Loan Maturity Date”:  with respect to any Series of Incremental
Loans, the date on which such Series shall become due and payable in full
hereunder, as specified in the applicable Incremental Loan Amendment (whether at
the stated maturity, by acceleration or otherwise).

“Incremental Loans”:  as defined in Section 2.23.

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property (excluding any obligations
under a contract to purchase Property that has not been consummated) or services
(other than trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
Property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such Property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under acceptance, letter of credit, surety bond or
similar facilities, (g) all obligations of such Person, contingent or otherwise,
to purchase, redeem, retire or otherwise acquire for value any Capital Stock of
such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of others of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on Property (including,
without limitation, accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, but limited to the lesser of the fair market value of such property
and the aggregate amount of the obligations so secured, and (j) for the purposes
of Section 7.2(n) and Section 8.1(e) only, all net obligations of such Person in
respect of Hedge Agreements.  The Indebtedness of any Person shall (x) include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness expressly provide
that such Person is not liable therefor and (y) exclude liabilities or
obligations associated with operating leases whether or not included in
Indebtedness in accordance with GAAP.  For purposes of clause (j)

 

--------------------------------------------------------------------------------

25

above, the principal amount of Indebtedness in respect of Hedge Agreements shall
equal the net amount that would be payable (giving effect to netting) at such
time if such Hedge Agreement were terminated.

“Indemnified Liabilities”:  as defined in Section 10.5.

“Indemnitee”:  as defined in Section 10.5.

“Initial Term Loan Commitment”:  as to any Lender, the obligation of such
Lender, if any, to make an Initial Term Loan to the Borrower hereunder during
the Initial Term Loan Commitment Period in a principal amount not to exceed the
amount set forth under the heading “Term Loan Commitment” opposite such Lender’s
name on Annex A, as the same may be changed from time to time pursuant to the
terms hereof.  The aggregate amount of the Initial Term Loan Commitments on the
Effective Date is $430,000,000. The Initial Term Loan Commitment shall
automatically terminate on the Initial Term Loan Commitment Termination Date.

“Initial Term Loan Commitment Period”: the period from the Effective Date
through and including the Initial Term Loan Commitment Termination Date.

“Initial Term Loan Commitment Termination Date”: the date that is the earlier of
(x) the Initial Term Loan Funding Date,  (y) the date on which the Initial Term
Loan Commitments are terminated or reduced to zero in accordance with the
Agreement, and (z) 4:00pm (Eastern Time) on May 26, 2020.

“Initial Term Loan Funding Date”: the date when the Initial Term Loan
Commitments are fully funded pursuant to Section 2.3.

“Initial Term Loan Lenders”:  each Lender that (a) has an Initial Term Loan
Commitment or that is a holder of an Initial Term Loan or (b) has any other
Incremental Loan Commitment for other Incremental Loans designated as Initial
Term Loans pursuant to Section 2.23 or is the holder of any other Incremental
Loan designated as an Initial Term Loan pursuant to Section 2.23.

“Initial Term Loans”:  the term loans made on or prior to the Initial Term Loan
Funding Date pursuant to Section 2.3, together with any Incremental Loans
designated as Initial Term Loans pursuant to Section 2.23.

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”:  pertaining to a condition of Insolvency.

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

 

--------------------------------------------------------------------------------

26

“Interest Payment Date”:  (a) as to any Base Rate Loan, the last Business Day of
each March, June, September and December to occur while such Loan is outstanding
and the final maturity date of such Loan, (b) as to any Eurodollar Loan having
an Interest Period of three months or shorter, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period,
and (d) as to any Loan, the date of any repayment or prepayment made in respect
thereof.

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one week or one, two, three or six months
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one week or one, two, three or six
months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 11:00 A.M. (local time in New York City) on
the date that is three Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that, all of the foregoing
provisions relating to Interest Periods are subject to the following:

(viii)if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ix)any Interest Period that would otherwise extend beyond any Term Loan
Maturity Date shall end on such Term Loan Maturity Date, as applicable; and

(x)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period.

“Interpolated Rate”:  in relation to the LIBO Rate for any Loan, the rate which
results from interpolating on a linear basis between:

(a)the applicable LIBO Rate for the longest period (for which that LIBO Rate is
available) which is less than the Interest Period of  such Loan; and

(b)the applicable LIBO Rate for the shortest period (for which that LIBO Rate is
available) which exceeds the Interest Period of such Loan,

each as of approximately 11:00 A.M. (local time in London, England) two Business
Days prior to the commencement of such Interest Period of such Loan.

“Investment Grade Ratings”:  the public rating as determined by S&P of at least
BBB- or Moody’s of at least Baa3, as the case may be, of the Parent REIT’s
senior unsecured non-credit enhanced long-term indebtedness for borrowed money.

 

--------------------------------------------------------------------------------

27

“Investments”:  as defined in Section 7.7.

“Joint Venture”:  any joint venture entity, whether a company, unincorporated
firm, association, partnership or any other entity which, in each case, in which
the Parent REIT or its Subsidiaries has a direct or indirect equity or similar
interest and which is not a Wholly Owned Subsidiary of the Borrower.

“Lenders”:  the Term Loan Lenders and the Incremental Lenders, as applicable,
party to this Agreement from time to time.

“LIBO Rate”:  as defined in the definition of “Eurodollar Base Rate”.

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Loan Documents”:  this Agreement, the Guarantee Agreement, and the Notes.

“Loan Parties”:  collectively, the Parent REIT, the Borrower and each Subsidiary
of the Borrower that is a party to a Loan Document; “Loan Party” means any one
of them.

“Loans”:  the Term Loans and the Incremental Loans (if any).

“Majority Facility Lenders”:  at any time, with respect to any Facility, the
holders of more than 50% of in the case of (a) the Initial Term Loan Facility,
the aggregate unpaid principal amount of the Initial Term Loans then outstanding
(and, in the case any Initial Term Loan Commitments remains undrawn and
available, prior to the termination of such Commitments, the holders of more
than 50% of the aggregate Initial Term Loan Commitments then in effect); and
(b) each Series of Incremental Loans, the aggregate unpaid principal amount of
the Incremental Loans of such Series then outstanding (and, in the case any
Incremental Loan Commitments of such Series remains undrawn and available, prior
to the termination of such Commitments, the holders of more than 50% of the
aggregate Incremental Loan Commitments of such Series then in effect.

“Marketable Securities”: securities evidencing indebtedness issued by Persons
located in, and formed under the laws of, any State of the United States or
America or the District of Columbia, which Persons have a senior unsecured long
term credit rating of BBB- or higher from S&P, Baa3 or higher from Moody’s, or
an equivalent or higher rating from another Rating Agency.

“Material Acquisition”:  any Acquisition (or series of related Acquisitions) or
any Investment (or series of related Investments) permitted by Section 7.7 and
consummated in accordance with the terms of Section 7.7 for which the aggregate
consideration paid in respect of such Acquisition or Investment (including any
Indebtedness assumed in connection therewith) is $250,000,000 or more.

 

--------------------------------------------------------------------------------

28

“Material Adverse Effect”:  (a) a material adverse effect on the business,
assets, operations or financial condition of the Loan Parties, taken as a whole;
(b) a Material Property Event with respect to the Eligible Unencumbered Assets,
taken as a whole; (c) a material impairment of the ability of the Loan Parties,
taken as a whole, to perform their obligations under the Loan Documents; or
(d) a material adverse effect on the legality, validity, binding effect or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Agents or the Lenders hereunder or thereunder.

“Material Environmental Amount”:  an amount or amounts payable by any of the
Group Members or in respect to any Real Property in the aggregate in excess of
$20,000,000, for:  costs to comply with any applicable Environmental Law; costs
of any investigation, and any remediation, of any Material of Environmental
Concern which is required by applicable Environmental Law or a Governmental
Authority; and compensatory damages (including, without limitation damages to
natural resources), punitive damages, fines, and penalties pursuant to any
applicable Environmental Law.

“Material Property Event”:  with respect to any Eligible Unencumbered Asset, the
occurrence of any event or circumstance occurring or arising after the date of
this Agreement that could reasonably be expected to have a (a) material adverse
effect with respect to the financial condition or the operations of such
Eligible Unencumbered Asset, (b) material adverse effect on the ownership of
such Eligible Unencumbered Asset, or (c) result in a Material Environmental
Amount.

“Material Tenant Event”:  any event with respect to any tenant that (together
with its affiliates and subsidiaries) either (a) leases properties comprising at
least 5.0% of the Total Asset Value of the Parent REIT and its Subsidiaries on a
consolidated basis as of the last day of the most recently ended fiscal quarter
or (b) contributes at least 5.0% of Net Operating Income of the Parent REIT and
its Subsidiaries on a consolidated basis for the most recently ended
four-fiscal-quarter period.

“Material Unencumbered Real Property Event”:  any event or series of events that
impact properties of the Parent REIT or any of its Subsidiaries or
Unconsolidated Joint Ventures that (a) comprise at least 5.0% of the Total Asset
Value of the Parent REIT and its Subsidiaries on a consolidated basis as of the
last day of the most recently ended fiscal quarter or (b) contribute at least
5.0% of Net Operating Income of the Parent REIT and its Subsidiaries on a
consolidated basis for the most recently ended four-fiscal-quarter period.

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products (virgin or used),
polychlorinated biphenyls, urea-formaldehyde insulation, asbestos, pollutants,
contaminants, radioactivity, and any other materials, substances or forces of
any kind, whether or not any such material, substance or force is defined as
hazardous or toxic under any Environmental Law, that is regulated pursuant to or
could reasonably be expected to give rise to liability under any applicable
Environmental Law.

“Money Laundering Control Act”:  the Money Laundering Control Act of 1986, as
amended from time to time.

 

--------------------------------------------------------------------------------

29

“Moody’s”:  Moody’s Investors Service, Inc. and its successors.

“Mortgage Notes Receivable”:  a note receivable representing indebtedness owed
to the Borrower or one of the Parent REIT’s subsidiaries which is secured by a
mortgage lien on real property having a value in excess of the amount of such
indebtedness, provided that, any such indebtedness owed by an Unconsolidated
Joint Venture shall be reduced by the portion of such indebtedness attributable
to the Borrower’s or such Subsidiary’s, as applicable, Ownership Share of such
Unconsolidated Joint Venture.

“Multiemployer Plan”:  a multiemployer plan as defined in Section 4001(a)(3) of
ERISA that is subject to Title IV of ERISA and to which the Borrower or any
Commonly Controlled Entity has an obligation to contribute.

“NAICS Industry Group”:  any “Industry Group” as defined by The North American
Industry Classification System, as published by the Executive Office of the
President Office of Management and Budget, United States 2012.

“Negative Pledge”: with respect to a given asset, any provision of a document,
instrument or agreement (other than any Loan Document) which prohibits or
purports to prohibit the creation or assumption of any Lien on such asset as
security for the Obligations; provided that, an agreement that (a) conditions a
Person’s ability to encumber its assets upon the maintenance of one or more
specified ratios that limit such Person’s ability to encumber its assets but
that do not generally prohibit the encumbrance of its assets, or the encumbrance
of specific assets, or (b) contains Permitted Transfer Restrictions, shall not,
in any such case, constitute a Negative Pledge.

“Net Operating Income”:  for any Real Property Asset and for a given period, the
following (without duplication and determined on a consistent basis with prior
periods):  (i) total revenues (as determined in accordance with GAAP)
attributable to such Real Property Asset during the given period, including but
not limited to rents, additional rents (including tenant reimbursement income
for expenses not excluded from the description in clause (ii) below) and all
other revenues (including earned income from direct financing leases) from such
Real Property Asset, as well as proceeds from rent/payment loss or business
interruption insurance, condemnation awards to the extent relating to lost usage
compensation, lease termination fees and legal settlements or awards related to
lease or loan payments (but not in excess of the actual rent/payments otherwise
payable) but excluding pre-paid rents and revenues and security deposits except
to the extent applied in satisfaction of tenants’ obligations for rent/payments,
minus (ii) all expenses paid (excluding interest, amortization and depreciation,
but including an appropriate accrual for property taxes and insurance) related
to the ownership, operation or maintenance of such Real Property Asset during
the given period, including but not limited to property taxes, assessments and
the like, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, marketing expenses, and general and administrative
expenses (including an appropriate allocation for legal, accounting,
advertising, marketing and other expenses incurred in connection with such Real
Property Asset, but specifically excluding (w) any of the foregoing to the
extent included in imputed management fee referred to in clause (iv) below as
reasonably determined by the Borrower, (x) any general overhead expenses of the
Parent REIT and its subsidiaries, (y) capital expenses, debt service charges,
losses covered by insurance, and non-cash expenses, and (z) any

 

--------------------------------------------------------------------------------

30

property management fees) all of the preceding expenses shall only be included
to the extent not covered by the tenant as required in the lease agreement,
minus (iii) the Reserve for Replacements for such Real Property Asset as of the
end of such period, minus (iv) an imputed management fee in an amount equal to
the greater of actual management fees incurred or 1% of the gross revenues for
such Real Property Asset for such period, minus (v) all rents received from
tenants or licensees in default of payment or other material monetary
obligations under their lease for 45 days or more, or with respect to leases as
to which the tenant or licensee or any guarantor thereunder is subject to any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution, liquidation or similar debtor relief proceeding (and that, with
respect to tenants or licensees in bankruptcy, have filed a motion to reject
their lease or license respectively in such bankruptcy or other insolvency
proceeding).

For purposes of determining Net Operating Income, to the extent that greater
than 5% of Net Operating Income is attributable to leases where the mortgagee,
tenant or licensee or any guarantor thereunder is subject to any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution,
liquidation or similar debtor relief proceeding, such excess shall be
excluded.  Net Operating Income shall be adjusted to remove any impact from
straight line rent leveling adjustments required under GAAP and amortization of
above and below market rent intangibles pursuant to FASB ASC 805.

For the purpose of calculating Net Operating Income for any Real Property Asset,
(i) the revenue from rents attributable to such Real Property Asset during any
monthly period of free rent shall be deemed to be the contracted monthly amount
of initial rent immediately following such free rent period, provided that, such
period of deemed revenue from rents shall not exceed three months for any Real
Property Asset for any tenant and its affiliates and (ii) the Net Operating
Income for any Real Property Asset owned by an Unconsolidated Joint Venture
shall be equal to the Parent REIT’s Ownership Share of the Net Operating Income
for such Real Property Asset.

“Non-Consenting Lender”:  as defined in Section 2.22(b).

“Non-Defaulting Lender”:  at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Excluded Taxes”:  as defined in Section 2.18(a).

“Nonrecourse Indebtedness”: with respect to a Person as of a given date and
without duplication, (a) the aggregate principal amount of all indebtedness for
borrowed money (or the portion thereof) in respect of which recourse for payment
(except Nonrecourse Indebtedness Exceptions) is contractually limited to
specific assets of such Person, including equity interests in such Person,
encumbered by a lien securing such indebtedness and (b) if such Person is a
Single Asset Entity, any indebtedness of such Person (and a loan secured by
multiple properties owned by Single Asset Entities shall be considered
Nonrecourse Indebtedness of such Single Asset Entities even if such indebtedness
is cross-defaulted and cross-collateralized with the loans to such other Single
Asset Entities; provided that, such indebtedness that is cross-defaulted and
cross-collateralized otherwise satisfies clause (a) above with respect to the
applicable Single Asset Entities).

 

--------------------------------------------------------------------------------

31

“Nonrecourse Indebtedness Exceptions”:  with respect which Indebtedness for
which recourse for payment is generally limited to specific assets encumbered by
a lien securing such Indebtedness, customary exceptions for fraud, material
misrepresentations, gross negligence, willful misconduct, unlawful acts,
misapplication of funds, environmental indemnities, prohibited transfers, claims
that result from intentional mismanagement of or waste at the Real Property
Asset securing such Nonrecourse Indebtedness or which are the result of any
unpaid real estate taxes and assessments (whether contained in a loan agreement,
promissory note, indemnity agreement or other document), failure to pay taxes,
failure to maintain insurance, insurance deductibles, ERISA liability, violation
of “special purpose entity” covenants, bankruptcy, insolvency receivership or
other similar events and other exceptions customarily excluded by institutional
lenders in nonrecourse financings of real estate.

“Non-U.S. Lender”:  as defined in Section 2.18(f).

“Non-U.S. Participant”:  as defined in Section 2.18(f).

“Note”:  any promissory note evidencing any Loan.

“Obligations”:  (i) the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, all fees, charges and disbursements of counsel
to the Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise and (ii) all obligations and liabilities
of any Loan Party to any Hedge Bank under any Specified Hedge Agreement;
provided that, the definition of “Obligations” shall not create or include any
guarantee by any Loan Party of (or grant of security interest by any Loan Party
to support, as applicable) any Excluded Hedge Obligations of such Loan Party.

“OFAC”:  Office of Foreign Assets Control of the United States Department of the
Treasury.

“Other Charges”:  all ground rents, maintenance charges, impositions other than
taxes, and any other charges, including, without limitation, vault charges and
license fees for the use of vaults, chutes and similar areas adjoining the Real
Property, now or hereafter levied or assessed or imposed against the Real
Property or any part thereof.

“Other Taxes”:  any and all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes or any other excise or property
taxes, charges or similar levies arising from any payment made hereunder or from
the execution, delivery, performance,

 

--------------------------------------------------------------------------------

32

registration of, enforcement of, receipt or perfection of a security interest
under or otherwise with respect to, this Agreement or any other Loan Document.

“Ownership Share”: with respect to any subsidiary of a Person (other than a
Wholly Owned Subsidiary) or any Unconsolidated Joint Venture of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such subsidiary or Unconsolidated Joint
Venture or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such subsidiary or Unconsolidated Joint Venture
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such subsidiary or Unconsolidated Joint Venture.

“Parent REIT”:  as defined in the preamble hereto.

“Parent REIT Follow-On Offering”: the follow-on issuance of the common Capital
Stock of the Parent REIT, occurring on March 18, 2019.  

“Participant”:  as defined in Section 10.6(b).

“Payment Office”:  the office specified from time to time by the Administrative
Agent as its payment office by notice to the Borrower and the Lenders.

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Investors”:  (a) Eldridge Industries, LLC and (b) Todd L. Boehly,
together with his spouse, parents, grandparents, siblings, siblings’ children,
aunts, uncles, in-laws, children, stepchildren, grandchildren or
stepgrandchildren, or one or more trusts or limited liability companies or other
entities, the sole beneficiaries, members or equity owners of which are any of
the foregoing, and his charitable trusts.

“Permitted Liens”:  as to any Person:  (a) Liens securing taxes, assessments and
other charges or levies imposed by any Governmental Authority not yet due and
payable (excluding any Lien imposed pursuant to any of the provisions of ERISA
or pursuant to any Environmental Laws if the imposition of such Lien could
reasonably be expected to have a Material Adverse Effect) or the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which are not at the time required to be paid or discharged under Section 6.3;
(b) deposits or pledges made, in the ordinary course of business, in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance or similar applicable Requirements of Law or in
connection with performance of bids and trade contracts and leases where such
Person is the tenant; (c) encumbrances on Real Property consisting of easements,
rights of way, zoning restrictions, restrictions on the use of real property and
defects and irregularities in the title thereto which do  not materially detract
from the value of such property for its intended business use or impair the
intended business use thereof in the business of such Person; (d) the rights of
tenants under leases or subleases not interfering with the ordinary conduct of
business of such Person; (e) Liens in favor of (i) the Administrative Agent for
the benefit of the Lenders (including their

 

--------------------------------------------------------------------------------

33

affiliates in respect of any Hedge Agreement permitted hereunder) or (ii) in
favor of the administrative agent or other representative on behalf of the
administrative agent under the Existing Credit Agreement for the benefit of
lenders thereunder (including their affiliates in respect of any Hedge Agreement
permitted thereunder); (f) normal and customary rights of setoff against
deposits in favor of banks and other depository institutions; (g) Liens of a
collecting bank under Section 4-210 of the Uniform Commercial Code, or similar
law, on items in the course of collection; (h) Liens in favor of any Group
Member in connection with an Eligible Unencumbered Mortgage Note Receivable; and
(i) customary liens on cash collateral to secure letters of credit and
defaulting lender obligations under the Existing Credit Agreement.

Notwithstanding the foregoing, in no event shall any Lien be created, incurred,
assumed or suffered to exist on (x) any Eligible Unencumbered Asset (except
Liens pursuant to clauses (a), (c) or (e) above), or (y) the Capital Stock of
any Person that is the direct or indirect owner of any Eligible Unencumbered
Asset (except inchoate Liens securing taxes, assessments and other charges or
levies imposed by any Governmental Authority not yet due and payable pursuant to
clause (a) above or Liens pursuant to clause (e) above).

“Permitted Negative Pledge”:  as defined in Section 7.12.

“Permitted Note Purchase”: collectively, the following transactions occurring
prior to the Effective Date (a) the contribution by the Borrower of the net
proceeds of certain borrowings under the Existing Credit Agreement to SCF RC
Funding Canal LLC, a direct or indirect wholly-owned subsidiary of the Borrower,
or any other direct or indirect wholly-owned subsidiary of the Borrower, as cash
common equity, (b) the purchase by SCF RC Funding Canal LLC, or any other direct
or indirect wholly-owned subsidiary of the Borrower of (i) Net-Lease Mortgage
Notes, Series 2016-1, Class A issued by SCFRCF I and SCFRCF II (the “Class A
Notes”), and (ii) the Net-Lease Mortgage Notes, Series 2016-1, Class B issued by
SCFRCF I and SCFRCF II (the “Class B Notes” and, together with the Class A
Notes, the “2016-1 Notes”), in each case, issued pursuant to the 2016-1
Supplement, on the secondary market for an amount equal to the par value of the
2016-1 Notes plus accrued and unpaid interest on such notes, or such higher
purchase price as is agreed upon with the holders thereof, with such net
proceeds, and (c) the repayment, redemption or cancellation of the 2016-1 Notes
by SCFRCF,  SCFRCF II and/or SCFRCF III. 

“Permitted Transfer Restrictions”: (a) obligations, encumbrances or restrictions
contained in any sale agreement restricting the creation of liens on, or the
sale, transfer or other disposition of equity interests or property that is
subject to, any Real Property Asset pending the sale thereof; provided that the
encumbrances and restrictions apply only to the subsidiary or assets that are
subject to such sale agreement, (b) reasonable and customary restrictions on
transfer, mortgage liens, pledges and changes in beneficial ownership arising
under management agreements, franchise agreements and ground leases entered into
in the ordinary course of business (including in connection with any acquisition
or development of any applicable Real Property Asset, without regard to the
transaction value), including rights of first offer or refusal arising under
such agreements and leases, in each case, that limit, but do not prohibit, sale
or mortgage transactions, (c) reasonable and customary obligations, encumbrances
or restrictions contained in agreements not constituting Indebtedness entered
into with limited partners or members of the Borrower or of any other subsidiary
of the Parent REIT imposing obligations in respect of contingent obligations to
make any tax “make whole” or similar payment arising out of the sale or

 

--------------------------------------------------------------------------------

34

other transfer of assets reasonably related to such limited partners’ or
members’ interest in the Borrower or such subsidiary pursuant to “tax
protection” or other similar agreements, and (d) obligations, encumbrances or
restrictions contained in the Existing Credit Agreement.

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”:  any employee benefit plan, other than a multiemployer plan as defined
in Section 3(37) or 4001(a)(3) of ERISA, that is covered by ERISA and in respect
of which the Borrower is an “employer” as defined in Section 3(5) of ERISA.

“Pre-Conversion Borrower”:  as defined in Section 4.1(b).

“Preferred Dividends”: for any period and without duplication, all Restricted
Payments paid during such period on Preferred Equity Interests issued by the
Parent REIT or any of its subsidiaries. Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in equity interests (other
than mandatorily redeemable stock) payable to holders of such class of equity
interests, (b) paid or payable to the Parent REIT or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.

“Preferred Equity Interests”: with respect to any Person, equity interests in
such Person which are entitled to preference or priority over any other equity
interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.

“Prime Rate”:  as defined in the definition of “Base Rate”.

“Principal Financial Officer”:  the chief financial officer, any director (or
equivalent) or officer from time to time of the Parent REIT with actual
knowledge of the financial affairs of the Parent REIT and its Subsidiaries.

“Pro Forma Balance Sheet”:  as defined in Section 4.1.

“Projections”:  as defined in Section 6.2(c).

“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

“Rating Agency”:  each of S&P, Moody’s and Fitch, or any other nationally
recognized statistical rating agency which has been approved by the
Administrative Agent in its sole discretion.

“Ratings Opt-In”:  as defined in the definition of “Applicable Margin”.

 

--------------------------------------------------------------------------------

35

“Ratings Opt-In Date”:  as defined in the definition of “Applicable Margin”.

“Real Property”:  with respect to any Person, all of the right, title, and
interest of such Person in and to land, improvements and fixtures, including
ground leases.

“Real Property Asset”: a real property asset (including improvements, fixtures,
equipment and related tangible personal property) owned by the Borrower or any
of the subsidiaries in fee simple or leased pursuant to a ground lease located
in the United States and for retail, medical, industrial, service-based or
entertainment use (and any operating business ancillary thereto).

“Recourse Indebtedness”:  any Indebtedness, to the extent that recourse of the
applicable lender for non-payment is not limited to such lender’s Liens (if any)
on a particular asset or group of assets (except to the extent the Property on
which such lender has a Lien and to which its recourse for non-payment is
limited constitutes cash or Cash Equivalents, to which extent such Indebtedness
shall be deemed to be Recourse Indebtedness); provided that, personal recourse
of any Person for any such Indebtedness for fraud, misrepresentation,
misapplication of cash, waste, environmental claims and liabilities, prohibited
transfers, violations of single purpose entity covenants, failure to maintain
insurance, failure to pay taxes, and other circumstances customarily excluded by
institutional lenders from exculpation provisions and included in separate
guaranty or indemnification agreements in non-recourse financing of real estate
shall not, by itself, cause such Indebtedness to be characterized as Recourse
Indebtedness.  For the avoidance of doubt, Recourse Indebtedness shall not
include the Obligations.

“Register”:  as defined in Section 10.6(d).

“Regulation U”:  Regulation U of the Board as in effect from time to time.

“REIT Controlled Affiliate”:  any Person that directly or indirectly, is
controlled by the Parent REIT.  For purposes of this definition, “control” of a
Person means the power, directly or indirectly, to direct or cause the direction
of the management and policies of such Person, whether by contract or otherwise.

“REIT Permitted Investments”:  Investments by the Parent REIT or any Subsidiary
of the Parent REIT in the following items at any one time outstanding; provided
that, on any date of determination, the aggregate value of such holdings of the
Parent REIT and its Subsidiaries shall not exceed the following amounts as a
percentage of Total Asset Value on such date:

(i)

Mortgage Notes Receivables

 10%

(ii)

Pro rata share of Unconsolidated Joint Ventures

5%

(iii)

Ground lease properties

5%

(iv)

Unencumbered Real Properties that are not free-standing net leased retail
locations

5%

 

--------------------------------------------------------------------------------

36

(v)

Publicly traded and non-traded securities

5%

(vi)

Aggregate of (i) to (v)

15%

 

“REIT Status”:  with respect to any Person, (a) the qualification of such Person
as a real estate investment trust under Sections 856 through 860 of the Code,
and (b) the applicability to such Person and its shareholders of the method of
taxation provided for in Section 857 et seq. of the Code, including a deduction
for dividends paid.

“Related Fund”:  with respect to any Lender, any fund that (x) invests in
commercial loans and (y) is managed or advised by the same investment advisor as
such Lender, by such Lender or an affiliate of such Lender.

“Relevant Governmental Body”: the Board and/or the Federal Reserve Bank of New
York, or a committee officially endorsed or convened by the Board and/or the
Federal Reserve Bank of New York or any successor thereto.

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the 30-day notice period is waived.

“Required Lenders”:  at any time, Lenders holding more than 50% of the sum of
(a) the aggregate unpaid principal amount of the Term Loans and Incremental
Loans, if any, then outstanding, and (b) the aggregate undrawn and available
amount of Initial Term Loan Commitments and Incremental Loan Commitments, if
any, then outstanding; provided that, if any Lender shall be a Defaulting Lender
at such time then there shall be excluded from the determination of Required
Lenders the Commitments and Aggregate Exposure of such Lender at such time.

“Requirements of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
treaty, federal, state, county, municipal and other governmental statutes, laws,
orders, rules, regulations, ordinances, judgments, decrees and injunctions of
Governmental Authorities or determination of an arbitrator or a court, in each
case applicable to or binding upon such Person or any of its Property or to
which such Person or any of its Property is subject, or the construction, use,
alteration or operation of any Real Property, or any part thereof, whether now
or hereafter enacted and in force, and all permits, licenses and authorizations
and regulations relating thereto, and, with respect to any Real Property, all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to the Group Members, at any time in
force affecting such Real Property or any part thereof.

“Reserve for Replacements”: for any period and with respect to any Real Property
Asset, an amount equal to (i)(a) the aggregate square footage of all completed
space of such Real Property Asset that is not subject to “triple net” or
“double-net” leases multiplied by (b) $0.10 multiplied by (c) the number of days
in such period divided by (ii) 365.  If the term Reserve for Replacements is
used without reference to any specific Real Property, then it shall be
determined on an aggregate basis with respect to all Real Property Assets and
the applicable Ownership Shares of all Real Property Assets of all
Unconsolidated Joint Ventures.

 

--------------------------------------------------------------------------------

37

“Responsible Officer”:  the chief executive officer, president, treasurer or
chief financial officer of the Parent REIT, but in any event, with respect to
financial matters, the chief financial officer or treasurer of the Parent REIT.

“Restricted Payments”:  (a) any dividend or other distribution, direct or
indirect, on account of any equity interest of the Parent REIT or any of its
subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of equity interests to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any equity
interests of the Parent REIT or any of its subsidiaries now or hereafter
outstanding; (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any equity interests of
the Parent REIT or any of its subsidiaries now or hereafter outstanding and
(d) any derivatives or other transaction with any financial institution,
commodities or stock exchange or clearinghouse (a “Derivatives Counterparty”)
obligating any Group Member to make payments to such Derivatives Counterparty as
a result of any change in market value of any such Capital Stock.

“S&P”:  Standard & Poor’s Ratings Services and its successors.

“SEC”:  the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“Series”: as defined in Section 2.23.

“Single Asset Entity”: a bankruptcy remote, single purpose entity which is a
subsidiary of the Parent REIT and which is neither the owner of an Eligible
Unencumbered Asset nor a Subsidiary Guarantor, which owns real property and
related assets which are security for Indebtedness of such entity, and which
Indebtedness does not constitute Indebtedness of any other Person except as
provided in the definition of Nonrecourse Indebtedness (except for Nonrecourse
Indebtedness Exceptions). In addition, if the assets of a Person that is a
bankruptcy remote, single purpose entity which is a subsidiary of the Parent
REIT and which is neither the owner of an Eligible Unencumbered Asset nor a
Subsidiary Guarantor consist solely of (i) equity interests in one or more other
Single Asset Entities and (ii) cash and other assets of nominal value incidental
to such Person’s ownership of the other Single Asset Entities, such Person shall
also be deemed to be a Single Asset Entity for purposes hereof.

“Single Employer Plan”:  any employee benefit plan, other than a multiemployer
plan as defined in Section 3(37) or 4001(a)(3) of ERISA, that is covered by
Title IV of ERISA or Section 412 of the Code, and in respect of which the
Borrower or a Commonly Controlled Entity is (or, if such plan were terminated at
such time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“SOFR”: with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Solvent”:  with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such

 

--------------------------------------------------------------------------------

38

quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they
mature.  For purposes of this definition, (i) “debt” means liability on a
“claim”, and (ii) “claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured.

“SPC”:  as defined in Section 10.6(g).

“Specially Designated Nationals List”:  the Specially Designated Nationals and
Blocked Persons List maintained by OFAC and available at
http://www.ustreas.gov/offices/ enforcement/ofac/sdn/, or as otherwise published
from time to time.

“Specified Hedge Agreement”: any Hedge Agreement permitted under Section 7.2(n)
that is entered into by and between any Loan Party and: (a) the Administrative
Agent, or (b) any other Hedge Bank and designated in writing by the Borrower to
the Administrative Agent as a “Specified Hedge Agreement”.

“Specified Master Trust Notes Documents”:  collectively, (a) the Amended and
Restated Master Indenture dated as of July 11, 2017 (the “Indenture”) among SCF
RC Funding I LLC, as an Issuer (“SCFRCF I”), SCF RC Funding II LLC, as an Issuer
(“SCFRCF II”), SCF RC Funding III LLC, as an Issuer (“SCFRCF III”), and
Citibank, N.A., as Indenture Trustee (the “Trustee”); (b) the Amended and
Restated Property Management and Servicing Agreement dated as of July 11, 2017
among SCFRCF I, as an Issuer, SCFRCF II, as an Issuer, and SCFRCF III, as an
Issuer, each Joining Party thereto, as an Issuer, the Borrower (f/k/a SCF Realty
Capital LLC), as Property Manager and Special Servicer, Midland Loan Services, a
Division of PNC Bank, National Association, as Back-Up Manager, and the Trustee;
(c) the Amended and Restated Performance Support Agreement dated as of July 11,
2017, by the Borrower (f/k/a SCF Realty Capital LLC), as support provider, for
the benefit of the Trustee, for the benefit of the Noteholders referred to
therein; (d) the Amended and Restated Series 2016-1 Supplement to Master
Indenture, dated as of July 11, 2017 (the “2016-1 Supplement”), among SCFRCF I,
SCFRCF II and the Trustee; (e) the Series 2017-1 Supplement to Amended and
Restated Master Indenture, dated as of July 11, 2017 (the “2017-1 Supplement”),
among SCFRCF I, SCFRCF II, SCFRCF III and the Trustee; (f) the Series 2016-1
Notes (as defined in the 2016-1 Supplement); (g) the Series 2017-1 Notes (as
defined in the 2017-1 Supplement); and (h) any other notes issued from time to
time pursuant to the Indenture, as amended, restated, supplemented or otherwise
modified from time to time (collectively, with the notes under clauses (f) and
(g), the “Master Trust Notes”).

“State”:  any state, commonwealth or territory of the United States of America,
in which the subject of such reference or any part thereof is located.

 

--------------------------------------------------------------------------------

39

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Parent REIT.

“Subsidiary Guarantor”:  each Subsidiary of the Borrower that is or becomes a
party to the Guarantee Agreement.

“Tangible Net Worth”:  as of a given date, the stockholders’ equity of the
Parent REIT and its subsidiaries determined on a consolidated basis plus
accumulated depreciation and amortization, minus (to the extent included when
determining stockholders’ equity of the Parent REIT and its
subsidiaries):  (a) the amount of any write-up in the book value of any assets
reflected in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired, and (b) the aggregate of
all amounts appearing on the assets side of any such balance sheet for
franchises, licenses, permits, patents, patent applications, copyrights,
trademarks, service marks, trade names, goodwill, treasury stock, experimental
or organizational expenses and other like assets which would be classified as
intangible assets under GAAP (other than lease intangible assets, net of lease
intangible liabilities), all determined on a consolidated basis.

“Term Loan Increase Notice:”  each notice delivered by the Borrower to the
Administrative Agent pursuant to Section 2.23 requesting an increase to the
Commitments.

“Term Loan Facilities”:  the collective reference to the Initial Term Loan
Facility and each Incremental Loan Facility.

“Term Loan Lenders”:  the collectively reference to the Initial Term Loan
Lenders and the Incremental Lenders, if any.

“Term Loan Maturity Date”:  (a) with respect to the Initial Term Loans, November
26, 2026 and (b) with respect to any Incremental Loans designated as Terms
Loans, the final maturity date as specified in the applicable Incremental Loan
Amendment.

“Term Loan Offered Increase Amount:”  with respect to any Term Loan Commitment
Increase Notice, the amount of the increase in Term Loan Commitments requested
by the Borrower in such Term Loan Commitment Increase Notice pursuant to
Section 2.23.

“Term Loan Percentage”:  as to any Term Loan Lender at any time, with respect to
any Term Loan Facility, the percentage which such Lender’s Commitment for such
Facility then constitutes of the aggregate Commitments for such Facility (or,
with respect to any Term Loan Facility that has been funded, the aggregate then
unpaid principal amount of such Lender’s Term Loans in respect of such Term Loan
Facility).

“Term Loans”:  the collective reference to the Initial Term Loans and the
Incremental Loans, if any.

 

--------------------------------------------------------------------------------

40

“Term Note”:  as defined in Section 2.5(e).

“Term SOFR”: the forward-looking term rate based on SOFR that has been selected
or recommended by the Relevant Governmental Body.

“Total Asset Value”:  at a given time, the sum (without duplication) of all of
the following of the Parent REIT and its subsidiaries determined on a
consolidated basis in accordance with GAAP applied on a consistent basis:

(a)cash, cash equivalents (other than tenant deposits and other cash and cash
equivalents that are subject to a Lien (other than Permitted Liens) or a
Negative Pledge (other than a Permitted Negative Pledge) or the disposition of
which is restricted in any way (other than Permitted Transfer Restrictions)) and
the GAAP book value of Marketable Securities; plus

(b)subject to the proviso below, the sum of (x) for any Real Property Asset
owned or leased by the Borrower and its subsidiaries for more than four fiscal
quarters, the Net Operating Income of such Real Property Asset for the fiscal
quarter most recently ended multiplied by four, divided by the applicable
Capitalization Rate for such asset and (y) for any Real Property Asset owned or
leased by the Borrower and its subsidiaries for less than four fiscal quarters,
an amount equal to the lesser of the appraised value and the sum of the purchase
price plus lease incentives of such Real Property Asset; plus

(c)the GAAP book value of Mortgage Notes Receivable or notes receivable (owned
as of the end of the fiscal quarter most recently ended); plus

(d)the lesser of (i) 10% of Total Asset Value and (ii) the aggregate sums
expended on the construction or redevelopment of improvements (including land
acquisition costs) with respect to properties on which construction or
redevelopment has commenced but has not yet been completed;

provided that, the aggregate amount of lease incentives included in clause (b)
above as of any date of determination shall not exceed 5% of Total Asset Value.

The Parent REIT’s Ownership Share of assets held by Unconsolidated Joint
Ventures (excluding assets of the type described in the immediately preceding
clause (a)) shall be included in the calculation of Total Asset Value consistent
with the above described treatment for assets owned by the Parent REIT or a
consolidated subsidiary.  For purposes of determining Total Asset Value, Net
Operating Income from Real Property Assets disposed of by the Parent REIT, any
subsidiary or any Unconsolidated Joint Venture, as applicable, during the fiscal
quarter most recently ended shall be excluded from the calculation of Total
Asset Value.

“Total Secured Recourse Indebtedness”: Consolidated Secured Debt of the Parent
REIT and its subsidiaries that is not Nonrecourse Indebtedness.

“Transactions”: this Agreement and the  making of the Loans on the Effective
Date.

 

--------------------------------------------------------------------------------

41

“Transferee”:  as defined in Section 10.14.

“Type”:  as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

“Unadjusted Benchmark Replacement”: the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Unconsolidated Joint Venture”: with respect to any Person, any other Person in
whom such Person holds an investment that is accounted for in the financial
statements of such Person on an equity basis of accounting and whose financial
results would not be consolidated under GAAP with the financial results of such
Person on the consolidated financial statements of such Person. Unless otherwise
specified, any reference to “Unconsolidated Joint Venture” shall mean an
Unconsolidated Joint Venture of the Parent REIT or its subsidiaries.

“Unencumbered Interest Coverage Ratio”:  for any period, the ratio of
(a) Unencumbered NOI of the Group Members for such period to (b) Consolidated
Unsecured Interest Expense of the Group Members for such period.

“Unencumbered Leverage Ratio”:  on any date of determination (x) on or prior to
March 31, 2019, the ratio of (a) Consolidated Unsecured Debt of the Group
Members on such date to (b) Eligible Unencumbered Pool Asset Value of the
Eligible Unencumbered Assets on such date and (y) thereafter, the ratio of (a)
Consolidated Unsecured Debt of the Group Members on such date to (b) the sum of
(i) Eligible Unencumbered Pool Asset Value of the Eligible Unencumbered Assets
on such date plus (ii) the GAAP book value of Eligible Unencumbered Other Assets
on such date.

“Unencumbered NOI”:  for any period:

(a)with respect to all Eligible Unencumbered Real Property Assets, Net Operating
Income for the most recent fiscal quarter ended from all such Eligible
Unencumbered Real Property Assets owned as of the end of such fiscal quarter and
owned for the full fiscal quarter most recently ended; plus

(b)solely when calculating the Unencumbered Interest Coverage Ratio and without
duplication of amounts captured in clause (a) above, with respect to all
Eligible Unencumbered Real Property Assets owned as of the end of the most
recent fiscal quarter, but not for the full fiscal quarter, Net Operating Income
from all such assets; plus

(c)solely when calculating the Unencumbered Interest Coverage Ratio, income from
Eligible Unencumbered Mortgage Notes Receivable and interest from notes
receivable; provided that income from any Eligible Unencumbered Mortgage Notes
Receivable owned by an Unconsolidated Joint Venture shall be equal to the Parent
REIT’s Ownership Share of the income for such from Eligible Unencumbered
Mortgage Notes Receivable.

“Unencumbered Pool” means, collectively, as of any date, all Real Property
Assets, Mortgage Note Receivables, or other assets that have been designated by
the Borrower as Eligible

 

--------------------------------------------------------------------------------

42

Unencumbered Assets in accordance with the provisions of this Agreement and
continue to satisfy all requirements to qualify as an Eligible Unencumbered
Asset as of such date.

“Unimproved Land”:  land on which no development (other than improvements that
are not material and are temporary in nature) has occurred.

“USA PATRIOT Act”:  the United and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56), as amended from time to time.

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

“Write-Down and Conversion Powers”:  with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2Other Definitional Provisions

.  (a)  Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b)As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms relating
to the Parent REIT, the Borrower and its Subsidiaries not defined in Section 1.1
and accounting terms partly defined in Section 1.1, to the extent not defined,
shall have the respective meanings given to them under GAAP.

(c)The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.  Any definition of
or reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein).

(d)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e)All calculations of financial ratios set forth in Section 7.1 and the
calculation of the Consolidated Leverage Ratio for purposes of determining the
Applicable Margin shall be calculated to the same number of decimal places as
the relevant ratios are expressed in and shall be rounded upward if the number
in the decimal place immediately following the last calculated decimal place is
five or greater.  For example, if the relevant ratio is to be calculated to the

 

--------------------------------------------------------------------------------

43

hundredth decimal place and the calculation of the ratio is 5.126, the ratio
will be rounded up to 5.13.  All calculations of financial ratios and other
similar calculations hereunder shall be for the Parent REIT and its Subsidiaries
on a consolidated basis.

Section 2AMOUNT AND TERMS OF COMMITMENTS

2.1[Intentionally Omitted]

.

2.2[Intentionally Omitted]

.

2.3Initial Term Loans

.  (a)  Subject to the terms and conditions hereof (including the limitation on
the number of Term Loan borrowings set forth in the immediately following clause
(c)), each Initial Term Loan Lender severally agrees to make term loans (each,
an “Initial Term Loan”) to the Borrower from time to time on any Business Day
during the Initial Term Loan Commitment Period in an amount for each Initial
Term Loan Lender not to exceed the amount of the Initial Term Loan Commitment of
such Lender.  The Initial Term Loans may from time to time be Eurodollar Loans
or Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.4 and 2.10.

(b)The Borrower shall repay all outstanding Initial Term Loans on the Term Loan
Maturity Date for the Initial Term Loans. Once borrowed and repaid, no Initial
Term Loan Commitment may be re-borrowed.

(c)Each borrowing of Initial Term Loans shall be in an aggregate minimum amount
of $25,000,000 and integral multiples of $1,000,000 in excess thereof; provided,
that a borrowing of Term Loans may be in the aggregate amount of the remaining
outstanding amount of the Initial Term Loan Commitments.  The Borrower shall not
request, and the Lenders shall not be obligated to fund, more than three (3)
borrowings of Initial Term Loans during the Initial Term Loan Commitment
Period.  Upon a Lender’s funding of an Initial Term Loan, such Lender’s Initial
Term Loan Commitment shall be permanently reduced by the principal amount of
such Initial Term Loan.  All Initial Term Loan Commitments shall terminate on
the Initial Term Loan Commitment Termination Date if not previously terminated
pursuant hereto.

2.4Procedure for Initial Term Loan Borrowing

.  The Borrower shall deliver to the Administrative Agent a Borrowing Notice
(which Borrowing Notice must be received by the Administrative Agent prior to
11:00 A.M. (local time in New York City) (or, solely in respect of the following
clause (i), such later time in the same Business Day as agreed to by the
Administrative Agent in its sole discretion), (i) three Business Days prior to
the requested Borrowing Date, in the case of Eurodollar Loans, or (ii) one
Business Day prior to the requested Borrowing Date, in the case of Base Rate
Loans).  Upon receipt of such Borrowing Notice the Administrative Agent shall
promptly notify each Initial Term Loan Lender thereof.  Not later than 1:00 P.M.
(local time in New York City) on the Initial Term Loan Funding Date each Initial
Term Loan Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the Initial Term Loan
or Initial Term Loans to be made by such Lender.  The Administrative Agent shall
make available to the Borrower the aggregate of the amounts made available to
the Administrative Agent by the Initial Term Loan Lenders, in like funds as
received by the Administrative Agent.

 

--------------------------------------------------------------------------------

44

2.5Repayment of Loans; Evidence of Debt

.  (a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of the appropriate Term Loan Lender the then unpaid
principal amount of each Term Loan of each Term Loan Lender on the Term Loan
Maturity Date for such Term Loans (or on such earlier date on which the Loans
become due and payable pursuant to Section 8.1).  The Borrower hereby further
agrees to pay interest on the unpaid principal amount of the Loans from time to
time outstanding from the Effective Date until payment in full thereof, in each
case, at the rates per annum, and on the dates, set forth in Section 2.13.  

(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing Indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c)The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each  Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.  

(d)The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.5(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement; provided further, that in the
event of any conflict between the entries made in the Register and the accounts
of each Lender maintained pursuant to Section 2.5(b), the entries made in the
Register shall control.

(e)The Borrower agrees that, upon the request to the Administrative Agent by any
Lender, the Borrower will promptly execute and deliver to such Lender a
promissory note of the Borrower evidencing any Term Loans of such Lender,
substantially in the form of  Exhibit F (a “Term Note”), with appropriate
insertions as to date and principal amount; provided, that delivery of Notes
shall not be a condition precedent to the occurrence of the Effective Date or
the making of the Loans on the Effective Date.

2.6[Intentionally Omitted.]

2.7Fees, etc.

  (a)  [Intentionally Omitted.]

(b)The Borrower agrees to pay to each Co-Syndication Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and
such Co-Syndication Agent, if any.

 

--------------------------------------------------------------------------------

45

(c)The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates from time to time agreed to in writing by the Borrower
and the Administrative Agent.

(d)Without duplication of any similar fee payable under the Fee Letter, the
Borrower agrees to pay to the Administrative Agent for the account of each
Initial Term Loan Lender a commitment fee for the period from and including the
91st day after the Effective Date to the Initial Term Loan Commitment
Termination Date, which has not been advanced and remains available to be drawn
by the Borrower, in an amount of 0.25% of the undrawn Initial Term Loan
Commitment of such Lender, payable quarterly in arrears on (x) the last Business
Day of March 2020, to the extent occurring prior to the Initial Term Loan
Commitment Termination Date and (y) the Initial Term Loan Commitment Termination
Date, to the extent occurring more than ninety (90) days after the Effective
Date.

2.8Termination or Reduction of Commitments

.  The Borrower shall have the right, upon not less than three Business Days’
notice to the Administrative Agent, to terminate the unused Initial Term Loan
Commitments or, from time to time, to reduce the aggregate amount of the unused
Initial Term Loan Commitments.  Any such reduction shall be in an amount equal
to $1,000,000, or a whole multiple thereof, and shall reduce permanently the
unused Initial Term Loan Commitments then in effect.

 

2.9Optional Prepayments

.  The Borrower may at any time and from time to time prepay the Loans, in whole
or in part, without premium or penalty (except as required pursuant to Section
2.10 and Section 2.19), upon irrevocable notice delivered to the Administrative
Agent no later than 11:00 A.M. (local time in New York City) three Business Days
prior thereto in the case of Eurodollar Loans and no later than 11:00 A.M.
(local time in New York City) one Business Day prior thereto in the case of Base
Rate Loans, which notice shall specify the date and amount of such prepayment,
whether such prepayment is of Eurodollar Loans or Base Rate Loans; provided,
that if a Eurodollar Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.18(h); provided, further, that a notice of
prepayment delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities or other transactions
specified therein, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.  If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid.  Partial prepayments of Term Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple thereof.

 

2.10Prepayment Premium

.  During the periods set forth below, the Borrower may only prepay an Initial
Term Loan, in whole or in part, at the prices (expressed as percentages of the
principal amount of the Initial Term Loans to be prepaid) set forth below, plus
accrued and unpaid interest, if any, to the date of prepayment:

 



 

--------------------------------------------------------------------------------

46

Period

 

Percentage

Effective Date to and including November 26, 2020

102.0%

November 27, 2020 to and including November 26] 2021

101.0%

All times after November 26, 2021

100.0%

The Borrower acknowledges and agrees that the amount payable by it under this
Section 2.10 in connection with the prepayment of the Initial Term Loans is a
reasonable calculation of the Lenders’ lost profits in view of the difficulties
and impracticality of determining actual damages resulting from the prepayment
of the Initial Term Loans.

2.11Conversion and Continuation Options

.  (a)  The Borrower may elect from time to time to convert Eurodollar Loans to
Base Rate Loans by giving the Administrative Agent at least two Business Days’
prior irrevocable notice of such election, provided that any such conversion of
Eurodollar Loans may be made only on the last day of an Interest Period with
respect thereto.  The Borrower may elect from time to time to convert Base Rate
Loans to Eurodollar Loans by giving the Administrative Agent at least three
Business Days’ prior irrevocable notice of such election (which notice shall
specify the length of the initial Interest Period therefor); provided that, no
Base Rate Loan under a particular Facility may be converted into a Eurodollar
Loan (i) when any Event of Default has occurred and is continuing and the
Administrative Agent has, or the Majority Facility Lenders in respect of such
Facility have, determined in its or their sole discretion not to permit such
conversions or (ii) after the date that is one month prior to the final
scheduled termination or maturity date of such Facility.  Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

(b)The Borrower may elect to continue any Eurodollar Loan as such upon the
expiration of the then current Interest Period with respect thereto by giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loan, provided
that no Eurodollar Loan under a particular Facility may be continued as such
(i) when any Event of Default has occurred and is continuing and the
Administrative Agent has, or the Majority Facility Lenders in respect of such
Facility have, determined in its or their sole discretion not to permit such
continuations or (ii) after the date that is one month prior to the final
scheduled termination or maturity date of such Facility and, provided, further,
that if the Borrower shall fail to give any required notice as described above
in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso, such Loans shall be converted automatically to Base Rate
Loans on the last day of such then expiring Interest Period.  Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.

2.12Minimum Amounts and Maximum Number of Eurodollar Tranches

.  Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurodollar Loans and all
selections of Interest Periods shall be in such amounts and be made pursuant to
such elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal
to $1,000,000 or a whole multiple in excess thereof and (b) no more than ten
Eurodollar Tranches shall be outstanding at any one time.

 

--------------------------------------------------------------------------------

47

2.13Interest Rates and Payment Dates

.  (a)  Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such day plus the Applicable Margin in effect for such day.

(b)Each Base Rate Loan shall bear interest for each day on which it is
outstanding at a rate per annum equal to the Base Rate in effect for such day
plus the Applicable Margin in effect for such day.

(c)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest at a rate per annum that is equal to (i) in the case of the
Loans, at the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section plus 2%, and (ii) in the case of any
interest payable on any Loan or any other amount payable hereunder at a rate per
annum equal to the rate then applicable to Base Rate Loans plus 2%, in each
case, with respect to clauses (i), (ii) and (iii) above, from the date of such
non-payment until such amount is paid in full (after as well as before
judgment).

(d)Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

2.14Computation of Interest and Fees; Retroactive Adjustments of Applicable
Margin

.  (a)  Interest, fees and commissions payable pursuant hereto shall be
calculated on the basis of a 360-day year for the actual days elapsed, except
that, with respect to Base Rate Loans on which interest is calculated on the
basis of the Prime Rate, the interest thereon shall be calculated on the basis
of a 365- (or 366-, as the case may be) day year for the actual days
elapsed.  The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of each determination of a Eurodollar
Rate.  Any change in the interest rate on a Loan resulting from a change in the
Base Rate or the Eurocurrency Reserve Requirements shall become effective as of
the opening of business on the day on which such change becomes effective.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of the effective date and the amount of each such change in
interest rate.

(b)Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.13(a) or (b).

2.15Inability to Determine Interest Rate

.  If prior to the first day of any Interest Period:

(i)the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

 

--------------------------------------------------------------------------------

48

(ii)the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then current
Interest Period with respect thereto, to Base Rate Loans.  Until such notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans under
the relevant Facility shall be made or continued as such, nor shall the Borrower
have the right to convert Loans under the relevant Facility to Eurodollar Loans.

2.16Pro Rata Treatment and Payments

.  (a)   Each borrowing by the Borrower from the Lenders hereunder, each payment
by the Borrower on account of any commitment fee, and any reduction of the
Commitments of the Lenders under any Facility, shall be made pro rata according
to the respective Term Loan Percentages of the relevant Lenders.  Each payment
of interest in respect of the Loans and each payment in respect of fees payable
hereunder shall be applied to the amounts of such obligations owing to the
Lenders pro rata according to the respective amounts then due and owing to the
Lenders.

(b)The application of any payment of Loans under any Facility (including
mandatory prepayments but excluding optional prepayments, which shall be applied
as directed by the Borrower) shall be made, first, to Base Rate Loans under such
Facility and, second, to Eurodollar Loans under such Facility.  Each payment of
the Loans shall be accompanied by accrued interest to the date of such payment
on the amount paid.

(c)All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 2:00 pm, local time in
New York City, on the due date thereof to the Administrative Agent, for the
account of the relevant Lenders, at the Payment Office, in Dollars and in
immediately available funds.  Any payment made by the Borrower after 2:00 pm,
local time in New York City, on any Business Day shall be deemed to have been on
the next following Business Day.  If any payment hereunder (other than payments
on the Eurodollar Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day.  If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.  In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

 

--------------------------------------------------------------------------------

49

(d)Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing of Loans that such Lender will not make the amount
that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error.  If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
after such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
Base Rate Loans, on demand, from the Borrower.

(e)Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate.  Nothing herein shall
be deemed to limit the rights of the Administrative Agent or any Lender against
the Borrower.

2.17Requirements of Law

.  (a)  If any Change in Law:

(i)shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Non-Excluded
Taxes imposed on amounts payable by the Borrower under this Agreement, taxes
expressly excluded under the provisions of Section 2.18 in defining
“Non-Excluded Taxes” or Other Taxes covered by Section 2.18);

(ii)shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

(iii)shall impose on such Lender any other condition;

 

--------------------------------------------------------------------------------

50

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable as
reasonably determined by such Lender (which determination shall be made in good
faith (and not on an arbitrary or capricious basis) and substantially consistent
with similarly situated customers of such Lender under agreements having
provisions similar to this Section 2.17(a) after consideration of such factors
as such Lender then reasonably determines to be relevant).  If any Lender
becomes entitled to claim any additional amounts pursuant to this Section, it
shall promptly notify the Borrower (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled.

(b)If any Lender shall have determined that any Change in Law regarding capital
adequacy or liquidity requirements or in the interpretation or application
thereof or compliance by such Lender or any corporation controlling such Lender
with any request or directive regarding capital adequacy (whether or not having
the force of law) from any Governmental Authority made subsequent to the
Effective Date shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such Change in Law or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction as reasonably determined by such Lender (which determination
shall be made in good faith (and not on an arbitrary or capricious basis) and
substantially consistent with similarly situated customers of such Lender under
agreements having provisions similar to this Section 2.17(b) after consideration
of such factors as such Lender then reasonably determines to be relevant).

(c)A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error.  The obligations of
the Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder;
provided that the Borrower shall not be required to compensate a Lender pursuant
to this Section for any increased costs or reductions incurred more than
180 days prior to the date that such Lender notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

2.18Taxes

.  (a)  All payments made by the Borrower under this Agreement shall be made
free and clear of, and without deduction or withholding for or on account of,
any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any

 

--------------------------------------------------------------------------------

51

Governmental Authority, excluding (i) net income taxes (however denominated),
branch profit taxes, and franchise taxes (imposed in lieu of net income taxes)
imposed on any Agent or any Lender as a result of a present or former connection
between such Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising from such Agent’s or
such Lender’s having executed, delivered or performed its obligations or
received a payment under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, this Agreement or any
other Loan Document, or sold or assigned an interest in this Agreement or any
other Loan Document); (ii) taxes that are attributable to such Lender’s or the
Administrative Agent’s failure to comply with the requirements of paragraph (e)
or (f) of this Section; (iii) taxes that are United States withholding taxes
imposed on amounts payable to such Lender at the time such Lender becomes a
party to this Agreement, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such deduction or withholding pursuant to this
Section 2.18; or (iv) any withholding taxes imposed under FATCA.  If any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or any Other Taxes are required to be
withheld from any amounts payable to any Agent or any Lender hereunder, the
amounts so payable to such Agent or such Lender shall be increased to the extent
necessary to yield to such Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement.

(b)In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)The Borrower shall indemnify each Lender or the Administrative Agent, as the
case may be, within ten days after demand therefor, for the full amount of any
Non-Excluded Taxes (including Non-Excluded Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.18(c)) payable or paid by
the Administrative Agent or such Lender and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Non-Excluded Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

(d)Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for the account of the relevant Agent or Lender, as the case may be, a
certified copy of an original official receipt received by the Borrower showing
payment thereof, a copy of the return reporting such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agent.  If the
Borrower fails to pay any Non-Excluded Taxes or Other Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agents and the Lenders for any incremental taxes, interest or
penalties that may become payable by any Agent or any Lender as a result of any
such failure, except to the extent that any such amounts are compensated for by
an increased payment under Section 2.18(a).  The agreements in this Section
shall survive

 

--------------------------------------------------------------------------------

52

the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

(e)Each Lender shall deliver documentation and information to the Borrower and
the Administrative Agent, at the times and in form required by applicable law or
reasonably requested by the Borrower or the Administrative Agent, sufficient to
permit the Borrower or the Administrative Agent to determine whether or not
payments made with respect to this Agreement or any other Loan Documents are
subject to taxes, and, if applicable, the required rate of withholding or
deduction.  However, a Lender shall not be required to deliver any documentation
or information pursuant to this paragraph that such Lender is not legally able
to deliver.  A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the laws of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate, provided that such Lender
is legally entitled to complete, execute and deliver such documentation and in
such Lender’s reasonable judgment such completion, execution or submission would
not subject such Lender to any material unreimbursed cost or expense, and would
not materially prejudice the legal or commercial position of such Lender.

(f)Any Lender (or Transferee) that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent Internal Revenue Service Form W-9 certifying that such
Person is exempt from United States federal backup withholding Tax.  Each Lender
(or Transferee) that in not a “United States person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant that
would be Non-U.S. Lender if it were a Lender (each, a “Non-U.S. Participant”),
to the Lender from which the related participation shall have been purchased)
two copies of either U.S. Internal Revenue Service Form W-8BEN, Form W-8BEN-E,
Form W-8ECI, Form W-8IMY (together with all required supporting documentation),
or, in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest” a statement substantially in the form of
Exhibit G-1, G-2, G-3 or G-4, as applicable, and a Form W-8BEN or Form W-8BEN-E,
or any subsequent versions thereof or successors thereto properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or a
reduced rate of, U.S. federal withholding tax on all payments by the Borrower
under this Agreement and the other Loan Documents.  Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement (or, in the case of any Non-U.S. Participant, on or before the
date such Non-U.S. Participant purchases the related participation).  In
addition, each Non-U.S. Lender (and Non-U.S. Participant) shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender (and Non-U.S. Participant).  Each Non-U.S.
Lender shall promptly notify the Borrower (or, in the case of a Non-U.S.
Participant, the Lender from which the related participation shall have been
purchased) at any time it determines that it is no longer in a position to
provide any previously delivered certificate to the Borrower (or any other form
of certification adopted by the U.S. taxing authorities for such
purpose).  Notwithstanding any other provision of this paragraph, a Non-U.S.

 

--------------------------------------------------------------------------------

53

Lender shall not be required to deliver any form pursuant to this paragraph that
such Non-U.S. Lender is not legally able to deliver.

(g)If a payment made to a Lender under any Loan Document or the Administrative
Agent would be subject to U.S. federal withholding Tax imposed by FATCA if such
Lender or the Administrative Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or the Administrative Agent
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
(or the Administrative Agent) such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender and the Administrative Agent has complied with such Lender’s and the
Administrative Agent’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment.  Solely for purposes of this clause (g),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(h)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section (including by the payment of additional amounts
pursuant to this Section), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

2.19Indemnity

.  The Borrower agrees to indemnify each Lender for, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) default by the Borrower in making any prepayment after the Borrower has
given a notice thereof in accordance with the provisions of this Agreement or
(c) the making of a prepayment or conversion of Eurodollar Loans on a day that
is not the last day of an Interest Period with respect thereto.  Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the

 

--------------------------------------------------------------------------------

54

amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank Eurodollar market.  A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error.  This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.20Illegality

.  Notwithstanding any other provision herein, if the adoption of or any change
in any Requirement of Law or in the interpretation or application thereof shall
make it unlawful for any Lender to make or maintain Eurodollar Loans as
contemplated by this Agreement, (a) the commitment of such Lender hereunder to
make Eurodollar Loans, continue Eurodollar Loans as such and convert Base Rate
Loans to Eurodollar Loans shall forthwith be canceled and (b) such Lender’s
Loans then outstanding as Eurodollar Loans, if any, shall be converted
automatically to Base Rate Loans on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law.  If any such conversion of a Eurodollar Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.18(h).

2.21Change of Lending Office

.  Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 2.17, 2.18(a) or 2.20 with respect to such Lender, it will,
if requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event with the object of avoiding the consequences of such
event; provided, that such designation is made on terms that, in the sole
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal or regulatory disadvantage, and provided, further, that
nothing in this Section shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Section 2.17, 2.18(a) or 2.20.

2.22Replacement of Lenders under Certain Circumstances

.  (a)  The Borrower shall be permitted to replace any Lender that (i) requests
reimbursement for amounts owing pursuant to Section 2.17 or 2.18 or gives a
notice of illegality pursuant to Section 2.20, (ii) is a Defaulting Lender or
(iii) is a Non-Consenting Lender (as defined below) with a replacement financial
institution; provided that (A) such replacement does not conflict with any
Requirement of Law, (B) no Event of Default under Section 8.1(a) or 8.1(f) shall
have occurred and be continuing at the time of such replacement, (C) prior to
any such replacement, such Lender shall have taken no action under Section 2.21
so as to eliminate the continued need for payment of amounts owing pursuant to
Section 2.17 or 2.18 or to eliminate the illegality referred to in such notice
of illegality given pursuant to Section 2.20, (D) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (E) the Borrower shall
be liable to such replaced Lender under Section 2.18(h) (as though
Section 2.18(h) were applicable) if any Eurodollar Loan owing to such replaced
Lender

 

--------------------------------------------------------------------------------

55

shall be purchased other than on the last day of the Interest Period relating
thereto, (F) the replacement financial institution, if not already a Lender,
shall be reasonably satisfactory to the Administrative Agent, (G) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 10.6 (provided that the Borrower shall be obligated to pay
the registration and processing fee referred to therein), (H) the Borrower shall
pay all additional amounts (if any) required pursuant to Section 2.17 or 2.18,
as the case may be, in respect of any period prior to the date on which such
replacement shall be consummated, and (I) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.

(b)In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment requires the agreement of all Lenders or all affected Lenders in
accordance with the terms of Section 10.1 and (iii) the Required Lenders (or the
Majority Facility Lenders) have agreed to such consent, waiver or amendment,
then any Lender who does not agree to such consent, waiver or amendment shall be
deemed a “Non-Consenting Lender”.

(c)Each party hereto agrees that (i) an assignment required pursuant to this
Section 2.22 may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee, and (ii) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided that any such documents shall be without
recourse to or warranty by the parties thereto.

2.23Incremental Borrowings

.  (a)  At any time after the Effective Date, so long as no Default or Event of
Default has occurred and is continuing, the Borrower may, by delivery of notice
to the Administrative Agent, request the establishment of one or more new term
loan commitments which may be in the form of a new series of Incremental Loans
or an increase in the amount of the Initial Term Loans or any then outstanding
Series of Incremental Loans (such new term loan commitments or increase, the
“Incremental Loan Commitments”). The Borrower may request any such increases in
an aggregate amount, together with the aggregate amount of any Incremental Loans
made since the Effective Date, not exceeding $70,000,000, provided that, any
such Incremental Loans shall be in a minimum amount of not less than $5,000,000
and $5,000,000 increments in excess thereof.

(b)[Intentionally Omitted].

(c)Incremental Loans.

(i)Incremental Loan Commitments shall become Commitments under this Agreement
pursuant to an amendment to this Agreement (each, an “Incremental Loan
Amendment”) executed by the Borrower, each Lender or other Person to whom any
portion of such Incremental Loan Commitments has been allocated

 

--------------------------------------------------------------------------------

56

(each, an “Incremental Lender”) and such amendments to the other Loan Documents
(executed by the relevant Loan Party and the Administrative Agent only) as the
Borrower and the Administrative Agent shall reasonably deem appropriate to
effect such purpose.  For the avoidance of doubt, no amendment executed for the
purpose of making Incremental Loan Commitments under this Agreement shall
require, as a condition to its effectiveness, the signature of any Lender that
is not obligated to make an Incremental Loan under such
amendment.  The  Incremental Loan Amendment shall be effective on the date the
Administrative Agent receives satisfactory legal opinions (which shall include,
for the avoidance of doubt, an opinion that such Incremental Loans Commitments
do not contravene this Agreement as of the date of such increase), board
resolutions and other closing documents deemed reasonably necessary by the
Administrative Agent in connection with such increase; provided that,
immediately prior to and after giving effect to such Incremental Loans, (A) no
Default or Event of Default shall have occurred and be continuing, (B) each of
the Parent REIT and the Borrower is in pro forma compliance with Section 7.1,
such determination of pro forma compliance to be based on the then outstanding
principal amount of Loans, and (C) each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, provided that, (x) to the extent that any such representation or
warranty relates to a specific earlier date, they shall be true and correct in
all material respects as of such earlier date, and (y) to the extent that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective dates.

(ii)Each Incremental Loan Commitment shall designate the applicable Incremental
Loans either as a separate series, an increase to the Initial Term Loans or an
increase to any prior series of Incremental Loans (in each case, a “Series”; for
purposes of this Section 2.23, the Initial Term Loans and any increase thereof
shall be deemed to be a Series) for all purposes of this Agreement.  Except for
purposes of this Section 2.23, any Incremental Loans that are designated as an
increase to the Initial Term Loans shall be deemed to be, effective as of the
date (each, an “Incremental Loan Effective Date”) on which the Borrower proposes
such Incremental Loan Commitments shall be effective, and after the making of
such Incremental Loans, Initial Term Loans for all purposes of this Agreement.
For the avoidance of doubt all Incremental Loans shall be incurred under this
Agreement.

(iii)On any Incremental Loan Effective Date on which any Incremental Loan
Commitments of any Series are effective, subject to the satisfaction of the
foregoing terms and conditions (including, but not limited to, delivery of a
Borrowing Notice), (i) each Incremental Lender of any Series shall make a Loan
to the Borrower (an “Incremental Loan”) in an amount equal to its Incremental
Loan Commitment of such Series and (ii) each Incremental Lender of any Series
shall become a Lender hereunder with respect to the Incremental Loan Commitment
of such Series and the Incremental Loans of such Series made pursuant thereto.

 

--------------------------------------------------------------------------------

57

(iv)The Administrative Agent shall notify Lenders promptly upon receipt of
Borrower’s notice of each Incremental Loan Effective Date and in respect thereof
the Series of Incremental Loan Commitments and the Incremental Lenders of such
Series.

(v)The Incremental Loans and Incremental Loan Commitments established pursuant
to this Section 2.23 shall constitute Term Loans and Term Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit from the
Guarantee Agreement equally and ratably with the other Obligations.

(vi)The terms and provisions of the Incremental Loans and Incremental Loan
Commitments of any Series shall be identical to the Initial Term Loans, provided
that, (x) the applicable Incremental Loan Maturity Date of each Series shall be
as set forth in the applicable Incremental Loan Amendment for such Series which
date shall not be earlier than the Term Loan Maturity Date of the Initial Term
Loans, (y) the terms and conditions applicable to any Series of Incremental
Loans maturing after the Term Loan Maturity Date of the Initial Term Loans may
provide for material additional or different financial or other covenants or
prepayment requirements applicable only during periods after the such Term Loan
Maturity Date and (z) the Incremental Loans may be priced differently than the
Initial Term Loans or any other Series of Incremental Loans.

2.24Defaulting Lender.

(a)Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of Required Lenders.

(ii)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.7 shall be applied at such time or
times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans

 

--------------------------------------------------------------------------------

58

under this Agreement; fourth, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made at a time when the conditions set forth in
Section 5.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender until such time as
all Loans are held by the Lenders pro rata in accordance with the
Commitments.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 2.24(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii)Certain Fees.  No Defaulting Lender shall be entitled to receive any fees
under Section 2.7(d) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(b)Defaulting Lender Cure.  If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lenders in accordance with the Commitments, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

(c)[Intentionally Omitted.]

(d)Hedge Banks. So long as any Lender is a Defaulting Lender, such Lender shall
not be a Hedge Bank with respect to any Specified Hedge Agreement entered into
while such Lender was a Defaulting Lender.

2.25Eligible Unencumbered Assets

.  (a)  Upon any asset ceasing to qualify as an Eligible Unencumbered Real
Property Asset, an Eligible Unencumbered Mortgage Note

 

--------------------------------------------------------------------------------

59

Receivable or an Eligible Unencumbered Other Asset, such asset shall immediately
be removed from the Unencumbered Pool.

(b)Any Eligible Unencumbered Asset may be removed from the Unencumbered Pool at
the option of the Borrower, provided that (x) no Default or Event of Default
shall have occurred and be continuing immediately prior to and after giving
effect to such removal, and (y) the Borrower delivers to the Administrative
Agent concurrently with the delivery of any financial statements pursuant to
Section 6.1, a certificate including (i) a statement that no Default or Event of
Default has occurred and is continuing immediately prior to and after giving
effect to such removal, the identity of the such asset being removed, and a
calculation of the value attributable to such Eligible Unencumbered Asset and
(ii) a pro forma Compliance Certificate demonstrating, after giving effect to
such removal, compliance with the covenants set forth in Section 7.1, provided
that, the Borrower shall deliver a certificate as described above, together with
notice of the removal of an Eligible Unencumbered Asset five Business Days prior
to the effective date of such removal in the event of (x) the removal of an
Eligible Unencumbered Asset with an Eligible Unencumbered Pool Asset Value
greater than or equal 5% of the aggregate Eligible Unencumbered Pool Asset Value
at the time of such removal or (y) a removal of one or more Eligible
Unencumbered Assets during any fiscal quarter of the Borrower with an aggregate
Eligible Unencumbered Pool Asset Value greater than or equal to 10% of the
aggregate Eligible Unencumbered Pool Asset Value as of the first day of such
fiscal quarter.

(c)Notwithstanding anything herein to the contrary, the Borrower may not remove
any Mortgage Note Receivable or intercompany loan (such as a master loan
agreement or a note issued pursuant thereto) from the Unencumbered Pool if such
document relates to any other Eligible Unencumbered Asset.

2.26Effect of Benchmark Transition Event.

(a)Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace the LIBO Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment (the “Benchmark
Replacement Amendment”) to all Lenders and the Borrower so long as the
Administrative Agent has not received, by such time, written notice of objection
to such Benchmark Replacement Amendment from Lenders comprising the Required
Lenders. Any such amendment with respect to an Early Opt-in Election will become
effective on the date that Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
accept such Benchmark Replacement Amendment. No replacement of the LIBO Rate
with a Benchmark Replacement pursuant to this Section titled “Effect of
Benchmark Transition Event” will occur prior to the applicable Benchmark
Transition Start Date.

(b)Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes pursuant to the
Benchmark Replacement Amendment and otherwise from time to time with the
Borrower’s consent (not to be unreasonably

 

--------------------------------------------------------------------------------

60

withheld) and, notwithstanding anything to the contrary herein or in any other
Loan Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement; provided that in no event shall any such Benchmark
Replacement Conforming Changes result in any increased cost or expense to the
Borrower in excess of a de minimis amount.

(c)Notices; Standards for Decisions and Determinations. The Administrative Agent
will promptly notify the Borrower and the Lenders of (i) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
titled “Effect of Benchmark Transition Event,” including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section titled
“Effect of Benchmark Transition Event.”

(d)Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of the
commencement of a Benchmark Unavailability Period, the Borrower may revoke any
request for a Eurodollar Borrowing of, conversion to or continuation of
Eurodollar Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a Borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
Base Rate based upon the LIBO Rate will not be used in any determination of Base
Rate.

Section 3[INTENTIONALLY OMITTED]

Section 4REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans, the Parent REIT and the Borrower hereby jointly and severally
represent and warrant to each Agent and each Lender that:

4.1Financial Condition

  (a)  The unaudited pro forma consolidated balance sheet of the Parent REIT and
its consolidated Subsidiaries as at December 31, 2018 (including the notes
thereto) as prepared and filed in connection with the Parent REIT Follow-On
Offering (the “Pro Forma Balance Sheet”), copies of which have heretofore been
furnished to each Lender, has been prepared giving effect (as if such events had
occurred on such date) to (i)  the Parent REIT Follow-On Offering, any Loans to
be made on the Effective Date and the use of proceeds thereof and (ii) the
payment of fees and expenses in connection with the foregoing.  The Pro Forma
Balance Sheet has been prepared based on the best information available to the
Parent REIT as of the date of delivery thereof, and presents fairly in all
material respects on a pro forma basis the estimated financial position of the
Parent REIT and its consolidated Subsidiaries as at

 

--------------------------------------------------------------------------------

61

December 31, 2018, assuming that the events specified in the preceding sentence
had actually occurred at such date.

(b)The audited consolidated balance sheets of (i) the Parent REIT and its
consolidated Subsidiaries as at December 31, 2018 and (ii) Essential Properties
Realty Trust, LLC (as predecessor in interest to the Borrower, the
“Pre-Conversion Borrower”) as at December 31, 2017 and, in each case, the
related consolidated statements of income and of cash flows for the fiscal years
ended on such dates, reported on by and accompanied by an unqualified report
from Ernst & Young LLP, copies of which have heretofore been furnished to each
Lender, present fairly in all material respects the consolidated financial
condition of the Parent REIT and its consolidated Subsidiaries and the
Pre-Conversion Borrower and its consolidated Subsidiaries, as applicable, as at
such date, and the consolidated results of its operations and its consolidated
cash flows for the respective fiscal years then ended.

(c)All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein).  The Group Members do not have any
material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including, without limitation, any interest rate or foreign currency swap or
exchange transaction or other obligation in respect of derivatives, in each
case, that are not reflected in the most recent financial statements referred to
in this Section 4.1.  During the period from December 31, 2018 to and including
the date hereof there has been no Disposition by the Parent REIT and its
Subsidiaries of any material part of its business or Property.

4.2No Change

.  Since December 31, 2018 there has been no event or circumstances that either
individually or in the aggregate has had or would reasonably be expected to have
a Material Adverse Effect.

4.3Corporate Existence; Compliance with Law

.  Each of the Group Members (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (ii) has the
corporate power and authority, and the legal right and all material governmental
licenses, authorizations, consents and approvals necessary to own and operate
its Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, (iii) is duly qualified as a foreign
corporation or other organization and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such qualification and (iv) is in compliance with all
Requirements of Law, except in the case of clauses (iii) and (iv) to the extent
that the failure to so qualify or comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

4.4Corporate Power; Authorization; Enforceable Obligations

.  Each Loan Party has the corporate or other power and authority, and the legal
right, to make, deliver and perform the Loan Documents to which it is a party
and, in the case of the Borrower, to borrow hereunder.  Each Loan Party has
taken all necessary corporate or other action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the borrowings on the terms and
conditions of this Agreement.  No

 

--------------------------------------------------------------------------------

62

consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or the execution, delivery,
performance, validity or enforceability of this Agreement or any of the other
Loan Documents, except consents, authorizations, filings and notices described
in Schedule 4.4, which consents, authorizations, filings and notices have been
obtained or made and are in full force and effect.  Each Loan Document has been
duly executed and delivered on behalf of each Loan Party that is a party
thereto.  This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party that is a party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

4.5No Legal Bar

.  The execution, delivery and performance of this Agreement and the other Loan
Documents, the borrowings hereunder and the use of the proceeds thereof (a) will
not violate any material Requirement of Law or any material Contractual
Obligation of any Group Member and (b) will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(except, in the case of Liens on properties or assets that are not Eligible
Unencumbered Assets, any such Lien that could not reasonably be expected to have
a Material Adverse Effect). No Requirement of Law or Contractual Obligation
applicable to any Group Member could reasonably be expected to have a Material
Adverse Effect.

4.6No Material Litigation

.  No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Parent REIT or the
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, (b) with respect to
the ability of the Group Members, taken as a whole, to perform their obligations
hereunder, or (c) that could reasonably be expected to have a Material Adverse
Effect.

4.7No Default

.  None of the Group Members is in default under or with respect to any of its
Contractual Obligations in any respect that could reasonably be expected to have
a Material Adverse Effect.  No Default or Event of Default has occurred and is
continuing.

4.8Ownership of Property; Liens

.  (a)  Each of the Group Members has good record and marketable title, and with
respect to the Eligible Unencumbered Assets, title in fee simple to, or a valid
leasehold interest in, all its Real Property, and good title to, or a valid
leasehold interest in, all its other Property, and none of such Property is
subject to any Lien except as permitted by Section 7.3 or (in the case of any
Property other than an Eligible Unencumbered Asset) as could otherwise be
expected to have a Material Adverse Effect.  Such Liens in the aggregate do not
materially and adversely affect the value, operation or use of the applicable
Real Property (as currently used) or the Borrower’s ability to repay the
Loans.  

(b)No Loan Party has received written notice of the assertion of any material
valid claim by anyone adverse to any such Loan Party’s ownership or leasehold
rights in and to

 

--------------------------------------------------------------------------------

63

any Eligible Unencumbered Asset (except as disclosed in writing and approved by
the Required Lenders).

4.9Intellectual Property

.  Each of the Group Members owns, or is licensed to use, all material
Intellectual Property necessary for the conduct of its business as currently
conducted.  No material claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, nor does the Parent REIT or the
Borrower know of any valid basis for any such claim.  The use of Intellectual
Property by the Group Members does not infringe on the rights of any Person in
any material respect.

4.10Taxes

.  Each of the Group Members has filed or caused to be filed all Federal, state
and other material tax returns that are required to be filed and has paid all
taxes shown to be due and payable on said returns or on any assessments made
against it or any of its Property and all other taxes, fees or other charges
imposed on it or any of its Property by any Governmental Authority (other than
any taxes the amount or validity of which are currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the applicable Group
Member, as the case may be); and no tax Lien has been filed, and, to the
knowledge of the Parent REIT and the Borrower, no claim is being asserted, with
respect to any tax, fee or other charge.

4.11Federal Regulations

.  (a)  No part of the proceeds of any Loans, and no other extensions of credit
hereunder, will be used for “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U as now
and from time to time hereafter in effect or for any purpose that violates the
provisions of the Regulations of the Board.  If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in Regulation U.

(b)The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U), or extending credit for the purpose of
purchasing of carrying margin stock.

4.12Labor Matters

.  There are no strikes or other labor disputes against any Group Member or
involving the operations of the Eligible Unencumbered Assets pending or, to the
knowledge of the Parent REIT or the Borrower, threatened that (individually or
in the aggregate) could reasonably be expected to have a Material Adverse
Effect.  Hours worked by and payments made to employees of the Group Members
have not been in violation of the Fair Labor Standards Act or any other
applicable Requirement of Law dealing with such matters that (individually or in
the aggregate) could reasonably be expected to have a Material Adverse
Effect.  All payments due from the Group Members on account of employee health
and welfare insurance, including payments in respect of employees, that
(individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the Group Members.

4.13ERISA

.  Except as could not reasonably be expected to have a Material Adverse Effect,
neither a Reportable Event nor a failure to meet the minimum funding standards

 

--------------------------------------------------------------------------------

64

and benefit limitations of Section 412, 430 or 436 of the Code with respect to
any Single Employer Plan (whether or not waived) has occurred during the period
of ownership of any of the Eligible Unencumbered Assets by a Group Member or
Affiliate, and each Plan has complied in all material respects with the
applicable provisions of ERISA and the Code.  Except as could not reasonably be
expected to have a Material Adverse Effect, no termination of a Single Employer
Plan has occurred for which any liability remains outstanding, and no Lien with
respect to the Borrower in favor of the PBGC or a Plan has arisen.  Neither the
Borrower nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to result in a Material Adverse Effect on account of liability under
ERISA. Except as could not be reasonably expected to have a Material Adverse
Effect, no such Multiemployer Plan is, to the knowledge of Borrower or any
Commonly Controlled Entity, Insolvent.

4.14Investment Company Act; Other Regulations

.  No Loan Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.  No Loan Party is subject to regulation under any Requirement of Law
(other than Regulation X of the Board) that limits its ability to incur
Indebtedness.

4.15Subsidiaries

.  (a)  The Subsidiaries listed on Schedule 4.15 constitute all the Subsidiaries
of the Parent REIT and the Borrower on the Effective Date.  Schedule 4.15 sets
forth as of the Effective Date the name and jurisdiction of incorporation,
formation or organization, as applicable, of each Subsidiary and, as to each
Subsidiary, the percentage of each class of Capital Stock owned by each Group
Member.

(b)There are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of any Group Member, except as disclosed on Schedule 4.15.

4.16Use of Proceeds

.  The proceeds of the Initial Term Loans shall be used for general corporate
purposes, including to refinance existing Indebtedness, and funding
acquisitions, redevelopment and expansion. The proceeds of any Incremental Loans
in any Series shall be used for such purposes as agreed between the Borrower and
the Lenders providing the Incremental Loan Commitments for such Series in the
applicable Incremental Loan Amendment.

4.17Environmental Matters

.  Other than exceptions to any of the following that could not, individually or
in the aggregate, reasonably be expected to result in the payment of a Material
Environmental Amount:

(a)Each of the Group Members and all Real Property and facilities owned, leased,
or otherwise operated by them:  (i) is, and within the period of all applicable
statutes of limitation has been to the knowledge of the Borrower, in compliance
with all applicable Environmental Laws; (ii) holds or as applicable is covered
by all Environmental Permits (each of which is in full force and effect)
required by applicable Environmental Law for its current or intended operations;
(iii) is, and within the period of all applicable statutes of limitation has
been, to the knowledge of the Borrower, in compliance with all applicable

 

--------------------------------------------------------------------------------

65

Environmental Permits; and (iv) to the extent within the control of the Borrower
and its Subsidiaries:  each of such Environmental Permits will be timely renewed
and complied with and additional Environmental Permits that are required by
applicable Environmental Law will be timely obtained and complied with, without
material expense; and compliance with any Environmental Law that is or is
expected to become applicable to it will be timely attained and maintained,
without material expense.

(b)Materials of Environmental Concern are not present at, on, under, or in any
Real Property or facilities now or, to the knowledge of the Borrower, formerly
owned, leased or operated by any Group Member, or, to the knowledge of the
Borrower, at any other location (including, without limitation, any location to
which Materials of Environmental Concern have been sent for re-use or recycling
or for treatment, storage, or disposal) which could reasonably be expected to
(i) give rise to liability or obligations of any Group Member under any
applicable Environmental Law, or (ii) interfere with the Borrower’s or any of
its Subsidiaries’ continued operations, or (iii) impair the fair saleable value
of any Real Property owned or leased by any Group Member.

(c)There is no judicial, administrative, or arbitral proceeding (including any
written notice of violation or alleged violation) under or relating to any
Environmental Law to which any Group Member is, or to the knowledge of any Group
Member will be, named as a party that is pending or, to the knowledge of any
Group Member, threatened.

(d)No Group Member has received any written notice of, or has any knowledge of,
any Environmental Claim or any completed, pending, or to the knowledge of any
Group Member, proposed or threatened investigation or inquiry, concerning the
presence or release of any Materials of Environmental Concern at any Real
Property or facilities owned, leased, or otherwise operated by it.

(e)None of the Group Members has received any written request for information,
or been notified that it is a potentially responsible party under or relating to
the federal Comprehensive Environmental Response, Compensation, and Liability
Act or any similar Environmental Law.

(f)None of the Group Members, or as applicable any Real Property or facilities
owned, leased, or otherwise operated by them, has entered into or agreed to any
consent decree, order, or settlement or other agreement, or is subject to any
judgment, decree, or order or other agreement, in any judicial, administrative,
arbitral, or other forum for dispute resolution, relating to compliance with or
liability under any Environmental Law.

(g)None of the Group Members has expressly assumed or retained, by contract,
conduct or operation of law, any liabilities of any kind, fixed or contingent,
known or unknown, under any Environmental Law or with respect to any Materials
of Environmental Concern.

(h)No Eligible Unencumbered Real Property Asset or any other Real Property owned
by or leased to a Group Member is subject to any liens imposed pursuant to
Environmental Law.

 

--------------------------------------------------------------------------------

66

4.18Accuracy of Information, etc.

  (a) No statement or information contained in this Agreement, any other Loan
Document or any other document, certificate or statement furnished to the
Administrative Agent or the Lenders or any of them (other than any projections
and pro forma financial information and information of a general industry
nature), by or on behalf of any Loan Party for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein,
taken as a whole, not misleading in light of the circumstances under which such
statements are made.  The projections and pro forma financial information
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact, is subject to
significant uncertainties and contingencies and that actual results during the
period or periods covered by any such information may differ significantly from
the projected results, and that no assurance can be given that the projected
results will be realized.  There is no fact known to any Loan Party that could
reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents or in any other
documents, certificates and statements furnished to the Agents and the Lenders
for use in connection with the transactions contemplated hereby and by the other
Loan Documents.

(b)As of the Effective Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects.

4.19[Intentionally Omitted].

4.20Solvency

.  The Loan Parties, taken as a whole, are, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith will be, Solvent.

4.21[Intentionally Omitted].

4.22REIT Status; Borrower Tax Status

.  The Parent REIT has been organized and operated in a manner that has allowed
it to qualify for REIT Status commencing with its taxable year ending
December 31, 2018 and it will meet the requirements for REIT Status.  The
Borrower is not an association taxable as a corporation under the Code.

4.23Insurance

.  The Group Members maintain, or cause their tenants to maintain, with
financially sound and reputable insurance companies insurance on all their
Properties in at least such amounts and against such risks (but including in any
event public liability and business interruption) as are usually insured against
in the same general area by companies engaged in the same or a similar business,
except where the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

4.24[Intentionally Omitted].  

4.25Compliance with Anti-Terrorism, Embargo and Anti-Money Laundering Laws

.  (a)  No Group Member or REIT Controlled Affiliate, nor, to the knowledge of
any Group Member, their respective directors, officers, employees, or agents,
has, directly or indirectly

 

--------------------------------------------------------------------------------

67

(i) engaged in business dealings with any party listed on U.S. or applicable
non-U.S. restricted party lists, including the Specially Designated Nationals
List or other similar lists maintained by OFAC, or in any related Executive
Order issued by the President, (ii) conducted business dealings with a party,
subject to sanctions administered by U.S. or applicable non-U.S. governmental
agencies, including OFAC and the U.S. Department of State or (iii) derived
income from business dealings with a party, subject to or a target of sanctions
administered by U.S. or applicable non-U.S. governmental agencies, including
OFAC and the U.S. Department of State.

(b)No Group Member or REIT Controlled Affiliate has derived any of its assets in
violation of the anti-money laundering or anti-terrorism laws or regulations of
the United States or any applicable foreign jurisdiction, including but not
limited to the USA PATRIOT Act, the Money Laundering Control Act, the Bank
Secrecy Act and any related Executive Order issued by the President.

(c)No Group Member or REIT Controlled Affiliate, nor, to the knowledge of any
Group Member, their respective directors, officers, employees or agents, has
failed to comply with applicable anti-bribery and anti-corruption laws and
regulations (including FCPA), including failing to comply in any manner that may
result in the forfeiture of any Eligible Unencumbered Asset or the proceeds of
the Loans or a claim of forfeiture of any Eligible Unencumbered Asset or the
proceeds of the Loans.

(d)No Group Member or REIT Controlled Affiliate, nor to the knowledge of any
Group Member, their respective directors, officers, employees, or agents, is a
Person (1) subject to sanctions administered by the United States, including
being listed on the Specially Designated Nationals List or other similar lists
maintained by OFAC, or in any related Executive Order issued by the President,
(2) located, organized or resident in a country or territory that is subject to
sanctions administered by OFAC, or (3) controlled by any Person or Persons
described in the foregoing clause (1) or clause (2).

(e)No Group Member or REIT Controlled Affiliate, nor, to the knowledge of any
Group Member, their respective directors, officers, employees, or agents, shall
lend, contribute or otherwise make available the proceeds of the Loans to any
Person, to fund any activities of or business with any Person, or in any country
or territory, that, at the time of such funding, is the subject of sanctions
administered by the United States.

4.26Acquisition of Eligible Unencumbered Assets

.  The Eligible Unencumbered Assets were originated or purchased, as applicable,
by the Borrower or one of its Subsidiaries and the origination, acquisition and
collection practices used by the Borrower and its Subsidiaries with respect to
the Eligible Unencumbered Assets have been, in all material respects, conducted
in compliance with all applicable Requirements of Law, and proper, prudent and
customary in the mortgage loan and real estate investment origination
business.  The servicing of each of the Eligible Unencumbered Assets has been,
in all material respects, conducted in compliance with all applicable
Requirements of Law, and proper, prudent and customary in the mortgage loan and
real estate investment business.

4.27Eligible Unencumbered Assets

.  Each asset included in the Unencumbered Pool meets all criteria for being an
Eligible Unencumbered Real Property Asset, an Eligible

 

--------------------------------------------------------------------------------

68

Unencumbered Mortgage Note Receivable or an Eligible Unencumbered Other Asset,
as applicable.

Section 5CONDITIONS PRECEDENT

5.1Conditions to Effectiveness

.  The effectiveness of this Agreement is subject to the satisfaction or waiver
of the following conditions precedent:

(a)Loan Documents.  The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Parent
REIT and the Borrower, (ii) the Guarantee Agreement, executed and delivered by a
duly authorized officer of the Parent REIT and each Subsidiary Guarantor and
(iii) an executed counterpart to this Agreement executed and delivered by each
Lender.

(b)Pro Forma Balance Sheet; Financial Statements.  The Lenders shall have
received (i) the Pro Forma Balance Sheet, (ii) audited consolidated financial
statements of the Parent REIT for the 2018 fiscal year, (iii)  audited
consolidated financial statements of the Pre-Conversion Borrower for the 2017
fiscal year, and (iii) unaudited interim consolidated financial statements of
the Parent REIT (as applicable) and its consolidated Subsidiaries for each
quarterly period ended subsequent to the date of the latest applicable financial
statements delivered pursuant to clause (ii) of this paragraph as to which such
financial statements are available; and such financial statements shall not, in
the reasonable judgment of the Lenders, reflect any material adverse change in
the consolidated financial condition of the Borrower and its consolidated
Subsidiaries, as reflected in the financial statements or projections delivered
to the Agents and the Lenders prior to the Effective Date.

(c)Fees.  The Lenders, the Arrangers and the Administrative Agent shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including reasonable fees, disbursements and other charges of
counsel to the Agents), at least two days prior to the Effective Date.  

(d)Solvency Analysis.  The Lenders shall have received a reasonably satisfactory
solvency analysis certified by the chief executive officer of the Borrower’s
general partner, on behalf of the Borrower, which shall document the solvency of
the Borrower and its Subsidiaries considered as a whole after giving effect to
the transactions contemplated hereby (including the Facilities and the use of
the proceeds thereof).

(e)[Reserved].

(f)Closing Certificate.  The Administrative Agent shall have received a
certificate of each Loan Party, dated the Effective Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments.

(g)Legal Opinions.  The Administrative Agent shall have received the executed
legal opinions of counsel to the Group Members, in form and substance reasonably
acceptable to the Administrative Agent.  Such legal opinions shall cover such
matters incident to the transactions contemplated by this Agreement as the
Administrative Agent

 

--------------------------------------------------------------------------------

69

may reasonably require and shall be addressed to the Administrative Agent and
the Lenders.

(h)USA PATRIOT Act.  The Lenders shall have received, at least three days prior
to the Effective Date, all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA PATRIOT
Act, to the extent requested at least five days prior to the Effective Date.

(i)No Litigation.  There shall exist no action, suit, investigation or
proceeding, pending or threatened, in any court or before any arbitrator or
governmental authority that purports to affect the Loan Parties in a materially
adverse manner or any transaction contemplated hereby, or that could reasonably
be expected to have a Material Adverse Effect or a material adverse effect on
any transaction contemplated hereby or on the ability of the Loan Parties, taken
as a whole, to perform their obligations under the Loan Documents.

(j)No Material Adverse Effect.  No event or condition shall have occurred since
the date of the Group Members’ most recent audited financial statements
delivered to the Administrative Agent which has or would reasonably be expected
to have a Material Adverse Effect.  

(k)[Intentionally Omitted.]

(l)Compliance Certificate.  The Administrative Agent shall have received a
Compliance Certificate dated as of the date of the Effective Date demonstrating
pro-forma compliance with each of the covenants set forth in Section 7.1 as of
the most recent calendar quarter of the Borrower for which the Borrower has
provided financial statements.

(m)Corporate Documents.  The Administrative Agent shall have received:

(i)For the Borrower and each Guarantor a copy, certified as of a recent date by
the appropriate officer of each State in which such Person is organized and a
duly authorized officer, partner or member of such Person, as applicable, to be
true and complete, of the partnership agreement, corporate charter or operating
agreement and/or other organizational agreements of the Borrower or any
Guarantor (or if previously delivered to the Administrative Agent, solely a
certification of such partnership agreement, corporate charter or operating
agreement and/or other organizational agreements of the Borrower or any
Guarantor as being true and complete and there have been no changes to such
documents since they were last delivered) and its qualification to do business
or good standing, as applicable, as in effect on such date of certification;

(ii)copies of resolutions of the Board of Directors and/or similar governing
bodies of each Loan Party approving and authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, the borrowings hereunder; and

 

--------------------------------------------------------------------------------

70

(iii)an incumbency certificate, dated as of the Effective Date, certified by a
duly authorized officer of each Loan Party and giving the name and bearing a
specimen signature of each individual who shall be authorized to sign, in the
name of and on behalf of such Person, each of the Loan Documents to which such
Person is or is to become a party.

(n)Representations and Warranties.  Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of the Effective Date if made on and
as of such date, provided that, (x) to the extent that any such representation
or warranty relates to a specific earlier date, they shall be true and correct
in all material respects as of such earlier date, and (y) to the extent that any
such representation and warranty is qualified as to “materiality”, “Material
Adverse Effect” or similar language, such representation or warranty shall be
true and correct in all respects on such respective dates.

(o)No Default.  No Default or Event of Default shall have occurred and be
continuing on the Effective Date or after giving effect to the transactions to
occur on such date.

(p)[Intentionally Omitted].

(q)Beneficial Ownership Regulation.  At least five days prior to the Effective
Date, to the extent the Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, the Borrower shall deliver a Beneficial
Ownership Certification to each requesting Lender.

(r)[Reserved].

(s)Other.  The Administrative Agent shall have received such other documents,
instruments, certificates, assurances, consents and approvals as the
Administrative Agent shall have reasonably requested.

5.2Conditions to Each Extension of Credit

.  The agreement of each Lender to make any extension of credit requested to be
made by it hereunder on any date (including, without limitation, its initial
extension of credit) is subject to the satisfaction or waiver of the following
conditions precedent:

(a)Representations and Warranties.  Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, provided that, (x) to the extent that any such representation or
warranty relates to a specific earlier date, they shall be true and correct as
of such earlier date, (y) to the extent that such representation or warranty
relates to an Eligible Unencumbered Asset being removed from the Unencumbered
Pool, the representation and warranties shall be true and correct without regard
to such removed Eligible Unencumbered Asset and (z) to the extent that any such
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective dates.

 

--------------------------------------------------------------------------------

71

(b)No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date, including pro forma compliance with each of
the financial covenants set forth in Section 7.1(a) and (e) (for the avoidance
of doubt the Borrower shall not be required to deliver a Compliance Certificate
containing calculations necessary for determining such pro forma compliance).

(c)Borrowing Request.  The Administrative Agent has received a timely Borrowing
Request in accordance with Section 2.4.

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such extension of credit that the
conditions contained in this Section 5.2 have been satisfied.

Section 6AFFIRMATIVE COVENANTS

The Parent REIT and the Borrower hereby jointly and severally agree that, so
long as any Commitments remain in effect or any Loan or other amount is owing to
any Lender or any Agent hereunder, each of the Parent REIT and the Borrower
shall and shall cause each of its Subsidiaries to:

6.1Financial Statements

.  Furnish to each Agent:

(a)as soon as available, but in any event within 95 days after the end of each
fiscal year of the Parent REIT (or such later date as permitted by the SEC),
commencing with the fiscal year ending December 31, 2019, a copy of the audited
consolidated balance sheet of the Parent REIT and its consolidated Subsidiaries
as at the end of such year and the related audited consolidated statements of
income and of cash flows for such year, setting forth in each case in
comparative form the figures as of the end of such year and for the previous
year, reported on without a “going concern” or like qualification or exception,
or qualification arising out of the scope of the audit (other than customary
exceptions for current obligations and successor auditing firms), by Ernst &
Young LLP or other independent certified public accountants of nationally
recognized standing; and

(b)as soon as available, but in any event not later than 50 days after the end
of each of the first three quarterly periods of each fiscal year of the Parent
REIT (or such later date as permitted by the SEC), commencing with the fiscal
quarter ending March 31, 2020, the unaudited consolidated balance sheet of the
Parent REIT and its consolidated Subsidiaries as at the end of such quarter and
the related unaudited consolidated statements of income and of cash flows for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures as of the end of such
quarter and for the corresponding period in the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments);

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently

 

--------------------------------------------------------------------------------

72

throughout the periods reflected therein and with prior periods (except as
approved by such accountants or officer, as the case may be, and disclosed
therein).

6.2Certificates; Other Information

.  Furnish to the Administrative Agent.

(a)[reserved];

(b)concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that no Default
or Event of Default shall have occurred and be continuing as of the date of such
certificate except as specified in such certificate and (ii) a Compliance
Certificate containing (A) all information and calculations necessary for
determining compliance by the Group Members with the covenants set forth in
Section 7.1 (including calculating and certifying the Unencumbered Pool) as of
the last day of the fiscal quarter or fiscal year of the Parent REIT, as the
case may be, accompanied by reasonable detail, (B) reasonably detailed reports
on newly acquired Eligible Unencumbered Real Property Assets and (C) a
reasonably detailed report on any sale of (I) any Eligible Unencumbered Real
Property Asset or (II) other Real Property Asset for consideration in excess of
$5,000,000;

(c)as soon as available, and in any event no later than 95 days after the end of
each fiscal year of the Parent REIT (commencing with the year ending
December 31, 2019), a detailed consolidated budget for the following fiscal year
(including a projected consolidated balance sheet of the Parent REIT and its
consolidated Subsidiaries as of the end of the following fiscal year, and the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto), sources and uses and covenant compliance
projections and, as soon as available, significant revisions, if any, of such
budget and projections with respect to such fiscal year (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections are based on
reasonable estimates, information and assumptions and that such Responsible
Officer has no reason to believe that such Projections are incorrect or
misleading in any material respect;

(d)concurrently with each delivery set forth in Section 6.1(a) or 6.1(b) copies
of any report, study, inspection, or test that indicates any material adverse
condition relating to the Eligible Unencumbered Assets, the improvements
thereon, or any such materials which could reasonably be expected to have a
Material Unencumbered Real Property Event;

(e)within 60 days after the end of each fiscal quarter of the Borrower, a
narrative discussion and analysis of the financial condition and results of
operations of the Parent REIT and its Subsidiaries that is usual and customary
in scope and detail for quarterly reporting for such fiscal quarter and for the
period from the beginning of the then current fiscal year to the end of such
fiscal quarter, as compared to the portion of the Projections covering such
periods and to the comparable periods of the previous year; provided that such
discussion and analysis may be included as part of the Borrower’s

 

--------------------------------------------------------------------------------

73

financial statements delivered pursuant to Section 6.1(a) or 6.1(b) and in such
case, delivery of such financial statements shall satisfy this Section 6.2(e);

(f)(i) within five Business Days after the dates of the respective deliveries
set forth in Sections 6.1(a) or 6.1(b), copies, including copies sent
electronically, of all non-public financial statements and reports that the
Parent REIT or the Borrower sends to the holders of any class of its debt
securities or public equity securities to the extent such financial statements
and reports (or the contents thereof) would reasonably be expected to have a
Material Adverse Effect; and (ii) within five Business Days after the receipt
thereof, copies of all non-public correspondence received from the SEC
concerning any material investigation or inquiry regarding financial or other
operational results of any Group Member that would reasonably be expected to
result in a Material Adverse Effect; and

(g)promptly, (i) such additional financial and other information as the
Administrative Agent may from time to time reasonably request and
(ii) information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” requirements under the PATRIOT Act or other applicable anti-money
laundering laws.

6.3Payment of Obligations

.  (a) Pay, discharge or otherwise satisfy at or before maturity (a) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or upon any properties belonging to it, and (b) all lawful
claims of materialmen, mechanics, carriers, warehousemen and landlords for
labor, materials, supplies and rentals which, if unpaid, might become a Lien
(other than a Permitted Lien) on any properties of such Person, provided that,
nothing in this Section 7.6 shall require the payment or discharge of any such
tax, assessment, charge, levy or claim (x) which is being contested in good
faith by appropriate proceedings and for which adequate reserves have been
established on the books of the Borrower or its Subsidiaries in accordance with
GAAP, or (y) if the failure to pay or discharge any such tax, assessment, charge
or levy or claim, together with any associated interest fines or penalties,
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

(b)File or cause to be filed all Federal, state and other material tax returns
that are required to be filed on or before the deadline for the filing thereof
(after giving effect to all valid extensions of such deadlines) and pay or cause
to be paid all material taxes due and payable by it or on any assessments made
against it or any of its Property and all other material taxes, fees or other
charges imposed on it or any of its Property by any Governmental Authority in
each case before such taxes, assessments, fees or charges become delinquent
(other than any amount the validity of which is currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Parent REIT, the
Borrower or its Subsidiaries, as the case may be).

6.4Conduct of Business and Maintenance of Existence; Compliance

.  (a)(i) Preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.4 and except, in the
case of clause (i) (other than with respect to any Loan Parties) or clause (ii)
above, to the extent that failure to do so could not reasonably be expected to
have a Material Adverse

 

--------------------------------------------------------------------------------

74

Effect; and (b) comply with all Contractual Obligations and Requirements of Law,
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

6.5Maintenance of Property; Insurance

.  (a) Keep, or cause its tenants to keep, all Property and systems useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted, and (b) maintain, or use commercially reasonably efforts to cause
its tenants to maintain, with financially sound and reputable insurance
companies insurance on all its Property in at least such amounts and against
such risks (but including in any event public liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business, except in the case of
clause (a) above, where the failure to do so would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

6.6Inspection of Property; Books and Records; Discussions

.  (a) Keep proper books of records and account in which full, true and correct
(in all material respects) entries in conformity with GAAP and all material
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities and (b) subject to limitations, if any, imposed
under regulatory or confidentiality requirements and agreements to which the
Parent REIT or one of its subsidiaries is subject or could otherwise reasonably
be expected to contravene attorney client privilege or constitute attorney work
product, permit representatives of the Administrative Agent to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records at any reasonable time and as often as may reasonably be desired and to
discuss the business, operations, properties and financial and other condition
of the Group Members with officers and employees of the Group Members and with
its independent certified public accountants; provided that so long as no
Default or Event of Default shall have occurred and be continuing, the Borrower
shall not be required to pay for such visits and inspections more often than
once in any 12 month period.  The Administrative Agent shall use good faith
efforts to coordinate such visits and inspections so as to minimize the
interference with and disruption to the normal business operations of such
Persons.

6.7Notices

.  Promptly (unless otherwise specified below) give notice to the Administrative
Agent and each Lender of:

(a)the occurrence of any Default or Event of Default;

(b)any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding which may exist at
any time between any Group Member and any Governmental Authority, that in either
case could reasonably be expected to have a Material Adverse Effect;

(c)any litigation or proceeding affecting any Group Member (i) in which the
aggregate actual or estimated liability of the Group Members is $20,000,000 or
more and not covered by insurance, (ii) in which injunctive or similar relief is
sought or (iii) which relates to any Loan Document;

 

--------------------------------------------------------------------------------

75

(d)the following events, but only to the extent such events could reasonably be
expected to have a Material Adverse Effect, as soon as possible and in any event
within 30 days after the Borrower knows or has reason to know thereof:  (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination
or Insolvency of, any Plan;

(e)as soon as a Responsible Officer of any Group Member first obtains knowledge
thereof:  (i) any Environmental Claim (ii) any written notice that any
Governmental Authority may deny any application for an Environmental Permit
sought by, or revoke or refuse to renew any Environmental Permit held by, any
Group Member (iii) any condition or occurrence on any Real Property that
(x) results in noncompliance by any Group Member or any Real Property with any
applicable Environmental Law or (y) could reasonably be anticipated to cause
such Real Property to be subject to any restrictions on the ownership,
occupancy, use or transferability of such Real Property under any Environmental
Law; and (iv) the taking of any removal or remedial action in response to the
actual or alleged presence of any Materials of Environmental Concern on any Real
Property; in each case that could reasonably be expected to result in the
payment by the Group Members, in the aggregate, of a Material Environmental
Amount, including a full description of the nature and extent of the matter for
which notice is given and all relevant circumstances;

(f)as soon as possible and in any event within five days after a Responsible
Officer of any Group Member has knowledge, of any development or event that has
had or could reasonably be expected to have a Material Adverse Effect;

(g)as soon as a Responsible Officer of any Group Member first obtains knowledge
thereof any actual or threatened Condemnation of any material portion of any
Eligible Unencumbered Real Property Asset (including copies of any and all
papers served in connection with such proceeding), any negotiations with respect
to any such taking, or any loss of or substantial damage to any Eligible
Unencumbered Real Property Asset;

(h)the failure of the Parent REIT to maintain REIT Status;

(i)(i) the occurrence of any Appraisal Trigger Event and (ii) any information,
event or circumstance that would reasonably be expected to materially and
adversely affect the value of the Eligible Unencumbered Assets, taken as a
whole;

(j)if any required permit, license, certificate or approval with respect to any
Eligible Unencumbered Asset that is material to the operation of such Eligible
Unencumbered Asset lapses or ceases to be in full force and effect or claim from
any Person that any Eligible Unencumbered Asset, or any use, activity, operation
or maintenance thereof or thereon, is not in compliance with any Requirement of
Law that would have a Material Adverse Effect; and

 

--------------------------------------------------------------------------------

76

(k)any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the relevant Group Member proposes to take with respect
thereto.

6.8Environmental Laws

.  (a)  Comply in all material respects with, and use commercially reasonable
efforts to require compliance in all material respects by all tenants and
subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply in all material respects with and maintain, and use commercially
reasonable efforts to require that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all Environmental Permits
required by any applicable Environmental Law.

(b)Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under applicable Environmental
Laws and promptly comply in all material respects with all lawful and legally
binding orders and directives of all Governmental Authorities regarding
applicable Environmental Laws; provided that, the Parent REIT, the Borrower,
each of their respective Subsidiaries, and each of their respective tenants
shall have the right to contest in good faith any such actions, orders or
directives so long as such contest is conducted in accordance with applicable
law.

6.9Additional Guarantors

. With respect to any new Eligible Subsidiary created or acquired after the
Effective Date (which, for the purposes of this paragraph, shall include any
existing Subsidiary that becomes an Eligible Subsidiary), by any Group Member,
promptly (i) cause such Eligible Subsidiary to become a party to the Guarantee
Agreement, and (ii) if requested by the administrative agent under the Existing
Credit Agreement, deliver to the Administrative Agent hereunder legal opinions
relating to the matters described above, which opinions shall be in form and
substance consistent with the opinions delivered to the administrative agent
under the Existing Credit Agreement.

6.10Use of Proceeds

.  Use the proceeds of the Term Loan Facilities on and after the Effective Date
for general corporate purposes, including to refinance existing Indebtedness,
and to fund acquisitions, redevelopment and expansion, not in contravention of
any Requirement of Law or any Loan Document.

6.11Appraisals.  

(a)Obtaining of Appraisals.  Subject to the limitations in Section 6.11(b), the
Administrative Agent (or another Lender designated by the Administrative Agent)
may submit an Appraisal Notice to the Borrower requesting new Appraisals or an
update to existing Appraisals with respect to the applicable Eligible
Unencumbered Real Property Assets, or any of them, as the Administrative Agent
shall determine if an event (an “Appraisal Trigger Event”) has occurred that
constitutes (i) a Material Tenant Event or (ii) a Material Unencumbered Real
Property Event, which, in each case, the Administrative Agent reasonably
believes will have a significant adverse impact on the value of such assets,
taken as a whole.  Each such Appraisal shall be in form and

 

--------------------------------------------------------------------------------

77

substance reasonably satisfactory to the Administrative Agent and the expense of
any Appraisal performed pursuant to this Section 6.11(a) shall be borne by the
Borrower and payable to the Administrative Agent promptly following demand
therefor.

(b)Borrower’s Right to Cure.  The Borrower may, at its sole option, either
(i) deliver notice (an “Appraisal Cure Notice”) to the Administrative Agent of
its election to cure the applicable Appraisal Trigger Events specified in an
Appraisal Notice or (ii) deliver an officer’s certificate (an “Appraisal
Certificate”) to the Administrative Agent certifying that the Real Property
Assets comprising the relevant portion of the Total Asset Value or Net Operating
Income, as applicable, included in the Appraisal Trigger Event are not
materially impacted by the relevant adverse event. In the event that either
(A) the Borrower has delivered an Appraisal Cure Notice and together with
evidence reasonably satisfactory to the Administrative Agent that the related
Appraisal Trigger Event has been cured or (B) the Borrower has delivered an
Appraisal Certificate, in each case, not later than 14 days after the related
Appraisal Notice, the Borrower shall not be obligated to deliver any Appraisals
requested in such Appraisal Notice.

(c)No Representation Regarding Appraisals.  The Borrower acknowledges that the
Administrative Agent has the right to approve any Appraisal performed pursuant
to this Agreement and ordered by the Administrative Agent pursuant to
6.11(a).  The Borrower further agrees that the Lenders and Administrative Agent
do not make any representations or warranties with respect to any such Appraisal
and shall have no liability as a result of or in connection with any such
Appraisal for statements contained in such Appraisal, including, without
limitation, the accuracy and completeness of information, estimates, conclusions
and opinions contained in such Appraisal, or variance of such Appraisal from the
fair value of such property that is the subject of such Appraisal given by the
local tax assessor’s office, of the Borrower’s idea of the value of such
property.  

6.12[Intentionally Omitted

.]

6.13Disclosable Events

.  The Borrower shall develop and implement such programs, policies and
procedures as are necessary to comply with the covenants contained in
Section 7.19(a), (b) and (c).

Section 7NEGATIVE COVENANTS

The Parent REIT and the Borrower hereby jointly and severally agree that, so
long as any Commitments remain in effect or any Loan or other amount is owing to
any Lender or any Agent hereunder, each of the Parent REIT and the Borrower
shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:

7.1Financial Condition Covenants.

(a)Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of the
last day of any fiscal quarter of the Parent REIT to exceed 60%; provided that,
the Borrower may on two non-consecutive occasions elect a one-time step up to
65% for two consecutive quarters following a Material Acquisition.  (For the
avoidance of doubt, the Borrower may not elect a step-up to 65% for any four
consecutive fiscal-quarter period.)

 

--------------------------------------------------------------------------------

78

(b)Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated Fixed
Charge Coverage Ratio for any period of four consecutive fiscal quarters of the
Parent REIT to be less than 1.50 to 1.00.

(c)Minimum Tangible Net Worth.  Permit Tangible Net Worth as of the last day of
any fiscal quarter to be less than the sum of (i) $647,083,000 plus (ii) 75% of
net cash proceeds of any issuance or sale of Capital Stock by the Parent REIT
after December 31, 2018.

(d)Consolidated Secured Debt Leverage Ratio.  Permit the Consolidated Secured
Debt Leverage Ratio as of the last day of any fiscal quarter of the Parent REIT
to exceed 50%.

(e)Unencumbered Leverage Ratio.  Permit the Unencumbered Leverage Ratio as of
the last day of any fiscal quarter of the Parent REIT to exceed 60%; provided
that, the Borrower may on two non-consecutive occasions elect a one-time step up
to 65% for two consecutive quarters following a Material Acquisition.  (For the
avoidance of doubt, the Borrower may not elect a step-up to 65% for any four
consecutive fiscal-quarter period.)

(f)Unencumbered Interest Coverage Ratio.  Permit the Unencumbered Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the Parent
REIT to be less than 1.75 to 1.00.

7.2Limitation on Indebtedness

.  Create, incur, assume or suffer to exist any Indebtedness, except (without
duplication):

(a)Indebtedness of any Loan Party pursuant to any Loan Document;

(b)Indebtedness of the Borrower or any other Loan Party to any other Loan Party;

(c)current liabilities incurred in the ordinary course of business but not
incurred through (i) the borrowing of money, or (ii) the obtaining of credit
except for credit on an open account basis customarily extended and in fact
extended in connection with normal purchases of goods and services;

(d)Indebtedness outstanding on the Effective Date and listed on Schedule 7.2(d)
and any refinancings, refundings, renewals or extensions thereof (without any
increase in the principal amount thereof (other than by the refinancing costs
thereof including premiums and make whole payments) or any shortening of the
maturity of any principal amount thereof);

(e)Indebtedness owed to Affiliates of the Loan Parties that is not prohibited
under Section 7.9; provided, that as of the date of incurrence thereof,
(i) giving pro forma effect to the incurrence thereof, no Default or Event of
Default under the financial covenants set forth in Section 7.1 would result
therefrom, and (ii) immediately prior to and after giving effect to the
incurrence thereof, no Default or Event of Default shall have occurred and be
continuing;

 

--------------------------------------------------------------------------------

79

(f)Consolidated Unsecured Debt of the Parent REIT and any of its Subsidiaries
provided, that as of the date of incurrence thereof, (i) giving pro forma effect
to the incurrence thereof, no Default or Event of Default under the financial
covenants set forth in Section 7.1 would result therefrom, and (ii) immediately
prior to and after giving effect to the incurrence thereof, no Default or Event
of Default shall have occurred and be continuing;  

(g)Indebtedness of the Borrower and any of its Subsidiaries in respect of
customary cash management obligations, netting services, automatic clearing
house arrangements, overdraft protections and similar arrangements, in each case
in connection with deposit accounts and incurred in the ordinary course;

(h)Indebtedness in respect of judgments, but only to the extent and for an
amount not resulting in an Event of Default;

(i)endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(j)Indebtedness in respect of workers’ compensation claims, self-insurance
premiums, performance, bid and surety bonds and completion guaranties, in each
case, in the ordinary course of business;

(k)Indebtedness under the Specified Master Trust Notes Documents; provided that
(i) no Loan Party is a borrower, issuer or obligor under the Master Trust Notes
and (ii) that as of the date of incurrence thereof, (A) giving pro forma effect
to the incurrence thereof, no Default or Event of Default under the financial
covenants set forth in Section 7.1 would result therefrom, and (B) immediately
prior to and after giving effect to the incurrence thereof, no Default or Event
of Default shall have occurred and be continuing;  

(l)Secured Recourse Indebtedness of the Parent REIT and its Subsidiaries in an
aggregate amount not exceeding on any date of determination, an amount equal to
10% of Total Asset Value on such date at any one time outstanding;

(m)Indebtedness in respect of Capital Lease Obligations and purchase money
obligations for fixed or capital assets; provided that the aggregate outstanding
principal amount of such Indebtedness at any time does not exceed $5,000,000;and

(n)Indebtedness in respect of Obligations under Specified Hedge Agreements and
other Hedge Agreements permitted under the Existing Credit Agreement, in each
case, not for speculative purposes and Guarantee Obligations thereof.

7.3Limitation on Liens

.  Create, incur, assume or suffer to exist any Lien upon any of its Property,
whether now owned or hereafter acquired, except for:

(a)Permitted Liens;

(b)encumbrances on Real Property securing the Master Trust Notes;

 

--------------------------------------------------------------------------------

80

(c)intercompany Liens among the Parent REIT and its Subsidiaries securing
intercompany obligations among such Persons that have been subordinated to the
Obligations on terms substantially consistent with any subordination thereof
required by the administrative agent under the Existing Credit Agreement;

(d)Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 8.1(g);

(e)Liens on assets other than Eligible Unencumbered Assets provided that such
Liens secure Indebtedness or other obligations that may be incurred or
maintained without violating Section 7.1, Section 7.2 or any other provision of
this Agreement, including, without limitation, Liens in existence as of the
Effective Date and set forth in Schedule 7.3 and any renewals or refinancings
thereof; and

(f)Liens on fixed or capital assets acquired, constructed or improved by the
Parent REIT or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (m) of Section 7.2, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the Parent
REIT or any Subsidiary.

7.4Limitation on Fundamental Changes

.  Enter into any merger, consolidation, Division Transaction, or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its Property or
business, except that:

(a)any Subsidiary of the Borrower may be merged or consolidated with (or
liquidated or dissolved into) or into the Borrower (provided that the Borrower
shall be the continuing or surviving corporation) or with or into any Wholly
Owned Subsidiary Guarantor (including pursuant to a Division Transaction)
(provided that (i) the Wholly Owned Subsidiary Guarantor shall be the continuing
or surviving corporation or (ii) simultaneously with such transaction, the
continuing or surviving corporation shall become a Wholly Owned Subsidiary
Guarantor and the Borrower shall comply with Section 6.9 in connection
therewith);

(b)any Subsidiary of the Borrower may Dispose of any or all of its assets (upon
voluntary liquidation, dissolution or otherwise) to the Borrower or any
Subsidiary Guarantor; and

(c)any transaction otherwise permitted under Section 7.5 and 7.7 shall be
permitted, including acquisitions not otherwise prohibited hereunder.

7.5Limitation on Disposition of Property

.  Dispose of any of its Property (including, without limitation, receivables
and leasehold interests), whether now owned or

 

--------------------------------------------------------------------------------

81

hereafter acquired, or, in the case of any Subsidiary, issue or sell any shares
of such Subsidiary’s Capital Stock to any Person, except:

(a)Dispositions of cash and Cash Equivalents in connection with any transactions
not otherwise prohibited by the Loan Documents;

(b)leases and subleases of assets, as lessor or sublessor (as the case may be),
in the ordinary course of business;

(c)any Group Member may sell, transfer, or dispose of its assets to a Loan
Party; and

(d)other Dispositions by the Borrower and its Subsidiaries; provided that
(x) after giving effect thereto, the Borrower is in pro forma compliance with
each of the financial covenants set forth in this Agreement (including the
financial covenants under Section 7.1, (y) no Default or Event of Default exists
at the time of such Disposition or would result therefrom and (z) the Borrower
has provided notice to the extent required under Section 2.25(b).

7.6Limitation on Restricted Payments

.  Make any Restricted Payment, except that:

(a)any Subsidiary may make Restricted Payments to the Parent REIT or any
Subsidiary;

(b)the Parent REIT may make Restricted Payments in the form of common stock of
the Parent REIT;

(c)the Parent REIT may make Restricted Payments to its direct or indirect owners
during any four-quarter period (and the Borrower may make Restricted Payments to
the Parent REIT to the extent necessary to enable the Parent REIT to make such
Restricted Payments), not to exceed the greater of (x) 95% of Adjusted Funds
From Operations and (y) the minimum amount required to maintain REIT Status,
provided that, (i) no such Restricted Payments shall be made pursuant to this
Section 7.6(c) if a Default or Event of Default shall have occurred and be
continuing (except that Restricted Payments in the minimum amount required to
maintain REIT Status shall be permitted unless an Event of Default under
Section 8.1(a) or (f) has occurred and is continuing) and (ii) on the date of
any such Restricted Payment, the Borrower shall deliver to the Administrative
Agent a certification that immediately prior to and after giving effect to such
Restricted Payment, no Default or Event of Default (or no Event of Default under
Section 8.1(a) or (f), as applicable) shall have occurred and be continuing;

(d)the Borrower may make Restricted Payments to the Parent REIT to permit the
Parent REIT to (i) pay corporate overhead expenses incurred in the ordinary
course of business and (ii) pay any taxes which are due and payable by the
Parent REIT, the Borrower or any Subsidiary (and the Parent REIT shall be
permitted to pay such expenses or taxes); and

 

--------------------------------------------------------------------------------

82

(e)any Joint Venture may make Restricted Payments pursuant to the terms of its
joint venture agreement.

7.7Limitation on Investments

.  Make any advance, loan, extension of credit (by way of guaranty or otherwise)
or capital contribution to, or purchase any Capital Stock, bonds, notes,
debentures or other debt securities of, or any assets constituting an ongoing
business from, or make any other investment in, any other Person (all of the
foregoing, “Investments”), except:

(a)extensions of trade credit in the ordinary course of business;

(b)Investments in Cash Equivalents;

(c)Investments arising in connection with the incurrence of Indebtedness
permitted by Section 7.2(b);

(d)loans and advances to employees of the Parent REIT, the Borrower or any
Subsidiaries of the Borrower in the ordinary course of business (including,
without limitation, for travel, entertainment and relocation expenses) in an
aggregate amount for the Parent REIT, the Borrower and Subsidiaries of the
Borrower not to exceed $250,000 at any one time outstanding;

(e)Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 7.7(c)) by the Group Members in the Borrower or any
Subsidiary Guarantor, provided that, (x) immediately prior to and after giving
effect to such Investment, no Default or Event of Default shall have occurred
and be continuing, and (y) after giving pro forma effect to such Investment, the
Borrower shall be in compliance with the provisions of Section 7.1 hereof;

(f)REIT Permitted Investments (with the amount thereof being determined as set
forth in the last sentence of this Section 7.7);

(g)to the extent constituting Investments, non-cash consideration received in
connection with a Disposition permitted under this Agreement;

(h)subject to the terms of this Agreement, Investments in Subsidiaries of the
Parent REIT existing as of the date hereof, and Investments in new Subsidiaries
of the Parent REIT created after the date of this Agreement; and

(i)deposits required by government agencies or public utilities, and other
deposits or pledges which constitute Permitted Liens;

(j)Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(k)Investments consisting of debt securities, equity securities and other
non-cash consideration received as consideration for a disposition permitted by
this Agreement;

 

--------------------------------------------------------------------------------

83

(l)Investments in Unimproved Land including construction draws to tenants in
connection with improvements thereon in an amount not to exceed 5% of Total
Asset Value as of such date at any time outstanding;

(m)lease incentives (1) extended to tenants in the ordinary course of business
in the form of cash contributions to be used for such tenants’ capital
expenditures and building improvements, which in each case generate additional
Net Operating Income for the applicable Real Property Asset within twelve months
after the date of extension of such lease incentive (provided that this
clause (1) shall, for the avoidance of doubt, exclude lease incentives in the
form of other preferential lease terms including free rent) and (2) in the form
of other preferential lease terms (including free rent) in an aggregate amount
under this clause (2) not to exceed $5,000,000 at any time outstanding;

(n)transactions permitted under Section 7.4 to the extent constituting
Investments;

(o)other Investments not otherwise permitted hereunder in an aggregate amount
not to exceed $10,000,000 at any time outstanding; and

(p)Investments arising in connection with the Permitted Note Purchase.

In determining the aggregate amount of Investments outstanding at any particular
time:  (A) there shall be included as an investment all interest accrued with
respect to Indebtedness constituting an Investment unless and until such
interest is paid; (B) there shall be deducted in respect of each Investment any
amount received as a return of capital; (C) there shall not be deducted in
respect of any Investment any amounts received as earnings on such Investment,
whether as dividends, interest or otherwise, except that accrued interest
included as provided in the foregoing clause (A) shall be deducted when paid;
and (D) the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value thereof.

 

7.8Limitation on Modifications of Organizational Documents

.  Amend its organizational documents in a manner materially adverse to the
Lenders.

7.9Limitation on Transactions with Affiliates

.  Enter into any transaction, including, without limitation, any purchase,
sale, lease or exchange of Property, the rendering of any service or the payment
of any management, advisory or similar fees, with any Affiliate (other than any
Group Member) unless such transaction is (a) otherwise not prohibited under this
Agreement, (b) in the ordinary course of business of such Group Member, as the
case may be, and (c) upon fair and reasonable terms no less favorable to such
Group Member, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate; provided that no
Restricted Payment permitted hereunder shall be deemed prohibited by this
Section 7.9.

7.10[Intentionally Omitted].

7.11Limitation on Changes in Fiscal Periods

.  Permit the fiscal year of the Parent REIT to end on a day other than
December 31 or change the Parent REIT’s method of determining fiscal quarters.

 

--------------------------------------------------------------------------------

84

7.12Limitation on Negative Pledge Clauses

.  Enter into or suffer to exist or become effective any Negative Pledge that
prohibits or limits the ability of any Group Member to create, incur, assume or
suffer to exist any Lien upon any of its Property or revenues, whether now owned
or hereafter acquired, to secure the Obligations or, in the case of any
Guarantor, its obligations under the Guarantee Agreement, other than (each of
the following, a “Permitted Negative Pledge” and collectively, the “Permitted
Negative Pledges”):  (a) this Agreement and the other Loan Documents, the
Existing Credit Agreement and related loan documents thereto, or by operation of
Requirements of Law; (b) in connection with the Specified Master Trust Notes
Documents, but solely with respect to Subsidiaries that are not Eligible
Subsidiaries, provided that, such prohibition or limitation shall only be
effective against the assets financed thereby and the Capital Stock of any
Subsidiary party thereto; (c) single purpose entity limitations contained in
charter documents for Subsidiaries that are not Eligible Subsidiaries;
(d) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of any Group Member; (e) customary provisions
restricting assignment of any licensing agreement or other contract entered into
by any Group Member in the ordinary course of business; (f) customary
restrictions and conditions contained in agreements relating to the sale or
other Disposition of a Subsidiary or assets pending such sale (provided that
such restrictions and conditions apply only to the Subsidiary or assets that are
to be sold and such sale or other Disposition is permitted hereunder);
(g) customary provisions in joint venture agreements restricting the transfer or
encumbrance of equity interests in such joint venture or the assets owned by
such joint venture, or otherwise restricting transactions between the joint
venture and the Borrower and its Subsidiaries; and (h) restrictions or
conditions contained in any agreement relating to Consolidated Secured Debt
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such Indebtedness and the direct or indirect Equity
Interests in the issuer of such Consolidated Secured Debt.

7.13Limitation on Restrictions on Subsidiary Distributions

.  Enter into or suffer to exist or become effective any consensual encumbrance
or restriction on the ability of any Subsidiary to (a) make Restricted Payments
in respect of any Capital Stock of such Subsidiary held by, or pay any
Indebtedness owed to, the Borrower or any other Subsidiary, (b) make Investments
in the Borrower or any other Subsidiary or (c) transfer any of its assets to the
Borrower or any other Subsidiary, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents; (ii) any restrictions with respect to a Subsidiary imposed pursuant
to an agreement that has been entered into in connection with the Disposition
otherwise permitted under this Agreement; (iii) restrictions imposed by
applicable law; (iv) with respect to clauses (b) and (c) above, restrictions
pursuant to any joint venture agreement solely with respect to the transfer of
the assets or Capital Stock of the related Joint Venture; (v) Permitted Transfer
Restrictions; (vi) in connection with the Specified Master Trust Notes
Documents, but solely with respect to Subsidiaries that are not Eligible
Subsidiaries; and (vii) any restrictions existing under an agreement that
amends, refinances or replaces any agreement containing restrictions permitted
under the preceding clauses (i) through (vi), provided that, the terms and
conditions of any such agreement, as they relate to any such restrictions are no
less favorable to the Borrower and its Subsidiaries, as applicable, than those
under the agreement so amended, refinanced or replaced, taken as a whole.

 

--------------------------------------------------------------------------------

85

7.14Limitation on Lines of Business

.  Enter into any business, either directly or through any Subsidiary, except
for those businesses in which the Group Members are engaged on the date of this
Agreement or that are reasonably related, complementary or ancillary thereto.

7.15Limitation on Activities of the Parent REIT

.  In the case of the Parent REIT, (a) conduct, transact or otherwise engage in,
or commit to conduct, transact or otherwise engage in, any business or
operations other than (i) those incidental to its ownership of the Capital Stock
of the Borrower, its operations as a Parent REIT and the performing of
activities in preparation for and consummating any public offering of its
Capital Stock and related to its status as a public company, (ii) participating
in tax, accounting and other administrative and fiduciary matters as a parent of
the Group Members or as a direct or indirect owner of the Borrower, in each
case, in accordance with the terms of the Loan Documents to which it is a party,
(iii) providing customary compensation, indemnification and insurance coverage
to officers and directors, or (iv) activities incidental to the businesses or
activities described above and incurred in the ordinary course of business,
(b) incur, create, assume or suffer to exist any Indebtedness or other
liabilities or financial obligations (other than liabilities or financial
obligations in the ordinary course of its business), except (i) nonconsensual
obligations imposed by operation of law, (ii) pursuant to the Loan Documents and
the Existing Credit Agreement and related loan documents thereto, in each case,
to which it is a party, (iii) obligations with respect to its Capital Stock,
(iv) Consolidated Unsecured Debt permitted by Section 7.2(f), (v) liabilities
for compensation and other employment matters, including pursuant to employment
agreements filed by the Parent REIT with the SEC, (vi) liabilities incidental to
its status as a publicly traded real estate investment trust under the Code and
not constituting liabilities in respect of Indebtedness for borrowed money
(including liabilities associated with employment contracts, executive officer
and director indemnification agreements and employee benefit matters),
indemnification obligations pursuant to purchase and sale agreements, tax
liabilities; (vii) other immaterial obligations, immaterial intercompany
obligations or other intercompany obligations owing by the Parent REIT to the
Borrower or any Subsidiary of the Borrower; and (viii) as otherwise expressly
permitted by the Loan Documents; or (c) own, lease, manage or otherwise operate
any properties or assets (including cash and Cash Equivalents) other than the
(i) ownership of shares of Capital Stock of the Borrower or any other Wholly
Owned Subsidiary of the Parent REIT that owns, directly or indirectly, all or
any portion of the Capital Stock of the Borrower, (ii) cash or Cash Equivalents
(including cash and Cash Equivalents received in connection with dividends made
by the Borrower in accordance with Section 7.6 pending application in the manner
contemplated by said Section) and of any other assets on a temporary basis that
are in the process of being transferred through the Borrower or any Group Member
as part of a permitted Restricted Payment or a downstream contribution, directly
or indirectly to the Borrower and (iii) cash and other assets of nominal value
incidental to its status as a public company or its ownership of the Capital
Stock described in this Section 7.15(c).

7.16[Intentionally Omitted].

7.17REIT Status

.  Permit the Parent REIT to fail to meet the requirements for REIT Status from
and after the date that the Parent REIT’s election to qualify for REIT Status is
effective.

7.18Certain Amendments

.  Terminate, cancel, amend, restate, supplement or otherwise modify any Closing
Date Ground Lease, other than (i) in connection with the entry into

 

--------------------------------------------------------------------------------

86

a new Acceptable Ground Lease that is no less favorable in any material respect,
taken as a whole, to the Parent REIT and its Subsidiaries than the Closing Date
Ground Lease being terminated, canceled, amended, restated, supplemented or
otherwise modified, (ii) in order to extend the term of such Closing Date Ground
Lease such that the remaining term (including any unexercised extension options
exercisable at the ground lessee’s sole election with no veto or approval rights
by ground lessor or any lender to such ground lessor other than customary
requirements regarding no event of default) is 30 years or more from the
Effective Date, (iii) if such amendment does not cause and would not otherwise
result in or could reasonably be expected to cause or otherwise result in any
material interference with the applicable tenant’s occupancy under such Closing
Date Ground Lease or (iv) as approved by the Administrative Agent in its
reasonable discretion.

7.19Disclosable Events

.  (a)(i) Engage, directly or, to its knowledge, indirectly, in business
dealings with any party listed on the Specially Designated Nationals List or
other similar lists maintained by U.S. or applicable non-U.S. governmental
agencies, including OFAC and the U.S. Department of State, or in any related
Executive Order issued by the President; (ii) conduct, directly or, to its
knowledge, indirectly, business dealings with a party, subject to sanctions
administered by U.S. or applicable non-U.S. governmental agencies, including
OFAC and the U.S. Department of State; (iii) derive, directly or to its
knowledge, indirectly, income from business dealings with a party, subject to
sanctions administered by U.S. or applicable non-U.S. governmental agencies,
including OFAC and the U.S. Department of State; (iv) use the proceeds of the
Loans to conduct any business dealings or transaction, either directly or, to
its knowledge, indirectly, with any party, or in or with any country or
territory, subject to sanctions administered by U.S.

(b)Derive any material amount of its assets in violation of the anti-money
laundering or anti-terrorism laws or regulations of the United States, including
but not limited to the USA PATRIOT Act, the Money Laundering Control Act, the
Bank Secrecy Act and any related Executive Order of the President.

(c)Fail to comply with applicable anti-bribery and anti-corruption laws and
regulations (including the FCPA), in any material respect, including any failure
to so comply that may result in the forfeiture of any Eligible Unencumbered
Asset or the proceeds of the Loans or a claim of forfeiture of any Eligible
Unencumbered Asset or the proceeds of the Loans.

(d)Fail to provide the Administrative Agent and the Lenders with any information
readily available to the Borrower regarding any Group Member or any REIT
Controlled Affiliate necessary for the Administrative Agent or any of the
Lenders to comply with (i) the anti-money laundering laws and regulations,
including but not limited to the USA PATRIOT Act, The Money Laundering Control
Act, the Bank Secrecy Act and any related Executive Order issued by the
President, (ii) all applicable economic sanctions laws and regulations
administered by OFAC, and (iii) all applicable anti-corruption and anti-bribery
laws and regulations, including the FCPA.

7.20Borrower Tax Status

.  Permit the Borrower to become an association (or publicly traded partnership
or taxable mortgage pool) taxable as a corporation for federal tax purposes at
any time.

 

--------------------------------------------------------------------------------

87

Section 8EVENTS OF DEFAULT

8.1Events of Default

.  If any of the following events shall occur and be continuing:

(a)the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan, or any other amount payable hereunder or under any other Loan
Document, within three Business Days after any such interest or other amount
becomes due in accordance with the terms hereof or thereof; or

(b)any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made or furnished; or

(c)any Loan Party shall default (i) in the observance or performance of any
agreement contained in clause (a)(i) of Section 6.4 (with respect to the Parent
REIT and the Borrower only), Section 6.7(a) or Section 7 (except Section 7.7(f))
or (ii) in the observance or performance of any agreement contained in
Section 6.1, 6.2, 6.5, 6.7 (except 6.7(a)) or Section 6.12, and such default
under this clause (c)(ii) shall continue unremedied for a period of ten days; or

(d)any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section) (including, for the
avoidance of doubt, Section 7.7(f)), and such default shall continue unremedied
for a period of 30 days; or

(e)any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including, without limitation, any Guarantee Obligation, but
excluding the Loans) on the scheduled or original due date with respect thereto;
or (ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or to become
subject to a mandatory offer to purchase by the obligor thereunder or (in the
case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (e) shall have

 

--------------------------------------------------------------------------------

88

occurred and be continuing with respect to Indebtedness having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) which exceeds in the aggregate (A) $15,000,000, if such
Indebtedness is Recourse Indebtedness or (B) $30,000,000, if such Indebtedness
is Nonrecourse Indebtedness; or

(f)(i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 90 days; or (iii) there shall be
commenced against any Group Member any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 90 days from the entry thereof; or
(iv) any Group Member shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) any Group Member shall generally not,
or shall be unable to, or shall admit in writing its inability to, pay its debts
as they become due; or

(g)(i) any failure by the Borrower to satisfy minimum funding requirements (as
defined in Section 302 of ERISA), whether or not waived with respect to any
Single Employer Plan, or any Lien in favor of the PBGC or a Plan shall arise on
the assets of the Borrower, (ii) a Reportable Event shall occur with respect to,
or proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iii) any Single Employer Plan shall terminate for purposes of Title IV
of ERISA in a distress termination pursuant to Section 4041(c) of ERISA, or
(iv) the Borrower shall incur any liability (including any liability on account
of a Commonly Controlled Entity) in connection with a withdrawal from, or the
Insolvency of, a Multiemployer Plan; and in each case in clauses (i) through
(iv) above, such event or condition, together with all other such events or
conditions described in clauses (i) through (iv), if any, could reasonably be
expected to have a Material Adverse Effect; or

(h)(i) one or more judgments or decrees shall be entered against any Group
Member involving for the Group Members taken as a whole a liability (not paid or
fully covered by insurance as to which the relevant insurance company has
acknowledged coverage) of $20,000,000 or more, or (ii) one or more non-monetary
judgments shall have been entered against any Group Member have, or could
reasonably be expected to have, a

 

--------------------------------------------------------------------------------

89

Material Adverse Effect, and, in either case, (x) enforcement proceedings are
commenced by any creditor upon such judgment or order or (y) all such judgments
or decrees shall not have been vacated, discharged, stayed or bonded pending
appeal within 90 days from the entry thereof; or

(i)the guarantee contained in Section 2 of the Guarantee Agreement shall cease,
for any reason (other than by reason of the express release thereof pursuant to
Section 10.15 of this Agreement or Section 3.15 of the Guarantee Agreement), to
be in full force and effect or any Loan Party or any Affiliate of any Loan Party
shall so assert; or

(j)any Change of Control shall occur;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, either or both of the
following actions may be taken:  (i) with the consent of the Majority Facility
Lenders, the Administrative Agent may, or upon the request of the Majority
Facility Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Commitments of the applicable Facility to be terminated forthwith,
whereupon such Commitments shall immediately terminate; and (ii) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower, declare the Loans hereunder (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents to be
due and payable forthwith, whereupon the same shall immediately become due and
payable.

Section 9THE AGENTS

9.1Appointment

.  Each Lender hereby irrevocably designates and appoints the Agents as the
agents of such Lender under this Agreement and the other Loan Documents, and
each Lender irrevocably authorizes each Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to such Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Agent. Each Lender or Affiliate of a Lender party to
a Specified Hedge Agreement, whether or not a party hereto, will be deemed, by
its acceptance of the benefits of the Guaranteed Obligations provided under the
Loan Documents, to have agreed to the provisions of this Article.

9.2Delegation of Duties

.  Each Agent may execute any of its duties under this Agreement and the other
Loan Documents by or through agents or attorneys-in-fact and shall be entitled
to advice of counsel concerning all matters pertaining to such duties.  No Agent
shall be

 

--------------------------------------------------------------------------------

90

responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

9.3Exculpatory Provisions

.  Neither any Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party to perform its
obligations hereunder or thereunder.  The Agents shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

9.4Reliance by Agents

.  Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy, telex or teletype message, electronic
communication, statement, order or other document or conversation believed by it
to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Loan Parties), independent accountants and
other experts selected by such Agent.  The Agents may deem and treat the payee
of any Note as the owner thereof for all purposes unless such Note shall have
been transferred in accordance with Section 10.6 and all actions required by
such Section in connection with such transfer shall have been taken.  Each Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders or any other instructing group of Lenders specified by this
Agreement) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such
action.  Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders or any other instructing group of Lenders specified by
this Agreement), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

9.5Notice of Default

.  No Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder unless such Agent shall have received
notice from a Lender, the Parent REIT or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  In the event that the Administrative Agent
shall receive such a notice, the Administrative Agent shall give notice thereof
to the Lenders.  The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders

 

--------------------------------------------------------------------------------

91

(or, if so specified by this Agreement, all Lenders or any other instructing
group of Lenders specified by this Agreement); provided that unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

9.6Non-Reliance on Agents and Other Lenders

.  Each Lender expressly acknowledges that neither any of the Agents nor any of
their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender.  Each Lender represents
to the Agents that it has, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement.  Each Lender also represents that it
will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, no Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of such Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.

9.7Indemnification

.  The Lenders agree to indemnify each Agent in its capacity as such (to the
extent not reimbursed by the Parent REIT or the Borrower and without limiting
the obligation of the Parent REIT or the Borrower to do so), ratably according
to their respective Aggregate Exposure Percentages in effect on the date on
which indemnification is sought under this Section (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such Aggregate
Exposure Percentages immediately prior to such date), for, and to save each
Agent harmless from and against, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (including, without limitation, at
any time following the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s

 

--------------------------------------------------------------------------------

92

gross negligence or willful misconduct.  The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.

9.8Agent in Its Individual Capacity

.  Each Agent and its affiliates may make loans to, accept deposits from and
generally engage in any kind of business with any Loan Party as though such
Agent were not an Agent.  With respect to its Loans made or renewed by it, each
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity.

9.9Successor Administrative Agent

.  The Administrative Agent may resign as Administrative Agent upon ten days’
notice to the Lenders and the Borrower.  If the Administrative Agent shall
resign as Administrative Agent under this Agreement and the other Loan
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Section 8.1(a) or 8.1(f) shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is ten
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.  Each Co-Syndication Agent and
Documentation Agent may, at any time, by notice to the Lenders and the
Administrative Agent, resign as Co-Syndication Agent or Documentation Agent, as
applicable, hereunder, whereupon the duties, rights, obligations and
responsibilities of such Co-Syndication Agent or Documentation Agent hereunder
shall automatically be assumed by, and inure to the benefit of, the
Administrative Agent, without any further act by such Co-Syndication Agent,
Documentation Agent, the Administrative Agent or any Lender.  After any retiring
Agent’s resignation as Agent, such Agent shall remain indemnified to the extent
provided in this Agreement and the other Loan Documents and the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent under this Agreement and the other Loan
Documents.

9.10Authorization to Release Liens and Guarantees

.  The Administrative Agent is hereby irrevocably authorized by each of the
Lenders to effect any release of guarantee obligations contemplated by
Section 10.15 of this Agreement or Section 3.15 of the Guarantee Agreement.

9.11The Arrangers; the Documentation Agent, and the Co-Syndication Agents

.  None of the Arrangers, the Documentation Agent, or the Co-Syndication Agents,
in their respective capacities as such, shall have any duties or
responsibilities, nor shall any such Person incur any liability, under this
Agreement and the other Loan Documents.

 

--------------------------------------------------------------------------------

93

9.12No Duty to Disclose

.  The Administrative Agent, each Co-Syndication Agent, the documentation Agent,
the Arrangers and their respective affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Parent REIT,
the Borrower, the other Loan Parties and their respective Affiliates, and none
of the Administrative Agent, the Co-Syndication Agents, the Documentation Agent,
nor the Arrangers has any obligation to disclose any of such interests to the
Parent REIT, the Borrower, any other Loan Party or any of their respective
Affiliates.

9.13Waiver

.  To the fullest extent permitted by law, each of the Parent REIT, the Borrower
and the other Loan Parties hereby waives and releases any claims that it may
have against the Administrative Agent, each Co-Syndication Agent, the
Documentation Agent, and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

9.14Certain ERISA Matters

.  (a)  Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Arrangers, and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans or the Commitments or this Agreement,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s

 

--------------------------------------------------------------------------------

94

entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless Section 9.14(a)(i) is true with respect to a Lender or
such Lender has not provided another representation, warranty and covenant as
provided in Section 9.14(a)(iv), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that none of the Administrative Agent or the Arrangers, or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).

Section 10MISCELLANEOUS

10.1Amendments and Waivers

.  Neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof may be amended, restated, supplemented or modified except in accordance
with the provisions of this Section 10.1.  Except as otherwise permitted
pursuant to Section 2.26 hereof, the Required Lenders and each Loan Party party
to the relevant Loan Document may, or the Administrative Agent (with the written
consent or ratification of the Required Lenders) and each Loan Party party to
the relevant Loan Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
(including amendments and restatements hereof or thereof) for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as may be specified in the
instrument of waiver, any of the requirements of this Agreement or the other
Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall:

(a)forgive the principal amount or extend the final scheduled date of maturity
of any Loan, reduce the stated rate of any interest or fee, or the prepayment
premium under Section 2.10, in each case, payable under this Agreement (except
(x) in connection with the waiver of applicability of any post-default increase
in interest rates or the waiver of any mandatory prepayment requirement (which
waiver shall be effective with the consent of the Majority Facility Lenders of
each adversely affected Facility) and (y) that any amendment or modification of
defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (a)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Commitment of any Lender, in each
case without the consent of each Lender directly affected thereby;

 

--------------------------------------------------------------------------------

95

(b)amend, modify or waive any provision of this Section or reduce any percentage
specified in the definition of Required Lenders or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any right hereunder or make any determination or grant any
consent hereunder, consent to the assignment or transfer by the Borrower of any
of its rights and obligations under this Agreement and the other Loan Documents,
release the Parent REIT or all or substantially all of the Subsidiary Guarantors
from their guarantee obligations under the Guarantee Agreement, in each case
without the consent of all the Lenders;

(c)amend, modify or waive any provision of Section 9, or any other provision
affecting the rights, duties or obligations of any Agent, without the consent of
any Agent directly affected thereby;

(d)amend, modify or waive any condition precedent to any extension of credit
under the Initial Term Loan Facility set forth in Section 5.2 (including,
without limitation, the waiver of an existing Default or Event of Default
required to be waived in order for such extension of credit to be made) without
the consent of the Majority Facility Lenders for the Initial Term Loan Facility;

(e)amend, modify or waive any provision of Section 2.16 in a manner that would
alter the manner in which payments are shared, without the consent of each
Lender directly affected thereby;

(f)[Intentionally Omitted];

(g)[Intentionally Omitted]; or

(h)reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the consent of all of the Lenders
under such Facility.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans.  In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.  Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section; provided, that delivery of an executed signature page of any such
instrument by facsimile transmission or electronic communication shall be
effective as delivery of a manually executed counterpart thereof.

In the event that the “capitalization rate” with respect to any Real Property
Asset set forth in the Existing Credit Agreement is higher than the
Capitalization Rate that would be applicable to such Real Property Asset under
this Agreement, at the written request of the Administrative Agent to the
Borrower, the Capitalization Rate hereunder shall be increased to be consistent
with the Existing Credit Agreement and the Borrower and applicable Loan Parties
shall

 

--------------------------------------------------------------------------------

96

execute and deliver a written amendment to, restatement of, or waiver, consent
or approval under, this Agreement memorializing such modification, restatement,
waiver, consent or approval.  In the event that any financial covenants
(including any associated definitions) set forth in Section 7.1 (or any
successor section thereto) of the Existing Credit Agreement or any amendment,
modification, supplement, restatement or replacement thereof, shall be
implemented or amended to be more restrictive on the Borrower or Guarantors than
the financial covenants set forth in Section 7.1 hereunder, the applicable
financial covenant(s) set forth in Section 7.1 of this Agreement shall
automatically be deemed to be amended to conform to such modified covenant(s) in
Section 7.1 (or any successor section) of the Existing Credit Agreement, unless
the Required Lenders otherwise agree in their sole discretion. If requested by
the Borrower or the Administrative Agent, the Borrower, Guarantors, the
Administrative Agent and each approving Lender shall execute and deliver a
written amendment to, restatement of, or waiver, consent or approval under, this
Agreement memorializing such modification, restatement, waiver, consent or
approval.

In addition, notwithstanding anything to the contrary contained in this
Section 10.2, no amendment, modification or waiver of this Agreement or any Loan
Document altering the ratable treatment of Obligations arising under Specified
Hedge Agreements resulting in such Obligations being junior in right of payment
to principal on the Loans shall be effective without the written consent of such
Hedge Bank.

10.2Notices

.  (a)  All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of telecopy notice, when received, addressed
(i) in the case of the Parent REIT, the Borrower and the Agents, as follows,
(ii) in the case of the Lenders, as set forth in an administrative questionnaire
delivered to the Administrative Agent or, in the case of a Lender which becomes
a party to this Agreement pursuant to an Assignment and Assumption substantially
in the form of Exhibit E, in such Assignment and Assumption or (iii) in the case
of any party, to such other address as such party may hereafter notify to the
other parties hereto:

 

The Parent REIT and the Borrower:

Essential Properties Realty Trust, Inc.
Essential Properties, L.P.
47 Hulfish Street, Suite 210
Princeton, New Jersey 08542
Attention: Ms. Hillary Hai
Telephone: (609) 436-0619

 

The Administrative Agent:

(for payments and Borrowing Notices):

Capital One, National Association

301 W. 11th Street, 4th Floor

Wilmington, DE 19801

Attention: Agency Services

Telephone: 302-574-9200

Fax: 888-246-3710

Email: Agency@capitalone.com

 

--------------------------------------------------------------------------------

97

With a copy to:

Capital One, National Association

1680 Capital One Drive, 10th Floor

McLean, Virginia 22102

Attention: Jessica Phillips

Phone: (703) 720-6526

Fax: (703) 730-2032

E-mail: Jessica.Phillips@capitalone.com

(for General Credit)

Capital One, National Association

1680 Capital One Drive, 10th Floor

McLean, Virginia 22102

Attention: Jessica Phillips

Phone: (703) 720-6526

Fax: (703) 730-2032

E-mail: Jessica.Phillips@capitalone.com

provided that any notice, request or demand to or upon any Agent or any Lender
shall not be effective until received.

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  Each of the Administrative Agent or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.

10.3No Waiver; Cumulative Remedies

.  No failure to exercise and no delay in exercising, on the part of any Agent
or any Lender, any right, remedy, power or privilege hereunder or under the
other Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

10.4Survival of Representations and Warranties

.  All representations and warranties made herein, in the other Loan Documents
and in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

10.5Payment of Expenses

.  Each of the Parent REIT and the Borrower jointly and severally agrees (a) to
pay or reimburse the Agents and the Arrangers for all their reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
syndication of

 

--------------------------------------------------------------------------------

98

the Commitments and the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including, without limitation, the reasonable fees and
disbursements and other charges of counsel to the Administrative Agent (but
limited, in the case of legal fees and expenses, to a single firm of counsel for
all such Persons, taken as a whole and, if relevant, of a single firm of local
counsel in each applicable jurisdiction (which may include a single firm of
special counsel acting in multiple jurisdictions) for all such Persons, taken as
a whole (and, in the case of an actual or perceived conflict of interest, where
the Person affected by such conflict notifies the Borrower of the existence of
such conflict and thereafter retains its own counsel, of another firm of counsel
for such affected Person and, if relevant, of a single firm of local counsel in
each appropriate jurisdiction (which may include a single firm of special
counsel acting in multiple jurisdictions) for such affected Person)) and the
charges of Intralinks or another similar electronic system, (b) to pay or
reimburse each Lender and the Agents for all their costs and expenses incurred
in connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any other documents prepared in
connection herewith or therewith, including, without limitation, the fees and
disbursements of counsel to the Lenders and the Agents (but limited, in the case
of legal fees and expenses, to a single firm of counsel for all such Persons,
taken as a whole and, if relevant, of a single firm of local counsel in each
applicable jurisdiction (which may include a single firm of special counsel
acting in multiple jurisdictions) for all such Persons, taken as a whole (and,
in the case of an actual or perceived conflict of interest, where the Person
affected by such conflict notifies the Borrower of the existence of such
conflict and thereafter retains its own counsel, of another firm of counsel for
such affected Person and, if relevant, of a single firm of local counsel in each
appropriate jurisdiction (which may include a single firm of special counsel
acting in multiple jurisdictions) for such affected Person)), (c) to pay,
indemnify, or reimburse each Lender and the Agents for, and hold each Lender and
the Agents harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, stamp, excise and other taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify or reimburse each Lender,
each Agent, their respective affiliates, and their respective officers,
directors, trustees, employees, advisors, agents and controlling persons (each,
an “Indemnitee”) for, and hold each Indemnitee harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever incurred by an Indemnitee or asserted against any Indemnitee by any
third party or by the Parent REIT, the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document, any commitment letter or fee letter in
connection therewith, or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto or thereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or the use or proposed use of the
proceeds thereof, (iii) any actual or alleged presence or release of Materials
of Environmental Concern on or from any property owned, occupied or operated by
the Parent REIT, the Borrower or any of their respective Subsidiaries, or any
environmental liability related in any way to the Borrower or any of their
respective

 

--------------------------------------------------------------------------------

99

Subsidiaries or any of their respective properties, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by any third party or by the Parent REIT, the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto (all the
foregoing in this clause (d), collectively, the “Indemnified Liabilities”),
provided, that neither the Parent REIT nor the Borrower shall have any
obligation hereunder to any Indemnitee with respect to Indemnified Liabilities
to the extent such Indemnified Liabilities resulted directly and primarily from
(in each of the succeeding clauses (w), (x) and (y), to the extent determined by
a court of competent jurisdiction, in a final and non-appealable judgment)
(w) the gross negligence or willful misconduct of such Indemnitee or any of such
Indemnitee’s officers, directors and employees (collectively, such Indemnitee’s
“Related Parties”), (x) the material breach by such Indemnitee (or any of such
Indemnitee’s Related Parties) of its express obligations under the Loan
Documents pursuant to a claim initiated by the Borrower, (y) with regard to
Section 10.5(d)(iii), are caused solely by Materials of Environmental Concern
first brought onto such respective property after neither Parent REIT, the
Borrower nor any other Loan Party has possession or control of such property
after a foreclosure or other transfer in lieu of foreclosure by an Indemnitee or
(z) any proceeding that does not involve an act or omission of the Borrower or
any of its Affiliates and that is brought by an Indemnitee against any other
Indemnitee (other than any proceeding against any Indemnitee solely in its
capacity or in fulfilling its role as an Agent or Arranger).  No Indemnitee
shall be liable for any damages arising from the use by unauthorized persons of
information or other materials sent through electronic, telecommunications or
other information transmission systems that are intercepted by such persons
except to the extent resulting from the gross negligence or willful misconduct
of such Indemnitee or any of its Related Parties (to the extent determined by a
court of competent jurisdiction in a final and non-appealable judgment).  No
party hereto shall be liable for any special, indirect, consequential or
punitive damages in connection with the Facilities or the Loan Documents;
provided that nothing contained in this sentence shall limit the Borrower or
Parent REIT’s obligations to the extent set forth in this Section 10.5 to the
extent such damages are included in any third party claim in connection with
which an Indemnitee is entitled to indemnification hereunder.  Without limiting
the foregoing, and to the extent permitted by applicable law, the Borrower
agrees not to assert and to cause its Subsidiaries not to assert, and hereby
waives and agrees to cause its Subsidiaries so to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee regarding any
Indemnified Liabilities for which Borrower has an obligation under this
Section 10.5.  All amounts due under this Section shall be payable not later
than 30 days after written demand therefor.  Statements payable by each of the
Parent REIT and the Borrower pursuant to this Section shall be submitted to
Hillary P. Hai, Chief Financial Officer (Telephone No. (609) 436-0619), at the
address of the Parent REIT and the Borrower set forth in Section 10.2, or to
such other Person or address as may be hereafter designated by the Parent REIT
or the Borrower in a notice to the Administrative Agent.  The agreements in this
Section shall survive repayment of the Loans and all other amounts payable
hereunder.

10.6Successors and Assigns; Participations and Assignments

.  (a)  This Agreement shall be binding upon and inure to the benefit of the
Parent REIT, the Borrower, the Lenders, the Agents, all future holders of the
Loans and their respective successors and assigns,

 

--------------------------------------------------------------------------------

100

except that the Borrower may not assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of the Agents
and each Lender.

(b)Any Lender may, without the consent of the Borrower, in accordance with
applicable law, at any time sell to one or more banks, financial institutions or
other entities other than a natural Person or a Defaulting Lender (each, a
“Participant”) participating interests in any Loan owing to such Lender, any
Commitment of such Lender or any other interest of such Lender hereunder and
under the other Loan Documents.  In the event of any such sale by a Lender of a
participating interest to a Participant, such Lender’s obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, such
Lender shall remain solely responsible for the performance thereof, such Lender
shall remain the holder of any such Loan for all purposes under this Agreement
and the other Loan Documents, and the Borrower and the Agents shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents.  In no
event shall any Participant under any such participation have any right to
approve any amendment or waiver of any provision of any Loan Document, or any
consent to any departure by any Loan Party therefrom, except to the extent that
such amendment, waiver or consent would require the consent of all affected
Lenders pursuant to Section 10.1.  The Borrower agrees that if amounts
outstanding under this Agreement and the Loans are due or unpaid, or shall have
been declared or shall have become due and payable upon the occurrence of an
Event of Default, each Participant shall, to the maximum extent permitted by
applicable law, be deemed to have the right of setoff in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement, provided that, in purchasing such participating
interest, such Participant shall be deemed to have agreed to share with the
Lenders the proceeds thereof as provided in Section 10.7(a) as fully as if such
Participant were a Lender hereunder.  The Borrower also agrees that each
Participant shall be entitled to the benefits of Sections 2.17, 2.18 or 2.18(h)
(it being understood that the documentation required under Section 2.18 shall be
delivered to the participating Lender) with respect to its participation in the
Commitments and the Loans outstanding from time to time as if such Participant
were a Lender; provided that, in the case of Section 2.18, such Participant
shall have complied with the requirements of said Section, and provided,
further, that no Participant shall be entitled to receive any greater amount
pursuant to any such Section than the transferor Lender would have been entitled
to receive in respect of the amount of the participation transferred by such
transferor Lender to such Participant had no such transfer occurred, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.

(c)Any Lender (an “Assignor”) may, in accordance with applicable law and upon
written notice to the Administrative Agent, at any time and from time to time
assign to any Lender or any affiliate, Related Fund or Control Investment
Affiliate thereof (other than a Defaulting Lender) or, with the consent of the
Borrower and the Administrative Agent (provided that no such consent need be
obtained by the Arrangers or the Administrative Agent, each in its capacity as a
Lender), to an additional bank, financial institution or other entity (an
“Assignee”) all or any part of its rights and obligations under this Agreement
pursuant to an Assignment and Assumption, substantially in the form of
Exhibit E, executed by such Assignee and such Assignor (and, where the consent
of the Borrower or the Administrative Agent is required pursuant to the
foregoing provisions, by the Borrower and such other Persons) and delivered to
the Administrative

 

--------------------------------------------------------------------------------

101

Agent for its acceptance and recording in the Register; provided that no such
assignment to an Assignee (other than any Lender or any affiliate thereof) shall
be in an aggregate principal amount of less than $5,000,000 (other than in the
case of an assignment of all of a Lender’s interests under this Agreement),
unless otherwise agreed by the Borrower and the Administrative Agent.  Upon such
execution, delivery, acceptance and recording, from and after the effective date
determined pursuant to such Assignment and Assumption, (x) the Assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Assumption, have the rights and obligations of a Lender hereunder
with the Commitments and/or Loans as set forth therein, and (y) the Assignor
thereunder shall, to the extent provided in such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of an Assignor’s rights and obligations
under this Agreement, such Assignor shall cease to be a party hereto, except as
to Section 2.17, 2.18 and 10.5 in respect of the period prior to such effective
date); provided that, except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.6(b).  In the event that Borrower fails to object by written notice
within five Business Days after the receipt of a request to approve an
assignment pursuant to this Section 10.6(c), the Borrower shall be deemed to
have consented to such assignment.  Notwithstanding any provision of this
Section, the consent of the Borrower shall not be required for any assignment
that occurs at any time when any Event of Default under Section 8.1(a) or 8.1(f)
shall have occurred and be continuing.  For purposes of the minimum assignment
amounts set forth in this paragraph, multiple assignments by two or more Related
Funds shall be aggregated.

(d)The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 10.2 a copy of each Assignment and Assumption
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount (and
stated interest) of the Loans owing to, each Lender from time to time.  The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, each Agent and the Lenders shall treat each Person whose name
is recorded in the Register as the owner of the Loans and any Notes evidencing
such Loans recorded therein for all purposes of this Agreement.  Any assignment
of any Loan, whether or not evidenced by a Note, shall be effective only upon
appropriate entries with respect thereto being made in the Register (and each
Note shall expressly so provide).  Any assignment or transfer of all or part of
a Loan evidenced by a Note shall be registered on the Register only upon
surrender for registration of assignment or transfer of the Note evidencing such
Loan, accompanied by a duly executed Assignment and Assumption; thereupon one or
more new Notes in the same aggregate principal amount shall be issued to the
designated Assignee, and the old Notes shall be returned by the Administrative
Agent to the Borrower marked “canceled”.  The Register shall be available for
inspection by the Borrower or any Lender (with respect to any entry relating to
such Lender’s Loans) at any reasonable time and from time to time upon
reasonable prior notice.  Each Lender that sells a participation, acting for
this purpose as a non-fiduciary agent (solely for tax purposes) shall maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Commitments, Loans and other Obligations held by it (the “Participant
Register”); provided that, no Lender shall have

 

--------------------------------------------------------------------------------

102

any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such interest in the Commitments, Loans and other Obligations as
the owner thereof for all purposes of this Agreement notwithstanding any notice
to the contrary.

(e)Upon its receipt of an Assignment and Assumption executed by an Assignor and
an Assignee (and, in any case where the consent of any other Person is required
by Section 10.6(c), by each such other Person) together with payment to the
Administrative Agent of a registration and processing fee of $3,500 (treating
multiple, simultaneous assignments by or to two or more Related Funds as a
single assignment) (except that no such registration and processing fee shall be
payable (x) in connection with an assignment by or to the Arrangers, the
Administrative Agent or their Control Investment Affiliates or (y) in the case
of an Assignee which is already a Lender or is an affiliate or Related Fund of a
Lender or a Person under common management with a Lender), the Administrative
Agent shall (i) promptly accept such Assignment and Assumption and (ii) on the
effective date determined pursuant thereto record the information contained
therein in the Register and give notice of such acceptance and recordation to
the Borrower.  On or prior to such effective date, the Borrower, at its own
expense, upon request, shall execute and deliver to the Administrative Agent (in
exchange for the Term Note of the assigning Lender) a new Term Note to the order
of such Assignee in an amount equal to the Commitment assumed or Term Loans
acquired by it pursuant to such Assignment and Assumption and, if the Assignor
has retained a Commitment upon request, a new Term Note to the order of the
Assignor in an amount equal to the Commitment and/or Term Loans retained by it
hereunder.  Such new Note or Notes shall be dated the effective date of such
assignment and shall otherwise be in the form of the Note or Notes replaced
thereby.

(f)For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section concerning assignments of Loans and Notes relate only
to absolute assignments and that such provisions do not prohibit assignments
creating security interests in Loans and Notes, including, without limitation,
any pledge or assignment by a Lender of any Loan or Note to any Federal Reserve
Bank in accordance with applicable law.

(g)Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof.  The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same

 

--------------------------------------------------------------------------------

103

extent, and as if, such Loan were made by such Granting Lender.  Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender).  In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other Indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any state thereof.  In
addition, notwithstanding anything to the contrary in this Section 10.6(g), any
SPC may (A) with notice to, but without the prior written consent of, the
Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender, or with the prior written consent of the Borrower and the Administrative
Agent (which consent shall not be unreasonably withheld) to any financial
institutions providing liquidity and/or credit support to or for the account of
such SPC to support the funding or maintenance of Loans, and (B) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC; provided that non-public
information with respect to the Borrower may be disclosed only with the
Borrower’s consent which will not be unreasonably withheld.  This paragraph (g)
may not be amended without the written consent of any SPC with Loans outstanding
at the time of such proposed amendment.

(h)No such assignment shall be made to (i) the Borrower or any of the Borrower’s
Affiliates or Subsidiaries or (ii) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (ii).

(i)No such assignment shall be made to a natural Person.

(j)In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent and each other Lender hereunder
(and interest accrued thereon), and (y) acquire (and fund as appropriate) its
full pro rata share of all Loans in accordance with its Term Loan
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

10.7Adjustments; Set-off

.  (a)  Except to the extent that this Agreement provides for payments to be
allocated to a particular Lender or to the Lenders, if any Lender (a “Benefited

 

--------------------------------------------------------------------------------

104

Lender”) shall at any time receive any payment of all or part of the Obligations
owing to it, or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8.1(f) or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Obligations, such Benefited Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender’s Obligations, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefited
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

(b)Subject to Sections 10.7(c) and (d), in addition to any rights and remedies
of the Lenders provided by law, each Lender (other than a Defaulting Lender)
shall have the right, at any time and from time to time while an Event of
Default shall have occurred and be continuing, without prior notice to the
Parent REIT or the Borrower, any such notice being expressly waived by the
Parent REIT and the Borrower to the extent permitted by applicable law, upon any
amount becoming due and payable by the Parent REIT or the Borrower hereunder
(whether at the stated maturity, by acceleration or otherwise), to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, Indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Parent REIT or the Borrower, as the case may be.  Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such setoff and application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

(c)Each Lender hereby acknowledges that the exercise by any Lender of offset,
set-off, banker’s lien or similar rights against any deposit account or other
property or asset of the Borrower or any other Group Member could result under
certain laws in significant impairment of the ability of all Lenders to recover
any further amounts in respect of the Obligations.  Each Lender hereby agrees
not to charge or offset any amount owed to it by Borrower against any of the
accounts, property or assets of the Borrower or any other Group Member held by
such Lender without the prior written approval of the Required Lenders.

(d)In the event that any Defaulting Lender shall exercise any such right of
setoff, all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.24 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders.

10.8Counterparts

.  This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission or other electronic imaging means (e.g. “pdf”) shall be
effective as delivery of a manually executed counterpart hereof.  A set of the
copies

 

--------------------------------------------------------------------------------

105

of this Agreement signed by all the parties shall be lodged with the Borrower
and the Administrative Agent.

10.9Severability

.  Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10Integration

.  This Agreement and the other Loan Documents represent the entire agreement of
the Parent REIT, the Borrower, the Agents, the Arrangers and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Arrangers, any Agent or any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.

10.11Governing Law

.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

10.12Submission To Jurisdiction; Waivers

.  Each of the Parent REIT and the Borrower hereby irrevocably and
unconditionally:

(a)submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the Commercial Division of the Supreme Court
of the State of New York sitting in New York County, the courts of the United
States of America for the Southern District of New York sitting in New York
County, and appellate courts from any thereof;

(b)consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Parent REIT or the
Borrower, as the case may be at its address set forth in Section 10.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;

(d)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.

 

--------------------------------------------------------------------------------

106

For avoidance of doubt, nothing in this Agreement or any other Loan Document
shall affect any right that the Administrative Agent or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against any Loan Party or its properties in the courts of any
jurisdiction.

10.13Acknowledgments

.  Each of the Parent REIT and the Borrower hereby acknowledges that:

(a)it has been advised by and consulted with its own legal, accounting,
regulatory and tax advisors (to the extent it deemed appropriate) in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

(b)none of the Arrangers, any Agent nor any Lender has any fiduciary
relationship with or duty to the Parent REIT or the Borrower arising out of or
in connection with this Agreement or any of the other Loan Documents, and the
relationship between the Arrangers, the Agents and the Lenders, on one hand, and
the Parent REIT and the Borrower, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor;

(c)it is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents;

(d)no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Arrangers, the Agents and the Lenders or among the Parent REIT, the Borrower and
the Lenders; and

(e)the Agents, the Arrangers, the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve economic interests that
conflict with those of the Parent REIT, the Borrower, and none of the Agents,
the Arrangers, nor any Lender has any obligation to disclose any of such
interests to the Parent REIT, the Borrower or any of their respective
Affiliates.

 

10.14Confidentiality

.  Each of the Agents and the Lenders agrees to keep confidential all non-public
information provided to it by any Loan Party pursuant to this Agreement that is
designated by such Loan Party as confidential, unless the prior written consent
of the Borrower is obtained; provided that nothing herein shall prevent any
Agent or any Lender from disclosing any such information (a) to the Arrangers,
any Agent, any other Lender or any affiliate of any thereof, (b) to any
Participant or Assignee (each, a “Transferee”) or prospective Transferee that
agrees to comply with the provisions of this Section or substantially equivalent
provisions, (c) to any of its or its respective affiliates’ employees,
directors, agents, attorneys, accountants and other professional advisors to the
extent necessary in connection with the credit facility evidenced hereby and to
the extent such persons are notified of their obligations to keep such
non-public information confidential and such persons agree to hold the same in
confidence, (d) to any financial institution that is a direct or indirect
contractual counterparty in swap agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section), (e) upon the request or demand of any Governmental Authority

 

--------------------------------------------------------------------------------

107

purporting to have jurisdiction over it (in which case (except in the case of
requests and demands of regulatory authorities and routine audits) the
applicable Agent or Lender shall give written notice thereof to the extent
permitted by applicable law), (f) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (g) in connection with any litigation or similar proceeding
(including in order to establish a due diligence defense) (in which case the
applicable Agent or Lender shall give written notice thereof to the extent
permitted by applicable law), (h) that has been publicly disclosed other than in
breach of this Section or any other confidentiality obligation known to such
Agent or Lender, (i) to the National Association of Insurance Commissioners or
any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender or (j) in connection
with the exercise of any remedy hereunder or under any other Loan Document.  In
addition, the Administrative Agent and the Lenders may disclose to market data
collectors, similar service providers to the lending industry and service
providers to the Agents or any Lender, the existence of this Agreement and
information about this Agreement routinely provided to such service providers,
in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments.

10.15Release of Guarantee Obligations

.  (a)  Notwithstanding anything to the contrary contained herein or in any
other Loan Document, upon request of the Borrower in connection with any
Disposition of Property permitted by the Loan Documents, the Administrative
Agent shall take such actions as shall be required to release any guarantee
obligations under any Loan Document of any Person being Disposed of in such
Disposition, to the extent necessary to permit consummation of such Disposition
in accordance with the Loan Documents.

(b)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower in connection with any incurrence of
Indebtedness permitted by Section 7.2, the Administrative Agent shall (without
notice to, or vote or consent of, any Lender) take such actions as shall be
required to release any guarantee obligations under any Loan Document of the
Person incurring such Indebtedness, to the extent necessary to permit the
incurrence of such Indebtedness (and the granting of Liens to secure such
Indebtedness) in accordance with the Loan Documents, provided that, the Borrower
shall deliver to the Administrative Agent a pro forma Compliance Certificate
(i) certifying that, immediately prior to and after giving effect to the
incurrence of such Indebtedness, no Default or Event of Default shall have
occurred and be continuing and (ii) containing all information and calculations
reasonably necessary, and taking into consideration such Indebtedness, for
determining pro forma compliance with the provisions of Section 7.1 hereof.

(c)[Intentionally omitted].

(d)Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations have been paid in full and all Commitments have
terminated or expired, upon request of the Borrower, the Administrative Agent
shall take such actions as shall be required to release all guarantee
obligations under any Loan Document.  Any such release of guarantee obligations
shall be deemed subject to the provision that such guarantee obligations shall
be reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the

 

--------------------------------------------------------------------------------

108

insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower, any Guarantor or any substantial part of their respective property, or
otherwise, all as though such payment had not been made.

10.16Accounting Changes

.  In the event that any Accounting Change (as defined below) shall occur and
such change results in a change in the method of calculation of financial
covenants, standards or terms in this Agreement, then the Borrower and the
Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Change
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Change as if such
Accounting Change had not been made.  Until such time as such an amendment shall
have been executed and delivered by the Borrower, the Administrative Agent and
the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Change had not occurred.  “Accounting Change” refers to any change in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board or, if applicable, the
SEC.   Notwithstanding anything to the contrary contained herein or in the
definition of “Capital Lease Obligations,” to the extent any change in
accounting for leases pursuant to GAAP resulting from the adoption of Financial
Accounting Standards Board Accounting Standards Update No. 2016-02, Leases
(Topic 842) (“FAS 842”), would require treating any lease (or similar
arrangement conveying the right to use) as a capital lease where such lease (or
similar arrangement) would not have been required to be so treated under GAAP as
in effect on December 15, 2018, such lease shall not be considered a capital
lease, and all calculations and deliverables under this Agreement or any other
Loan Document shall be made or delivered, as applicable, in accordance
therewith.

10.17Waivers of Jury Trial

.  THE PARENT REIT, THE BORROWER, THE AGENTS AND THE LENDERS HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

10.18Acknowledgment and Consent to Bail-In of EEA Financial Institutions.

  Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

--------------------------------------------------------------------------------

109

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder that may be payable to it by
any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

10.19[Intentionally Omitted]

.

10.20Keepwell

. The Borrower hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
Loan Party to honor all of its obligations under the Guarantee Agreement in
respect of Specified Hedge Obligations (provided, however, that the Borrower
shall only be liable under this paragraph for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 10.20 voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The Borrower
intends that this paragraph constitute, and this paragraph shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

10.21Acknowledgment Regarding Any Supported QFCs

. To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Hedge Agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and each such QFC a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support

 

--------------------------------------------------------------------------------

110

(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

(b)As used in this Section 10.21, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

ESSENTIAL PROPERTIES REALTY TRUST, INC.,

a Maryland real estate investment trust,

as the Parent REIT

 

 

 

 

By:

/s/ Peter M. Mavoides

 

Name:

Peter M. Mavoides

 

Title:

President and Chief Executive Officer

 

 

 

 

 

ESSENTIAL PROPERTIES, L.P.,

a Delaware limited partnership, as the Borrower

 

 

 

By:

ESSENTIAL PROPERTIES OP G.P., LLC,

a Delaware limited partnership,

its general partner

 

 

 

 

 

By:

/s/ Peter M. Mavoides

 

 

Name:

Peter M. Mavoides

 

 

Title:

President and Chief Executive Officer

 

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

as Administrative Agent and a Lender

 

 

 

 

 

 

 

By:

/s/ Peter Ilovic

 

Name:

Peter Ilovic

 

Title:

Authorized Signatory

 

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

 

 

 

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Nick Preston

 

Name:

Nick Preston

 

Title:

Director

 

 

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

MIZUHO BANK, LTD., as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Donna DeMagistris

 

Name:

Donna DeMagistris

 

Title:

Authorized Signatory

 

 

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

UNITED BANK, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Frederick H. Denecke

 

Name:

Frederick H. Denecke

 

Title:

Senior Vice President

 

 

 

 

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

ASSOCIATED BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Mitchell Vega

 

Name:

Mitchell Vega

 

Title:

Vice President

 

 

 

 

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

STIFEL BANK & TRUST, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph L. Sooter, Jr.

 

Name:

Joseph L. Sooter, Jr.

 

Title:

Senior Vice President

 

 

 

 

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

FIRST HORIZON BANK, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas C. Owens

 

Name:

Thomas C. Owens

 

Title:

Senior Vice President

 

 

 

 

 

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

 

 

CHEMICAL BANK, a division of TCF NATIONAL BANK, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Ronald Konstantinovsky

 

Name:

Ronald Konstantinovsky

 

Title:

Vice President

 

 




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------

 

 

Annex A

Commitments

 

Lender

Initial Term Loan Commitment

Capital One, National Association

$100,000,000.00

SunTrust Bank

$100,000,000.00

Mizuho Bank, Ltd.

$75,000,000.00

Chemical Bank, a Division of TCF National Bank

$50,000,000.00

United Bank

$35,000,000.00

First Horizon Bank

$25,000,000.00

Stifel Bank & Trust

$25,000,000.00

Associated Bank, National Association

$20,000,000.00

TOTAL:

$430,000,000.00

 




 

--------------------------------------------------------------------------------

 



ACTIVE 250862607v.4

 

SCHEDULE 4.4



 

Consents, Authorizations, Filings and Notices

 

None.




 

--------------------------------------------------------------------------------

 

SCHEDULE 4.15

Subsidiaries

Entity

Jurisdiction

Member Name/Partner Name

Interest

Essential Properties OP G.P., LLC

Delaware

Essential Properties Realty Trust, Inc.

100%

Essential Properties, L.P.1

Delaware

Essential Properties OP G.P., LLC

1%

Essential Properties, L.P.2

Delaware

Essential Properties Realty Trust, Inc.

98.3%

SCF RC Funding I LLC

Delaware

Essential Properties, L.P.

100%

SCF RC Funding II LLC

Delaware

Essential Properties, L.P.

100%

SCF RC Funding III LLC

Delaware

Essential Properties, L.P.

100%

SCF RC Funding IV LLC

Delaware

Essential Properties, L.P.

100%

SCF TRS LLC

Delaware

Essential Properties, L.P.

100%

SCF Realty IFH LLC

Delaware

SCF Realty Funding LLC

100%

SCF Realty Funding LLC

Delaware

Essential Properties, L.P.

100%

LB Funding I LLC

Delaware

Essential Properties, L.P.

100%

SCF Realty Servicing Company LLC

Delaware

SCF Realty Funding LLC

99%

SCF Realty IFH LLC

1%

SCFRC-HW LLC

Delaware

Essential Properties, L.P.

100%

SCF Realty Capital Trust LLC

Delaware

Essential Properties, L.P.

100%

SCFRC-HW-V LLC,

Delaware

SCFRC-HW LLC

100%

SCFRC-HW-528 South Broadway-Salem LLC

Delaware

SCF Realty Capital Trust LLC

100%

SCRC-HW-755 Page Boulevard-Springfield LLC

Delaware

SCF Realty Capital Trust LLC

100%

SCFRC-HW-G LLC

Delaware

SCF Realty Capital Trust LLC

100%

SCF RC Funding Canal LLC

Delaware

Essential Properties, L.P.

100%

 




 

11

Remaining ownership (0.7%) held by individuals.

22

Remaining ownership (0.7%) held by individuals.

 

--------------------------------------------------------------------------------

 

SCHEDULE 7.2(d)

Existing Indebtedness

 

1.

Indebtedness under the Existing Credit Agreement




 

--------------------------------------------------------------------------------

 

SCHEDULE 7.3

Existing Liens

None.




 

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF GUARANTEE AGREEMENT

 

[See Attached]

 

 

 

--------------------------------------------------------------------------------

 

 

GUARANTEE AGREEMENT

 

made by

 

ESSENTIAL PROPERTIES REALTY TRUST, INC.

A Maryland real estate investment trust,
as the Parent REIT,

and

certain Subsidiaries of ESSENTIAL PROPERTIES, L.P.,

in favor of

CAPITAL ONE, NATIONAL ASSOCIATION,
as Administrative Agent

Dated as of [________ ___], 2019

 

 



 

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

 

Section 1 DEFINED TERMS

2

1.1

Definitions.

2

1.2

Other Definitional Provisions.

3

Section 2 GUARANTEE

3

2.1

Guarantee

3

2.2

Right of Contribution

4

2.3

Subrogation

5

2.4

Amendments, etc. With Respect to the Borrower Obligations

5

2.5

Guarantee Absolute and Unconditional

6

2.6

Reinstatement

6

2.7

Payments

7

2.8

Application of Proceeds

7

Section 3 MISCELLANEOUS

8

3.1

Amendments in Writing

8

3.2

Notices

8

3.3

No Waiver by Course of Conduct; Cumulative Remedies

8

3.4

Enforcement Expenses; Indemnification

8

3.5

Successors and Assigns

9

3.6

Set-Off

9

3.7

Counterparts

9

3.8

Severability

9

3.9

Section Headings

10

3.10

Integration

10

3.11

GOVERNING LAW

10

3.12

Submission to Jurisdiction; Waivers

10

3.13

Acknowledgments

11

3.14

Additional Guarantors

11

3.15

Releases

11

3.16

WAIVER OF JURY TRIAL

11

3.17

Authority of Administrative Agent

12

3.18

[Intentionally Omitted].

12

3.19

Keepwell

12

 




-i-

 

 

--------------------------------------------------------------------------------

 

 

Annexes

 

Annex I

Assumption Agreement

 

 

-ii-

 

 

--------------------------------------------------------------------------------

 

GUARANTEE AGREEMENT, dated as of [_________ ___], 2019, made by ESSENTIAL
PROPERTIES REALTY TRUST, INC., a Maryland real estate investment trust and each
of the subsidiaries of the Borrower (as hereafter defined) listed on Schedule A
hereto (each a “Guarantor”, and together, collectively with any other entity
that may become a party hereto as provided herein, the “Guarantors”), in favor
of CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent (in such capacity,
the “Administrative Agent”), for the several banks and other financial
institutions or entities from time to time parties to the Credit Agreement (the
“Lenders”), dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among ESSENTIAL
PROPERTIES REALTY TRUST, INC., a Maryland real estate investment trust (the
“Parent REIT”), ESSENTIAL PROPERTIES, L.P., a Delaware limited partnership (the
“Borrower”), the Lenders and the Administrative Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each Guarantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the Guarantors in connection with the operation of their respective
businesses;

WHEREAS, the Borrower and the Guarantors are engaged in related businesses, and
each Guarantor will derive substantial direct and indirect benefit from the
extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Guarantors shall have executed and delivered this Agreement to the
Administrative Agent;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Guarantor hereby agrees with the Administrative Agent, for the
benefit of the Guaranteed Parties (as defined below), as follows:

 

 

--------------------------------------------------------------------------------

 

Section 1.

DEFINED TERMS

Definitions.

  (a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

(b)The following terms shall have the following meanings:

“Agreement”:  this Guarantee Agreement, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Borrower Obligations”:  the collective reference to (i) the unpaid principal of
and interest on the Loans and all other obligations and liabilities of the
Borrower (including, without limitation, interest accruing at the then
applicable rate provided in the Credit Agreement after the maturity of the Loans
and interest accruing at the then applicable rate provided in the Credit
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to the Administrative Agent or any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Credit Agreement, this Agreement, or the other Loan Documents, or any other
document made, delivered or given in connection therewith, in each case whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent or to the Lenders that are
required to be paid by the Borrower pursuant to the terms of any of the
foregoing agreements) and (ii) all obligations and liabilities of the Borrower
to any Hedge Bank under any Specified Hedge Agreement; provided that, the
definition of “Borrower Obligations” shall not create or include any guarantee
by the Borrower of (or grant of security interest by the Borrower to support, as
applicable) any Excluded Hedge Obligations of the Borrower.

“Guarantor Hedge Agreement Obligations”: the collective reference to all
obligations and liabilities of any Guarantor (including, without limitation,
interest accruing at the then applicable rate provided in any Specified Hedge
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to such Guarantor,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to any Hedge Bank, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, any Specified Hedge Agreement or
any other document made, delivered or given in connection therewith, in each
case whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to the relevant Hedge Bank pursuant to the
terms of any of the foregoing agreements); provided that, the definition of
“Obligations” shall not create or include any guarantee by any Guarantor of (or
grant of security interest by such Guarantor to support, as applicable) any
Excluded Hedge Obligations of such Guarantor.

2

 

 

--------------------------------------------------------------------------------

 

“Guarantor Obligations”: the collective reference to (i) Guarantor Hedge
Agreement Obligations, and (ii) all obligations and liabilities of any Guarantor
which may arise under or in connection with this Agreement (including, without
limitation, Section 2 hereof) or any other Loan Document to which such Guarantor
is a party, in each case whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent, any Lender or to any Hedge Bank that are required to be
paid by such Guarantor pursuant to the terms of this Agreement or any other Loan
Document).

“Guaranteed Obligations”: collectively, the Borrower Obligations and the
Guarantor Obligations.

“Guaranteed Parties”: the collective reference to the Administrative Agent, the
Lenders and any Hedge Banks.

“Qualified ECP Guarantor”: in respect of any Specified Hedge Agreement, each
Loan Party that has assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Specified Hedge Agreement or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

Other Definitional Provisions.

  (a) The words “hereof,” “herein”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.

(b)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

Section 2.

GUARANTEE

Guarantee

. (a) The Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantee to the Administrative Agent, for the ratable benefit of
the Guaranteed Parties and their respective successors, indorsees, transferees
and assigns, the prompt and complete payment and performance by the Borrower
when due (whether at stated maturity, by acceleration or otherwise) of the
Guaranteed Obligations.

(b)Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to fraudulent
conveyances or transfers or the insolvency of debtors (after giving effect to
the right of contribution established in Section 2.2 hereof).

3

 

 

--------------------------------------------------------------------------------

 

(c)Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee of such Guarantor contained in this Section 2 or
affecting the rights and remedies of the Administrative Agent or any Guaranteed
Party hereunder.

(d)Subject to Section 3.15 hereof, the guarantee contained in this Section 2
shall remain in full force and effect until (i) all the Borrower Obligations
(other than contingent or unliquidated obligations and the Borrower Obligations
arising in respect of Specified Hedge Agreements) and the obligations of each
Guarantor under the guarantee contained in this Section 2 (other than Guarantor
Obligations in respect of Borrower Obligations in respect of Specified Hedge
Agreements arising under Section 2.1(a) hereof) shall have been satisfied by
full and final payment in cash and (ii) the Commitments shall be terminated (the
satisfaction of such conditions (i) and (ii) hereinafter referred to as “Payment
in Full”).

(e)No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
Guaranteed Party from the Borrower, any of the Guarantors, any other guarantor
or any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrower Obligations or Guarantor Hedge Agreements Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
any Guarantor under this Section 2 which shall, notwithstanding any such payment
(other than any payment made by such Guarantor in respect of the Borrower
Obligations or Guarantor Hedge Agreements Obligations or any payment received or
collected from such Guarantor in respect of the Borrower Obligations or
Guarantor Hedge Agreements Obligations), remain liable for the Borrower
Obligations and Guarantor Hedge Agreements Obligations up to the maximum
liability of such Guarantor hereunder until Payment in Full.

(f)Each Guarantor shall pay additional amounts to, and indemnify, each
Guaranteed Party (including for purposes of this Section 2, any assignee,
successor or participant) with respect to taxes imposed on payments pursuant to
this Agreement to the same extent as the Borrower would have paid additional
amounts and indemnified such Guaranteed Party with respect to taxes under
Sections 2.17 and 2.18 of the Credit Agreement, if such Guarantor were a
Borrower under the Credit Agreement.  For the avoidance of doubt, any such
payments are in addition to each Guarantor’s obligation to pay any amounts
required to be paid by the Borrower to any Guaranteed Party.  The agreements in
this Section 2.1(f) shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable under the Credit Agreement.

Right of Contribution

.  (a) Each Guarantor hereby agrees that to the extent that a Guarantor shall
have paid more than its proportionate share of any payment made hereunder or the
Guarantor Hedge Agreement Obligations, such Guarantor shall be entitled to seek
and receive contribution from and against any other Guarantor hereunder which
has not paid its proportionate share of such payment.

(b)[Intentionally omitted].

4

 

 

--------------------------------------------------------------------------------

 

(c)Each Guarantor’s right of contribution under this Section 2.2 shall be
subject to the terms and conditions of Section 2.3 hereof.  The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
the Borrower or any Guarantor to the Administrative Agent and the Guaranteed
Parties, and the Borrower and each Guarantor shall remain liable to the
Administrative Agent and the Guaranteed Parties for the full amount guaranteed
by such Guarantor hereunder.

Subrogation

.  Notwithstanding any payment made by any Guarantor hereunder or any set-off or
application of funds of any Guarantor by the Administrative Agent or any
Guaranteed Party, no Guarantor shall be entitled to be subrogated to any of the
rights of the Administrative Agent or any Guaranteed Party against any Guarantor
or any guarantee or right of offset held by the Administrative Agent or any
Guaranteed Party for the payment of the Borrower Obligations or the Guarantor
Hedge Agreement Obligations, nor shall any Guarantor seek or be entitled to seek
any contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until Payment in Full.  If
any amount shall be paid to any Guarantor on account of such subrogation rights
at any time when all of the Borrower Obligations shall not have been fully and
finally paid in cash, such amount shall be held by such Guarantor in trust for
the Administrative Agent and the Guaranteed Parties, segregated from other funds
of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to the Administrative Agent in the exact form received by such
Guarantor (duly indorsed by such Guarantor to the Administrative Agent, if
required), to be applied against the Borrower Obligations or the Guarantor Hedge
Agreement Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.

Amendments, etc. With Respect to the Borrower Obligations

.  Each Guarantor shall remain obligated hereunder notwithstanding that, without
any reservation of rights against the Borrower or any Guarantor and without
notice to or further assent by the Borrower or any Guarantor, any demand for
payment of any of the Borrower Obligations or Guarantor Hedge Agreement
Obligations made by the Administrative Agent or any Guaranteed Party may be
rescinded by the Administrative Agent or such Guaranteed Party and any of the
Borrower Obligations continued, and the Borrower Obligations or Guarantor Hedge
Agreement Obligations, or the liability of any other Person upon or for any part
thereof, or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Guaranteed Party (with the consent of such of the Borrower and the
Guarantor as shall be required thereunder), and the Specified Hedge Agreements,
the Credit Agreement and the other Loan Documents and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the Required Lenders or all Lenders, as the case may be) may (with the consent
of such of the Borrower and the Guarantor as shall be required thereunder) deem
advisable from time to time, and any guarantee or right of offset at any time
held by the Administrative Agent or any Guaranteed Party for the payment of the
Borrower Obligations or Guarantor Hedge Agreement Obligations may (with the
consent of such of the Borrower and the Guarantor as shall be required
thereunder) be sold, exchanged, waived, surrendered or released.  Neither the
Administrative Agent nor any Guaranteed Party shall, except to the extent set
forth in, and for the benefit of the parties to, the agreements and instruments
governing such guarantee, have any obligation for the guarantees contained in
this Section 2.

5

 

 

--------------------------------------------------------------------------------

 

Guarantee Absolute and Unconditional

.  Each Guarantor waives any and all notice of the creation, renewal, extension
or accrual of any of the Borrower Obligations (other than any notice with
respect to any Guarantor Hedge Agreement Obligation with respect to which such
Guarantor is a primary obligor and to which it is entitled pursuant to the
applicable Specified Hedge Agreement) and notice of or proof of reliance by the
Administrative Agent or any Guaranteed Party upon the guarantee contained in
this Section 2 or acceptance of the guarantee contained in this Section 2; the
Borrower Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this Section 2; and all dealings
between the Borrower and any of the Guarantors, on the one hand, and the
Administrative Agent and the Guaranteed Parties, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the guarantee contained in this Section 2.  Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the Guarantors with respect to the Borrower
Obligations (other than any diligence, presentment, protest, demand or notice
with respect to any Guarantor Hedge Agreement Obligation with respect to which
such Guarantor is a primary obligor and to which it is entitled pursuant to the
applicable Specified Hedge Agreement).  Each Guarantor understands and agrees
that the guarantee of such Guarantor contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (i) the validity or enforceability of the Credit Agreement or
any other Loan Document, any of the Borrower Obligations or any guarantee or
right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any Guaranteed Party, (ii) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrower or any other Person against
the Administrative Agent or any Guaranteed Party, or (iii) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Borrower Obligations, or of
such Guarantor under the guarantee of such Guarantor contained in this
Section 2, in bankruptcy or in any other instance.  When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent or any Guaranteed Party may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against the Borrower, any other Guarantor or any
other Person or against any guarantee for the Borrower Obligations or any right
of offset with respect thereto, and any failure by the Administrative Agent or
any Guaranteed Party to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Borrower, any other Guarantor or
any other Person or to realize upon any such guarantee or to exercise any such
right of offset, or any release of the Borrower, any other Guarantor or any
other Person or any such guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability under this Section 2, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Administrative Agent or any Guaranteed Party against
any Guarantor.  For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.

Reinstatement

.  The guarantee contained in this Section 2 shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Borrower Obligations or Guarantor Hedge Agreement Obligations is
rescinded or must otherwise be restored or returned by the Administrative Agent
or any Guaranteed Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any

6

 

 

--------------------------------------------------------------------------------

 

Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

Payments

. (a) Each Guarantor hereby guarantees that payments by it hereunder will be
paid to the Administrative Agent without set-off or counterclaim (i) in the case
of obligations in respect of Borrower Obligations arising under the Credit
Agreement or any other Loan Document in Dollars at the Payment Office specified
in the Credit Agreement and (ii) in the case of obligations in respect of any
Borrower Hedge Agreement Obligations or any Guarantor Hedge Agreement
Obligations, in the currency and at the place specified in the applicable
Specified Hedge Agreement.

(b)To the extent any payment by any Guarantor hereunder is subject to taxes,
levies, imposts, duties, charges, fees, deductions or withholdings that would
not have been imposed if the payments had been made by the Borrower, the amount
payable by the Guarantors hereunder shall be increased as may be necessary so
that after each Guarantor has made all required deductions and withholdings
(including deductions and withholdings applicable to additional amounts payable
under this Section 2.7) the recipient receives an amount equal to the sum it
would have received had no such taxes, levies, imposts, duties, charges, fees,
deductions or withholdings and all liabilities (including penalties, interest
and additions to tax) with respect thereto, been imposed.

Application of Proceeds

. At any time at the Administrative Agent’s election, the Administrative Agent
shall apply all or any part of proceeds of the guarantee set forth in Section 2
to payment of the Obligations in the following order:

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Guaranteed
Obligations, pro rata among the Guaranteed Parties according to the amounts of
the Guaranteed Obligations then due and owing and remaining unpaid to the
Guaranteed Parties;

Third, to the Administrative Agent, for application by it towards prepayment of
the Guaranteed Obligations, pro rata among the Guaranteed Parties according to
the amounts of the Guaranteed Obligations then held by the Guaranteed Parties;
and

Fourth, any balance of such proceeds remaining after the Guaranteed Obligations
shall have been paid in full and the Commitments shall have terminated shall be
paid over to the Borrower or to whomsoever may be lawfully entitled to receive
the same.

7

 

 

--------------------------------------------------------------------------------

 

Section 3.

MISCELLANEOUS

Amendments in Writing

.  None of the terms or provisions of this Agreement may be waived, amended,
restated, supplemented or otherwise modified except in accordance with
Section 10.1 of the Credit Agreement.  No consent of any Hedge Bank shall be
required for any waiver, amendment, supplement or other modification to this
Agreement.

Notices

.  All notices, requests and demands to or upon the Administrative Agent or any
Guarantor hereunder shall be effected in the manner provided for in Section 10.2
of the Credit Agreement; provided that any such notice, request or demand to or
upon any Guarantor shall be addressed to:

 

 

any Guarantor:

c/o the Borrower,
47 Hulfish Street, Suite 210

Princeton, New Jersey 08542
Attention:  Ms. Hillary Hai
Telephone:  (609) 436-0619

No Waiver by Course of Conduct; Cumulative Remedies

.  Neither the Administrative Agent nor any Guaranteed Party shall by any act
(except by a written instrument pursuant to Section 3.1 hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default.  No failure
to exercise, nor any delay in exercising, on the part of the Administrative
Agent or any Guaranteed Party, any right, power or privilege hereunder shall
operate as a waiver thereof.  No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.  A waiver by the
Administrative Agent or any Guaranteed Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
the Administrative Agent or such Guaranteed Party would otherwise have on any
future occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

Enforcement Expenses; Indemnification

.  (a) Each Guarantor agrees to pay, or reimburse each Guaranteed Party and the
Administrative Agent for, all its costs and expenses incurred in collecting
against such Guarantor under the guarantee contained in Section 2 of this
Agreement or otherwise enforcing or preserving any rights under this Agreement
and the other Loan Documents to which such Guarantor is a party, including,
without limitation, the reasonable and documented fees and disbursements of
counsel to each Guaranteed Party and of counsel to the Administrative Agent, in
each case, to the extent the Borrower would be required to do so pursuant to
Section 10.5 of the Credit Agreement.

(b)[Intentionally omitted].

8

 

 

--------------------------------------------------------------------------------

 

(c)Each Guarantor agrees to pay, and to save the Administrative Agent and the
Guaranteed Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 10.5 of the Credit
Agreement.

(d)The agreements in this Section shall survive repayment of the Obligations and
all other amounts payable under the Credit Agreement and the other Loan
Documents.

Successors and Assigns

.  This Agreement shall be binding upon the successors and assigns of each
Guarantor and shall inure to the benefit of the Administrative Agent and the
Guaranteed Parties and their successors and assigns; provided that no Guarantor
may assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent.

Set-Off

.  Each Guarantor hereby irrevocably authorizes the Administrative Agent and
each Guaranteed Party (other than any Defaulting Lender) at any time and from
time to time while an Event of Default pursuant to Section 8 of the Credit
Agreement shall have occurred and be continuing, without notice to such
Guarantor or any other Guarantor, any such notice being expressly waived by each
Guarantor, to set-off and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent or such Guaranteed Party to or for the credit
or the account of such Guarantor, or any part thereof in such amounts as the
Administrative Agent or such Guaranteed Party may elect, against and on account
of the obligations and liabilities of such Guarantor to the Administrative Agent
or such Guaranteed Party hereunder and claims of every nature and description of
the Administrative Agent or such Guaranteed Party against such Guarantor, in any
currency, whether arising hereunder, under the Credit Agreement or any other
Loan Document, as the Administrative Agent or such Guaranteed Party may elect,
whether or not the Administrative Agent or any Guaranteed Party has made any
demand for payment and although such obligations, liabilities and claims may be
contingent or unmatured.  The Administrative Agent and each Guaranteed Party
shall notify such Guarantor promptly of any such set-off and the application
made by the Administrative Agent or such Guaranteed Party of the proceeds
thereof, provided that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of the Administrative
Agent and each Guaranteed Party under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which the Administrative Agent or such Guaranteed Party may have.

Counterparts

.  This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.

Severability

.  Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such

9

 

 

--------------------------------------------------------------------------------

 

prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section Headings

.  The Section headings used in this Agreement are for convenience of reference
only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

Integration

.  This Agreement and the other Loan Documents represent the agreement of the
Guarantors, the Administrative Agent and the Guaranteed Parties with respect to
the subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Guaranteed
Party relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

GOVERNING LAW

.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Submission to Jurisdiction; Waivers

.  Each Guarantor hereby irrevocably and unconditionally:

(a)submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the Courts of the State of New York sitting in
New York County, the courts of the United States of America for the Southern
District of New York sitting in New York County, and appellate courts from any
thereof;

(b)consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Section 3.2 hereof (with copies as set forth in such
section) or at such other address of which the Administrative Agent shall have
been notified pursuant thereto; and

(d)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

Each party hereto hereby waives, to the maximum extent not prohibited by law,
any right it may have to claim or recover in any legal action or proceeding
referred to in this Section any special, exemplary, punitive or consequential
damages; provided that nothing contained in this sentence shall limit any
Guarantor’s obligations to the extent such damages are included in any third
party claim in connection with which a Guaranteed Party is entitled to
indemnification hereunder.

10

 

 

--------------------------------------------------------------------------------

 

For avoidance of doubt, nothing in this Agreement or any other Loan Document
shall affect any right that the Administrative Agent may otherwise have to bring
any action or proceeding relating to this Agreement against any Guarantor or its
properties in the courts of any jurisdiction.

Acknowledgments

.  Each Guarantor hereby acknowledges that:

(a)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b)neither the Administrative Agent nor any Guaranteed Party has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Guarantors, on the one hand, and the Administrative Agent and Guaranteed
Parties, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

(c)no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantors and the Guaranteed Parties.

Additional Guarantors

.  Each Subsidiary of the Borrower that is required to become a party to this
Agreement pursuant to Section 6.9 of the Credit Agreement shall become a
Guarantor for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an Assumption Agreement in the form of Annex 1 hereto.

Releases

.  (a) At such time as the Loans and the other Obligations shall have been paid
in full and the Commitments have been terminated, this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Guarantor hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party.

(b)At the request and sole expense of the Borrower, a Subsidiary Guarantor shall
be released from its obligations hereunder (i) in the event that all the Capital
Stock of such Subsidiary Guarantor shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Credit Agreement; provided that
the Borrower shall have delivered to the Administrative Agent, at least ten
Business Days prior to the date of the proposed release, a written request for
release identifying the relevant Subsidiary Guarantor and the terms of the sale
or other disposition in reasonable detail, including the price thereof and any
expenses in connection therewith, together with a certification by the Borrower
stating that such transaction is in compliance with the Credit Agreement and the
other Loan Documents or (ii) in accordance with Section 10.15 of the Credit
Agreement.

(c)No consent of any Hedge Bank shall be required for any release of Guarantors
pursuant to this Section.

WAIVER OF JURY TRIAL

.  EACH GUARANTOR AND, BY ACCEPTANCE OF THE BENEFITS HEREOF, ADMINISTRATIVE
AGENT AND EACH GUARANTEED PARTY, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING

11

 

 

--------------------------------------------------------------------------------

 

TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
EACH GUARANTOR HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Authority of Administrative Agent

. Each Guarantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the Guaranteed Parties, be governed by the
Credit Agreement and by such other agreements with respect thereto as may exist
from time to time among them, but, as between the Administrative Agent and the
Guarantors, the Administrative Agent shall be conclusively presumed to be acting
as agent for the Guaranteed Parties with full and valid authority so to act or
refrain from acting, and no Guarantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.  Notwithstanding any
other provision herein or in any Loan Document, the only duty or responsibility
of the Administrative Agent to any Hedge Bank under this Agreement is the duty
to remit to such Hedge Bank any amounts to which it is entitled pursuant to the
terms of this Agreement or any other Loan Document.

[Intentionally Omitted].

 

Keepwell

.  Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Guarantor to honor all
of its obligations under this Guarantee in respect of other Specified Hedge
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 3.19 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 3.19 or
otherwise under this Guarantee Agreement, as it relates to such other Guarantor,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount).  The obligations of each Qualified
ECP Guarantor under this Section 3.19 shall remain in full force and effect
until a discharge of such Qualified ECP Guarantor’s Borrower Obligations in
accordance with the terms hereof and the other Loan Documents.  Each Qualified
ECP Guarantor intends that this Section 3.19 constitute, and this Section 3.19
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

 

12

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

 

ESSENTIAL PROPERTIES REALTY TRUST, INC.,

a Maryland real estate investment trust

 

 

By:  ___________________________________

Name: Peter M. Mavoides

Title:  President and Chief Executive Officer

 

 

SCF REALTY IFH LLC, a Delaware limited liability company

SCF REALTY FUNDING LLC, a Delaware limited liability

SCF REALTY SERVICING COMPANY LLC, a Delaware limited liability company

SCFRC-HW LLC, a Delaware limited liability company

SCF REALTY CAPITAL TRUST LLC, a Delaware limited liability company

SCFRC-HW-V LLC, a Delaware limited liability company

SCFRC-HW-528 SOUTH BROADWAY-SALEM LLC, a Delaware limited liability company

SCFC-HW-G LLC, a Delaware limited liability company

SCF RC FUNDING IV LLC, a Delaware limited liability company

SCF TRS LLC, a Delaware limited liability company

SCF RC FUNDING CANAL LLC, a Delaware limited liability company

LB FUNDING I LLC, a Delaware limited liability company

 

 

By:    ESSENTIAL PROPERTIES, L.P., a Delaware limited partnership

as Member, Manager, or both of each of the entities listed above

 

By:ESSENTIAL PROPERTIES OP G.P., LLC,

a Delaware limited partnership,

its general partner

 

By:  ___________________________

Name:  Peter M. Mavoides

Title:    President and Chief Executive Officer

 

 

 

[Signature Page to Guarantee Agreement]

 

 



 

 

--------------------------------------------------------------------------------

 

Schedule A to Guarantee Agreement

 

 

1.

SCF REALTY IFH LLC, a Delaware limited liability company

 

2.

SCF REALTY FUNDING LLC, a Delaware limited liability company

 

3.

SCF REALTY SERVICING COMPANY LLC, a Delaware limited liability company

 

4.

SCFRC-HW LLC, a Delaware limited liability company

 

5.

SCF REALTY CAPITAL TRUST LLC, a Delaware limited liability company

 

6.

SCFRC-HW-V LLC, a Delaware limited liability company

 

7.

SCFRC-HW-528 SOUTH BROADWAY-SALEM LLC, a Delaware limited liability company

 

8.

SCFC-HW-G LLC, a Delaware limited liability company

 

9.

SCF RC FUNDING IV LLC, a Delaware limited liability company

 

10.

SCF TRS LLC, a Delaware limited liability company

 

11.

SCF RC Funding Canal LLC, a Delaware limited liability company

 

12.

LB Funding I LLC, a Delaware limited liability company

 

 

[Signature Page to Guarantee Agreement]

 

 



 

 

--------------------------------------------------------------------------------

 

Annex I
to
Guarantee Agreement

ASSUMPTION AGREEMENT, dated as of _______ __, 20__, made by
______________________________, a ________ corporation (the “Additional
Guarantor”), in favor of CAPITAL ONE, NATIONAL ASSOCIATION, as administrative
agent (in such capacity, the “Administrative Agent”) for the banks and other
financial institutions (the “Lenders”) parties to the Credit Agreement referred
to below.  All capitalized terms not defined herein shall have the meaning
ascribed to them in such Credit Agreement.

W I T N E S S E T H:

WHEREAS, ESSENTIAL PROPERTIES, L.P., (the “Borrower”), ESSENTIAL PROPERTIES
REALTY TRUST, INC., (the “Parent REIT”), the Lenders, the Arrangers, the
Administrative Agent and others have entered into the Credit Agreement, dated as
of November 26, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Guarantor) have entered into the
Guarantee Agreement, dated as of November 26, 2019 (as amended, restated,
supplemented or otherwise modified from time to time, the “Guarantee Agreement”)
in favor of the Administrative Agent for the benefit of the Lenders;

WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guarantee Agreement; and

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee Agreement;

NOW, THEREFORE, IT IS AGREED:

1.

Guarantee Agreement.  By executing and delivering this Assumption Agreement, the
Additional Guarantor, as provided in Section 3.14 of the Guarantee Agreement,
hereby becomes a party to the Guarantee Agreement as a Guarantor thereunder with
the same force and effect as if originally named therein as a Guarantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor thereunder.

2.

GOVERNING LAW.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Annex I

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

[ADDITIONAL GUARANTOR]

 

By:


Name:
Title:

 

 

 

1.

 

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered pursuant to Section 6.2 of the Credit
Agreement, dated as of November 26, 2019, as amended, restated, supplemented or
modified from time to time (the “Credit Agreement”), among ESSENTIAL PROPERTIES,
L.P., a Delaware limited partnership, (the “Borrower”), ESSENTIAL PROPERTIES
REALTY TRUST, Inc., a Maryland real estate investment trust (the “Parent REIT”),
the Lenders parties thereto, CAPITAL ONE, NATIONAL ASSOCIATION, as
Administrative Agent, and others.  Terms defined in the Credit Agreement are
used herein as therein defined.

The undersigned hereby certifies to the Administrative Agent and the Lenders as
follows:

I am the duly elected, qualified and acting Chief Financial Officer of the
Parent REIT.

I have reviewed and am familiar with the contents of this Certificate.

I have reviewed the terms of the Credit Agreement and the Loan Documents and
have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower during the accounting
period covered by the financial statements attached hereto as Attachment 1 (the
“Financial Statements”).  Such review did not disclose the existence, during or
at the end of the accounting period covered by the Financial Statements, and I
have no knowledge of the existence, as of the date of this Certificate, of any
condition or event which constitutes a Default or Event of Default, [except as
set forth below].

Attached hereto as Attachment 2 are the computations showing compliance with the
covenants set forth in Section 7.1 of the Credit Agreement.

Since the Effective Date, no Loan Party has formed or acquired any Subsidiary
except (i) as has been previously disclosed in writing to the Administrative
Agent and in respect of which the Borrower has taken all actions required by
Section 6.9 of the Credit Agreement with respect thereto or (ii) as described in
Attachment 3 hereto in respect of which the Borrower is concurrently herewith
taking all actions required by Section 6.9 of the Credit Agreement with respect
thereto.  

[Except as detailed on Attachment 4 hereto, no][No] Loan Party has acquired any
Eligible Unencumbered Real Property Asset since the [Effective Date][date of the
last Compliance Certificate or Eligible Unencumbered Real Property Certificate
delivered to the Administrative Agent].

[Except as detailed on Attachment 5 hereto, no][No] Loan Party has disposed of
(x) any Eligible Unencumbered Real Property Asset or (y) other Real Property
Asset for consideration in excess of $5,000,000 since the [Effective Date][date
of the last Compliance Certificate delivered to the Administrative Agent].

 

--------------------------------------------------------------------------------

2

Attached hereto as [Attachment 6], is a true, correct and complete list of all
Eligible Unencumbered Assets included in the Eligible Unencumbered Pool Asset
Calculation as of the date hereof.

 

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date set forth below.

PARENT REIT

ESSENTIAL PROPERTIES REALTY TRUST, INC., a Maryland real estate investment trust

By:  ______________________________
Name:
Title:

____________, 201__

 

[Signature Page to Compliance Certificate]

 

 



 

--------------------------------------------------------------------------------

 

Attachment 1 to Compliance Certificate

Financial Statements

[Attach Financial Statements]

 

--------------------------------------------------------------------------------

 

Attachment 2 to Compliance Certificate

The information described herein is as of ________ __, 201__, and pertains to
the period from ________ __, 201__ to ________ __, 201__.

[Set forth Covenant Calculations]




 

--------------------------------------------------------------------------------

 

Attachment 3 to Compliance Certificate

Disclosure of Events Pursuant to Section 6.9 of the Credit Agreement

 

 

 

 

 

--------------------------------------------------------------------------------

 

Attachment 4 to Compliance Certificate

Disclosure of Newly Acquired Eligible Unencumbered Real Property Assets

 

 

1.

 

--------------------------------------------------------------------------------

 

Attachment 5 to Compliance Certificate

Disclosure of Real Property Asset Sales

 

 

--------------------------------------------------------------------------------

 

Attachment 6 to Compliance Certificate

 

 

 

List of All Eligible Unencumbered Real Property Assets

 

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF CLOSING CERTIFICATE

This Closing Certificate is delivered pursuant to Section 5.1(f) of the Credit
Agreement, dated as of November 26, 2019 (as amended, restated, supplemented or
modified from time to time, the “Credit Agreement”); among ESSENTIAL PROPERTIES,
L.P., a Delaware limited partnership (the “Borrower”), ESSENTIAL PROPERTIES
REALTY TRUST, inc., a Maryland real estate investment trust (the “Parent REIT”),
the Lenders parties thereto, CAPITAL ONE, NATIONAL ASSOCIATION, as
Administrative Agent, and others.  Terms defined in the Credit Agreement are
used herein as therein defined.

The undersigned [INSERT TITLE OF OFFICER] of [INSERT NAME OF COMPANY] (the
“Company”) hereby certifies to the Administrative Agent and the Lenders as
follows:3

 

1.

The representations and warranties of the Company set forth in each of the Loan
Documents to which it is a party or which are contained in any certificate
furnished by or on behalf of the Company pursuant to any of the Loan Documents
to which it is a party are true and correct in all material respects on and as
of the date hereof with the same effect as if made on the date hereof, except
for representations and warranties expressly stated to relate to a specific
earlier date, in which case such representations and warranties were true and
correct in all material respects as of such earlier date.

 

2.

___________________ is the duly elected and qualified [________] of the Company
and the signature set forth for such officer below is such officer’s true and
genuine signature.

 

3.

No Default or Event of Default has occurred and is continuing as of the date
hereof or after giving effect to the Loans and extensions of credit to be made
on the date hereof. [Borrower only]

 

4.

The conditions precedent set forth in Sections 5.1 and 5.2 of the Credit
Agreement were satisfied as of the Effective Date.  [Borrower only]

 

5.

No event or condition has occurred since December 31, 2018, which has or would
reasonably be expected to have a Material Adverse Effect.

The undersigned [                         ] of the Company certifies as follows:

 

1.

There are no voluntary actions for the dissolution, winding up, termination or
other cessation of the Company’s existence and to my knowledge, no event has
occurred that has resulted or will result in the dissolution of the Company.

 

33

[Include chain of authority for subsidiary guarantors and extend all
certifications to each subsidiary guarantor, as applicable].

 

--------------------------------------------------------------------------------

2

 

2.

The Company is a [corporation][limited liability company][limited partnership]
duly incorporated, validly existing and in good standing under the laws of the
jurisdiction of its organization.

 

3.

Attached hereto as Annex 1 is a true, correct and complete copy of resolutions
duly adopted by the [Board of Directors][General Partner] of the Company on
_________________; such resolutions have not in any way been amended, modified,
revoked or rescinded, have been in full force and effect since their adoption to
and including the date hereof and are now in full force and effect and are the
only [corporate][company] proceedings of the Company now in force relating to or
affecting the matters referred to therein.

 

4.

[Attached hereto as Annex 2 is a true, correct and complete copy of the
[By-Laws][Limited Liability Company Agreement][Limited Partnership Agreement] of
the Company as in effect on the date hereof, as such [By-Laws][Limited Liability
Company Agreement][Limited Partnership Agreement] has not been amended,
restated, or modified and remains in full force and effect as of the date
hereof.

 

5.

[Attached hereto as Annex 3 is a true, correct and complete copy of the
Certificate of [Incorporation][Formation][Limited Partnership] of the Company as
in effect on the date hereof, and such certificate has not been amended,
repealed, modified or restated.]

 

6.

Attached hereto as Annex 4 is a copy of the Certificate of Good Standing of the
Company issued by the state of its jurisdiction of formation and each other
applicable jurisdiction.4

 

7.

The following persons are now duly elected and qualified officers of the Company
holding the offices indicated next to their respective names below, and such
officers have held such offices with the Company at all times since the date
indicated next to their respective titles to and including the date hereof, and
the signatures appearing opposite their respective names below are the true and
genuine signatures of such officers, and each of such officers is duly
authorized to execute and deliver in their official capacity on behalf of the
Company each of the Loan Documents to which it is a party and any certificate or
other document to be delivered by the Company pursuant to the Loan Documents to
which it is a party:

Name

Office

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44

[Include Section 4-6 for all subsidiary guarantors that are ultimately
controlled by borrower, or Parent REIT, as applicable].

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed the Closing Certificate as of
the date set forth below.


Name:
Title:


Name:
Title:

November 26, 2019

 

 

I [_______________], as [_________] of [____________], do hereby certify on
behalf of [______________] that  [_________] is the duly elected or appointed,
qualified and acting [________] of [_____________] and that the signature set
forth above is the genuine signature of such person.

 

_______________________

Name:

Title:

[Signature Page to Closing Certificate]

 

 



2553457.4

--------------------------------------------------------------------------------

 

ANNEX 1

[Board Resolutions][General Partner Resolutions]

 




 

--------------------------------------------------------------------------------

 

ANNEX 2

[By-Laws][LLC Agreement][Limited Partnership Agreement] of the Company




 

--------------------------------------------------------------------------------

 

ANNEX 3

 

 

Certificate of [Incorporation][Formation][Limited Partnership]

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

FORM OF ELIGIBLE UNENCUMBERED REAL PROPERTY ASSET CERTIFICATE

This Eligible Unencumbered Real Property Asset Certificate is delivered pursuant
to the Credit Agreement, dated as of November 26, 2019 (as amended, restated,
supplemented or modified from time to time, the “Credit Agreement”); among
ESSENTIAL PROPERTIES, L.P., a Delaware limited partnership, (the “Borrower”),
ESSENTIAL PROPERTIES REALTY TRUST, inc., a Maryland real estate investment trust
(the “Parent REIT”), the Lenders parties thereto, CAPITAL ONE, NATIONAL
ASSOCIATION, as Administrative Agent, and others.  Terms defined in the Credit
Agreement are used herein as therein defined.

The undersigned [INSERT TITLE OF OFFICER] of the Borrower hereby certifies to
the Administrative Agent and the Lenders as follows:

Each Real Property Asset listed on Attachment 1 hereto meets the following
criteria:

1.Such Real Property Asset is located in any of the 50 states of the United
States or the District of Columbia;

2.Such Real Property Asset is wholly-owned by the Borrower or a Subsidiary
Guarantor in fee simple or subject to a ground lease pursuant to an Acceptable
Ground Lease;

3.Such Real Property Asset does not have any material environmental, structural,
title or other defects, and is not subject to any condemnation proceeding that
in any event would give rise to a materially adverse effect as to the value, use
of, operation of or ability to sell or finance such Real Property Asset;

4.(i) Such Real Property Asset is subject to (A) a triple-net lease to a third
party or (B) a double-net lease to a third party and (ii) the weighted average
remaining lease term for all Eligible Unencumbered Real Property Assets is
greater than ten years;

5.The Administrative Agent has received a full Appraisal of such Real Property
Asset, prepared in accordance with USPAP or, in the event an Appraisal is not
available, a true and complete copy of the purchase agreement for such Real
Property Asset;

6.Such Real Property Asset is not subject to (a) a Lien (other than Permitted
Liens) or (b) any Negative Pledge (other than Permitted Negative Pledges).

7.[(a) No direct or indirect equity interest of the subsidiary that owns such
Real Property Asset is subject to any Liens (other than in favor of the Parent
REIT or any Wholly-Owned Subsidiary of the Parent REIT or of the Borrower and
Permitted Liens) or Negative Pledge (other than Permitted Negative Pledges) and
(b) the Borrower has the right, directly or indirectly,

 

--------------------------------------------------------------------------------

 

 

to sell, transfer or otherwise dispose of such Real Property Asset without the
consent of any Person, in each case, other than any consent required under the
Credit Agreement and other than Permitted Transfer Restrictions.]5

 

 

 

55

Add if such Real Property Asset is owned by a subsidiary of the Parent REIT.

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Eligible Unencumbered Real
Property Asset Certificate as of the date set forth below.

 

BORROWER

ESSENTIAL PROPERTIES L.P.,

a Delaware limited partnership

 

By: Essential Properties OP G.P., LLC,

a Delaware limited liability company,

its general partner

 

By:  _________________________
Name:
Title:

 

Dated: ____________, 201__

 

 

--------------------------------------------------------------------------------

 

 

    EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (“Assignment and Assumption”) is dated as of the
Effective Date set forth below and is entered into by and between the Assignor
identified in item 1 below (the “Assignor”) and the Assignee identified in
item 2 below (the “Assignee”).  Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor identified below (including without
limitation any Letters of Credit and guarantees) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

1.




 

--------------------------------------------------------------------------------

 

 

Assignor:  

2.

Assignee:  

Assignee is an [Affiliate][Related Fund][Control Investment Affiliate] of
[identify Lender]

3.

Borrower:  ESSENTIAL PROPERTIES, L.P., a Delaware limited partnership

4.

Administrative Agent:  CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative
Agent under the Credit Agreement.

 

5.

Credit Agreement:The [$300,000,000] Credit Agreement, dated as of November 26,
2019 among ESSENTIAL PROPERTIES, L.P., a Delaware limited partnership (the
“Borrower”), ESSENTIAL PROPERTIES REALTY TRUST, INC., a Maryland real estate
investment trust (the “Parent REIT”), the Lenders parties thereto and CAPITAL
ONE, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”)
and others

6. Assigned Interest:  

 

Assignor

Assignee

Facility Assigned

Aggregate Amount of all Commitments/Loans for all Lenders6

Amount of Commitment/

Loans Assigned8

Percentage Assigned of Commitment/

Loans7

CUSIP Number

 

 

 

$

$

%

 

 

 

 

$

$

%

 

 

[7.Trade Date:  ______________]8

 

Effective Date:   _____________ ___, 201___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

 

66

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

77

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

88

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

                                                  
ASSIGNOR

[NAME OF ASSIGNOR]

 

 

By:______________________________

   Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

 

 

By:______________________________

   Title:




[Signature Page to Assignment and Assumption]

 

--------------------------------------------------------------------------------

 

 

[Consented to:

 

CAPITAL ONE, NATIONAL ASSOCIATION,

as Administrative Agent

 

By_________________________________

Name:

Title:

 

Consented to:

 

ESSENTIAL PROPERTIES, L.P.,

a Delaware limited partnership,

as the Borrower

 

By: Essential Properties OP G.P., LLC,

a Delaware limited liability company,

its general partner

 

By________________________________

Name:

Title:]9  

 

 

99

To be inserted if the assignment is to a party other than any affiliate, Related
Fund or Control Investment Affiliate of Lender.

[Signature Page to Assignment and Assumption]

 

--------------------------------------------------------------------------------

 

ANNEX 1

STANDARD TERMS AND CONDITIONS
FOR ASSIGNMENT AND ASSUMPTION

Representations and Warranties.

1.1Assignor.  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby [and (iv) it is not a Defaulting Lender]; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 10.6 of the Credit Agreement
(subject to such consents, if any, as may be required under Section 10.6(c) of
the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.1 thereof, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, (vi) it has
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest, and (vii) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

A-1

 

--------------------------------------------------------------------------------

 

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.  Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.

3.General Provisions.  This Assignment and Assumption shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or electronic communication shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

 

A-2

 

--------------------------------------------------------------------------------

 

EXHIBIT F

FORM OF TERM NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW.  TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

$____________New York, New York
_______ __, 2019

FOR VALUE RECEIVED, the undersigned, ESSENTIAL PROPERTIES, L.P., a Delaware
limited partnership (the “Borrower”), hereby unconditionally promises to pay to
____________________ (the “Lender”) or its registered assigns at the Payment
Office specified in the Credit Agreement (as hereinafter defined) in lawful
money of the United States and in immediately available funds, on the applicable
Term Loan Maturity Date the principal amount of (a) _______________ DOLLARS
($___________), or, if less, (b) the aggregate unpaid principal amount of all
the Term Loans made by the Lender pursuant to Section 2.3 of the Credit
Agreement. The Borrower further agrees to pay interest in like money at such
Payment Office on the unpaid principal amount hereof from time to time
outstanding at the rates and on the dates specified in Section 2.13 of the
Credit Agreement.

The holder of this Note is authorized to indorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of the Term Loan and the
date and amount of each payment or prepayment of principal with respect thereto,
each conversion of all or a portion thereof to another Type, each continuation
of all or a portion thereof as the same Type and, in the case of Eurodollar
Loans, the length of each Interest Period with respect thereto.  Each such
indorsement shall constitute prima facie evidence of the accuracy of the
information indorsed absent manifest error.  The failure to make any such
indorsement or any error in any such indorsement shall not affect the
obligations of the Borrower in respect of the Term Loans.

This Note (a) is one of the Term Notes referred to in the Credit Agreement,
dated as of November 26, 2019 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Essential Properties
Realty Trust, Inc. a Maryland real estate investment trust, as the Parent REIT,
the Borrower, the Lender, the other Lenders parties thereto, Capital One,
National Association, as Administrative Agent, and others, (b) is subject to the
provisions of the Credit Agreement and (c) is subject to optional and mandatory
prepayment in whole or in part as provided in the Credit Agreement.  This Note
is guaranteed as provided in the Loan Documents.  Reference is hereby made to
the Loan Documents for the nature and extent of the guarantees, the terms and
conditions upon which each guarantee was granted and the rights of the holder of
this Note in respect thereof.

 

--------------------------------------------------------------------------------

2

Upon the occurrence of any one or more of the Events of Default, all principal
and all accrued interest then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as provided in the Credit
Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

 

 

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

ESSENTIAL PROPERTIES, L.P.,

a Delaware limited partnership,

as the Borrower

 

By:   Essential Properties OP G.P., LLC,

 



   a Delaware limited liability company,

 



  its general partner

 

 

 



    By:
    Name:
    Title:

 

[Signature Page to Term Note]

2553457.4

--------------------------------------------------------------------------------

 

Schedule A
to Term Note

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

Date

Amount of Base Rate Loans

Amount
Converted to
Base Rate Loans

Amount of Principal of
Base Rate Loans Repaid

Amount of Base Rate
Loans Converted to
Eurodollar Loans

Unpaid Principal Balance
of Base Rate Loans

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

Schedule B
to Term Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

Date

Amount of Eurodollar
Loans

Amount Converted to
Eurodollar Loans

Interest Period and
Eurodollar Rate with
Respect Thereto

Amount of Principal of
Eurodollar Loans Repaid

Amount of Eurodollar
Loans Converted to
Base Rate Loans

Unpaid Principal
Balance of Eurodollar
Loans

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

--------------------------------------------------------------------------------

 

EXHIBIT G-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of November 26, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Essential Properties Realty Trust, Inc., a Maryland
real estate investment trust, as the Parent REIT, Essential Properties, L.P., a
Delaware limited partnership in accordance with the requirements of the Credit
Agreement, as Borrower, the Lenders parties thereto, Capital One, National
Association, as Administrative Agent, and others.  

Pursuant to the provisions of Section 2.18(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

[NAME OF LENDER]

By:

 

Name:  

 

Title:  

Re:Date: ________ __, 201[  ]




 

--------------------------------------------------------------------------------

 

EXHIBIT G-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of November 26, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Essential Properties Realty Trust, Inc., a Maryland
real estate investment trust, as the Parent REIT, Essential Properties, L.P., a
Delaware limited partnership, in accordance with the requirements of the Credit
Agreement as Borrower, the Lenders parties thereto, Capital One, National
Association, as Administrative Agent, and others.  

Pursuant to the provisions of Section 2.18(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

Name:  

 

Title:  

Re:Date: ________ __, 201[  ]




 

--------------------------------------------------------------------------------

 

EXHIBIT G-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of November 26, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Essential Properties Realty Trust, Inc., a Maryland
real estate investment trust, as the Parent REIT, Essential Properties, L.P., a
Delaware limited partnership, in accordance with the requirements of the Credit
Agreement, as Borrower, the Lenders parties thereto, Capital One, National
Association, as Administrative Agent, and others.  

Pursuant to the provisions of Section 2.18(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

Name:  

 

Title:  

Re:Date: ________ __, 201[  ]




 

--------------------------------------------------------------------------------

 

EXHIBIT G-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of November 26, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Essential Properties Realty Trust, Inc., a Maryland
real estate investment trust, as the Parent REIT, Essential Properties, L.P., a
Delaware limited partnership, in accordance with the requirements of the Credit
Agreement, as Borrower, the Lenders parties thereto, Capital One, National
Association, as Administrative Agent, and others.  

Pursuant to the provisions of Section 2.18(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

Name:  

 

Title:  

Re:Date: ________ __, 201[  ]

1.

 

--------------------------------------------------------------------------------

 

EXHIBIT H

FORM OF BORROWING NOTICE

 

To:CAPITAL ONE, NATIONAL ASSOCIATION,
as Administrative Agent
301 W. 11th Street, 4th Floor
Wilmington, DE
Attention:  Agency Services
Telephone: 302-582-1200

E-Mail: Agency@capitalone.com

Reference is hereby made to the Credit Agreement, dated as of November 26, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among ESSENTIAL PROPERTIES, L.P., a Delaware limited
partnership, (the “Borrower”), ESSENTIAL PROPERTIES REALTY TRUST, INC., a
Maryland real estate investment trust (the “Parent REIT”), the Lenders parties
thereto, CAPITAL ONE, NATIONAL ASSOCIATION, as administrative agent (in such
capacity, the “Administrative Agent”), and others.  Terms defined in the Credit
Agreement and not otherwise defined herein are used herein with the meanings so
defined.

The Borrower hereby gives notice to the Administrative Agent that Loans of the
Type and amount set forth below are requested to be made on the date indicated
below:

TERM LOANS

Type of Loans

Interest
Period

Aggregate
Amount

Date of Loans

Base Rate Loans

N/A

________

___________

Eurodollar Loans

______

________

___________

 

______

________

 

 

______

________

 

 

______

________

 

The Borrower hereby requests that the proceeds of Loans described in this
Borrowing Notice be made available to it as follows:

 

 

[insert transmittal instructions].

 

 

--------------------------------------------------------------------------------

 

The Borrower hereby certifies that all conditions contained in the Credit
Agreement to the making of any Loan requested have been met or satisfied (or
waived) in full.

 

ESSENTIAL PROPERTIES, L.P.,

a Delaware limited partnership,

as the Borrower

By: Essential Properties OP G.P., LLC,

a Delaware limited liability company,

its general partner

 

 

By:
Name:
Title:

 

 

[Signature Page to Borrowing Notice]